Exhibit 10.2


        


                                            

--------------------------------------------------------------------------------











SECOND AMENDED AND RESTATED
MASTER REPURCHASE AND SECURITIES CONTRACT


ACRC LENDER W LLC

and


ACRC LENDER W TRS LLC
as Sellers

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Buyer




Dated as of May 1, 2017







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE 1
APPLICABILITY
1


 
 
 
Section 1.01
Applicability
1


 
 
 
ARTICLE 2
DEFINITIONS AND INTERPRETATION
2


 
 
 
Section 2.01
Rules of Interpretation
37


 
 
 
ARTICLE 3
THE TRANSACTIONS
39


 
 
 
Section 3.01
Procedures
39


Section 3.02
Transfer of Purchased Assets; Servicing Rights
42


Section 3.03
Maximum Amount
42


Section 3.04
Early Repurchase Date; Mandatory Repurchases
42


Section 3.05
Repurchase
44


Section 3.06
Extension of the Facility Termination Date
45


Section 3.07
Prepayment
46


Section 3.08
Payment of Price Differential and Fees
46


Section 3.09
Payment, Transfer and Custody
47


Section 3.10
Repurchase Obligations Absolute
48


Section 3.11
Future Funding Transactions
48


 
 
 
ARTICLE 4
MARGIN MAINTENANCE
50


 
 
 
Section 4.01
Margin Deficit
50


 
 
 
ARTICLE 5
APPLICATION OF INCOME
52


 
 
 
Section 5.01
Waterfall Account; Collection Accounts
52


Section 5.02
Before an Event of Default
52


Section 5.03
After an Event of Default
53


Section 5.04
Sellers to Remain Liable
54


 
 
 
ARTICLE 6
CONDITIONS PRECEDENT
54


 
 
 
Section 6.01
Conditions Precedent to Closing
54


Section 6.02
Conditions Precedent to All Transactions
55





i

--------------------------------------------------------------------------------





ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLERS
57


 
 
 
Section 7.01
Sellers
57


Section 7.02
Repurchase Documents
58


Section 7.03
Solvency
58


Section 7.04
Taxes
58


Section 7.05
True and Complete Disclosure
59


Section 7.06
Compliance with Laws
59


Section 7.07
Compliance with ERISA
60


Section 7.08
No Default or Material Adverse Effect
60


Section 7.09
Purchased Assets
60


Section 7.10
Purchased Assets Acquired from Transferors
60


Section 7.11
Transfer and Security Interest
61


Section 7.12
No Broker
61


Section 7.13
Interest Rate Protection Agreements
61


Section 7.14
Separateness
61


Section 7.15
Location of Books and Records
62


Section 7.16
Chief Executive Office; Jurisdiction of Organization
62


Section 7.17
Entity Classification
62


Section 7.18
Anti-Money Laundering Laws and Anti-Corruption Laws
62


Section 7.19
Sanctions
62


 
 
 
ARTICLE 8
COVENANTS OF SELLERS
62


 
 
 
Section 8.01
Existence; Governing Documents; Conduct of Business
62


Section 8.02
Compliance with Laws, Contractual Obligations and Repurchase Documents
63


Section 8.03
Protection of Buyer’s Interest in Purchased Assets
63


Section 8.04
Distributions and Dividends
64


Section 8.05
Financial Covenants
64


Section 8.06
Delivery of Income
65


Section 8.07
Delivery of Financial Statements and Other Information
65


Section 8.08
Delivery of Notices
66


Section 8.09
Hedging
67


Section 8.10
Escrow Imbalance
67


Section 8.11
Pledge and Security Agreement
67


Section 8.12
Entity Classification
67


Section 8.13
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions    
67


 
 
 



ii

--------------------------------------------------------------------------------





ARTICLE 9
SINGLE‑PURPOSE ENTITY
68


 
 
 
Section 9.01
Covenants Applicable to Seller
68


Section 9.02
Additional Covenants Applicable to Sellers
69


 
 
 
ARTICLE 10
EVENTS OF DEFAULT AND REMEDIES
70


 
 
 
Section 10.01
Events of Default
70


Section 10.02
Remedies of Buyer as Owner of the Purchased Assets
72


 
 
 
ARTICLE 11
SECURITY INTEREST
74


 
 
 
Section 11.01
Grant
74


Section 11.02
Effect of Grant
74


Section 11.03
Sellers to Remain Liable
75


Section 11.04
Waiver of Certain Laws
75


 
 
 
ARTICLE 12
INCREASED COSTS; CAPITAL ADEQUACY
76


 
 
 
Section 12.01
Market Disruption
76


Section 12.02
Illegality
76


Section 12.03
Breakfunding
76


Section 12.04
Increased Costs
76


Section 12.05
Capital Adequacy
77


Section 12.06
Taxes
77


Section 12.07
Payment and Survival of Obligations
80


Section 12.08
Early Repurchase Option
80


 
 
 
ARTICLE 13
INDEMNITY AND EXPENSES
81


 
 
 
Section 13.01
Indemnity
81


Section 13.02
Expenses
83


 
 
 
ARTICLE 14
INTENT
83


 
 
 
Section 14.01
Safe Harbor Treatment
83


Section 14.02
Liquidation
84


Section 14.03
Qualified Financial Contract
84


Section 14.04
Netting Contract
84


Section 14.05
Master Netting Agreement
84


 
 
 



iii

--------------------------------------------------------------------------------





ARTICLE 15
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
84


 
 
 
ARTICLE 16
NO RELIANCE
85


 
 
 
ARTICLE 17
SERVICING
86


 
 
 
Section 17.01
Servicing Rights
86


Section 17.02
Accounts Related to Purchased Assets
87


Section 17.03
Servicing Reports
87


Section 17.04
Event of Default
87


 
 
 
ARTICLE 18
MISCELLANEOUS
88


 
 
 
Section 18.01
Governing Law
88


Section 18.02
Submission to Jurisdiction; Service of Process
88


Section 18.03
IMPORTANT WAIVERS
88


Section 18.04
Integration
90


Section 18.05
Single Agreement
90


Section 18.06
Use of Employee Plan Assets
90


Section 18.07
Survival and Benefit of Sellers’ Agreements
90


Section 18.08
Assignments and Participations
91


Section 18.09
Ownership and Hypothecation of Purchased Assets
92


Section 18.10
Confidentiality
93


Section 18.11
No Implied Waivers; Amendments
93


Section 18.12
Notices and Other Communications
94


Section 18.13
Counterparts; Electronic Transmission
94


Section 18.14
No Personal Liability
94


Section 18.15
Protection of Buyer’s Interests in the Purchased Assets; Further Assurances
94


Section 18.16
Default Rate
96


Section 18.17
Set-off
96


Section 18.18
Sellers’ Waiver of Setoff
97


Section 18.19
Power of Attorney
97


Section 18.20
Periodic Due Diligence Review
97


Section 18.21
Time of the Essence
98


Section 18.22
Joint and Several Repurchase Obligations
98


Section 18.23
PATRIOT Act Notice
100


Section 18.24
Successors and Assigns
101


Section 18.25
Acknowledgement of Anti-Predatory Lending Policies
101


Section 18.26
Effect of Amendment and Restatement
101





iv

--------------------------------------------------------------------------------





Schedule 1    Representations and Warranties
Schedule 2    General Repo Account
Schedule 3    Appraisal Procedure
Schedule 8.15    Post-Closing Obligations


v

--------------------------------------------------------------------------------






THIS SECOND AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT,
dated as of May 1, 2017 (this “Agreement”), is made by and among ACRC LENDER W
LLC, a Delaware limited liability company (“Existing Seller”), and ACRC LENDER W
TRS LLC, a Delaware limited liability company (“New Seller”, and together with
the Existing Seller, individually and collectively as the context may require,
“Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (as more specifically defined below, “Buyer”).
WHEREAS, Sellers and Buyer entered into that certain Amended and Restated Master
Repurchase and Securities Contract, dated as of December 20, 2013 (the “Original
Closing Date”) (as amended by (i) that certain Amendment No. 1 to Amended and
Restated Master Repurchase and Securities Contract, dated as of May 29, 2014,
(ii) that certain Amendment No. 2 to Amended and Restated Master Repurchase and
Securities Contract, dated as of December 12, 2014, (iii) that certain Amendment
No. 3 to Amended and Restated Master Repurchase and Securities Contract, dated
as of January 1, 2015, (iv) that certain Amendment No. 4 to Amended and Restated
Master Repurchase and Securities Contract, dated as of October 14, 2015,
(v) that certain Amendment No. 5 to Amended and Restated Master Repurchase and
Securities Contract and Amended and Restated Guarantee Agreement, dated as of
December 14, 2015 and (vi) that certain Amendment No. 6 to Amended and Restated
Master Repurchase and Securities Contract and Amended and Restated Guarantee
Agreement, dated as of June 30, 2016 and as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Repurchase Agreement”).
WHEREAS, Sellers and Buyer desire to amend and restate the Original Repurchase
Agreement in the manner set forth herein.
NOW, THEREFORE, Sellers and Buyer (each a “Party”) hereby agree as follows:
ARTICLE 1    

APPLICABILITY
Section 1.01    Applicability. Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of a Seller, the Parties may enter into transactions in which a Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in and interests related to such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer to the related Seller
and such Seller to repurchase such Assets in a repurchase transaction at a date
not later than the Facility Termination Date, against the transfer of funds by
such Seller representing the Repurchase Price for such Assets.
ARTICLE 2    

DEFINITIONS AND INTERPRETATION





--------------------------------------------------------------------------------





“Accelerated Repurchase Date”: Defined in Section 10.02.
“Accepted Servicing Practices”: With respect to any Purchased Asset, the
commercial mortgage servicing practices of prudent financial or mortgage lending
institutions that service assets of the same Class as such Purchased Asset in
the jurisdiction where the related underlying Mortgaged Property is located.
“Account Control Agreement”: A deposit account control agreement in favor of
Buyer with respect to any bank account related to a Purchased Asset, in form and
substance of the attached Exhibit G hereto.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers, directors and agents.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.
“Affiliated Hedge Counterparty”: Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with either
Seller.
“Agreement”: The meaning set forth in the initial paragraph hereof.
“Aggregate Amount Outstanding”: On each date of the determination thereof, the
total amount due and payable to Buyer by Sellers in connection with all
Transactions under this Agreement outstanding on such date.
“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.
“Amendment Effective Date”: December 14, 2015.
“Anti-Corruption Law”: The U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which any Seller, Guarantor or any of their
respective Subsidiaries is located or doing business.
“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which any Seller or Guarantor is located or doing business that
relate to money laundering, any predicate crime to money laundering or any
financial record keeping and reporting requirements related thereto.
“Applicable Percentage”: Defined in the Fee Letter, which definition is
incorporated herein by reference.
“Appraisal”: An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and


2

--------------------------------------------------------------------------------





Enforcement Act of 1989, as amended, and, in addition, certified by such
Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.
“Approved Representation Exception”: Any Representation Exception approved in
writing by Buyer in its discretion prior to the related Purchase Date.
“Asset”: Any Whole Loan, Senior Interest or Mezzanine Loan, the underlying
Mortgaged Property for which is included in the categories for Types of
Mortgaged Property, but excluding any real property acquired by the related
Seller through foreclosure or deed in lieu of foreclosure, distressed debt or
any Equity Interest issued by a special purpose entity organized to issue
collateralized debt or loan obligations.
“Assignment and Acceptance”: Defined in Section 18.08(b).
“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or nationally-recognized real estate counsel
acceptable to Buyer or (ii) any other entity approved by Buyer, in its sole
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset.
“Bailee Agreement”: Defined in the Custodial Agreement, which definition is
incorporated herein by reference.
“Bankruptcy Code”: Title 11 of the United States Code, as amended.
“Blank Assignment Documents”: Defined in Section 6.02(j).
“Book Value”: For each Purchased Asset, as of any date, an amount, as certified
by the related Seller in the related Confirmation, equal to the lesser of
(a) the outstanding principal amount or par value thereof as of such date (after
giving effect to any additional advances to the related primary Underlying
Obligor made by a Seller in connection with such Seller’s future funding
obligations pursuant to the Purchased Asset Documents on or prior to such date),
and (b) the price that such Seller initially paid or advanced in respect thereof
plus any additional amounts advanced by such Seller that were funded in
connection with such Seller’s future funding obligations under the related
Purchased Asset Documents minus Principal Payments received by such Seller and
as further reduced by losses realized and write downs taken by such Seller,
together with all other reductions in the unpaid balance due in connection with
the related Whole Loan (including, with respect to any Senior Interest that is a
participation, any reduction in the principal balance of the related Whole
Loan).
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota, California, Illinois or North
Carolina are authorized or obligated by law or executive order to be closed, (c)
any day on which the New York Stock


3

--------------------------------------------------------------------------------





Exchange, the Federal Reserve Bank of New York or Custodian is authorized or
obligated by law or executive order to be closed, or (d) if the term “Business
Day” is used in connection with the determination of LIBOR, a day dealings in
Dollar deposits are not carried on in the London interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, and also in its capacity as
counterparty to any Interest Rate Protection Agreement.
“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.
“Cause” means, with respect to an Independent Director or Independent Manager,
(i) acts or omissions by such Independent Director or Independent Manager that
constitute willful disregard of, or bad faith or gross negligence with respect
to, such Independent Director or Independent Manager’s duties under the
applicable by-laws, limited partnership agreement or limited liability company
agreement, (ii) that such Independent Director or Independent Manager has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director
or Independent Manager, (iii) that such Independent Director or Independent
Manager is unable to perform his or her duties as Independent Director or
Independent Manager due to death, disability or incapacity, or (iv) that such
Independent Director or Independent Manager no longer meets the definition of
Independent Director or Independent Manager.
“Change of Control”: The occurrence of any of the following events: (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a percentage
of the total voting power of all classes of Capital Stock of Guarantor entitled
to vote generally in the election of directors, of thirty‑five percent (35%) or
more; (b) Guarantor shall cease to own and control, of record and beneficially,
directly or indirectly one‑hundred percent (100%) of the outstanding Capital
Stock of either Seller, or (c) Manager shall cease to be one-hundred percent
(100%) owned and controlled, of record and beneficially, by Ares Management L.P.
or one or more of its Affiliates.
“Class”: With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest or Mezzanine Loan.


4

--------------------------------------------------------------------------------





“Closing Certificate”: A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of the applicable Seller.
“Closing Date”: May 1, 2017.
“Closing Date Repurchase Documents”: This Agreement, the Fee Letter and the
Reaffirmation Agreement.
“Code”: The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.
“Collection Account”: Any account established by Interim Servicer in connection
with the servicing of any Asset or Purchased Asset.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of the applicable Seller.
“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by the applicable Seller and Buyer in
accordance with Section 3.01.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Liabilities”: With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off balance sheet arrangements” (as defined in the Off Balance Sheet Rules
defined below in this definition), (b) obligations of such Person, including
Guarantee Obligations, whether or not required to be disclosed in the footnotes
to such Person’s financial statements, guaranteeing in whole or in part any
Non–Recourse Indebtedness, lease, dividend or other obligation, excluding,
however (i) contractual indemnities (including, any indemnity or
price–adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non–monetary obligations that have not yet
been called on or quantified, of such Person or any other Person, and
(c) forward commitments or obligations to fund or provide proceeds with respect
to any loan or other financing that is obligatory and non–discretionary on the
part of the lender. The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person. “Off–


5

--------------------------------------------------------------------------------





Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off–Balance Sheet Arrangements and Aggregate Contractual
Obligations, Securities Act Release Nos. 33–8182; 34–47264; FR–67 International
Series Release No. 1266 File No. S7–42–02, 68 Fed. Reg. 5982 (Feb. 5, 2003)
(codified at 17 CFR Parts 228, 229 and 249).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Controlled Account Agreement”: An amended and restated control agreement with
respect to the Waterfall Account, dated as of December 20, 2013, among each
Seller, Buyer and Waterfall Account Bank, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.
“Core Asset”: All Purchased Assets (other than LCF Assets) that, as of the
Purchase Date therefor, consist either of eligible Whole Loans or eligible
Senior Interests.
“Credit Event”: The determination by Buyer, in its commercially reasonable
judgment, that any of the following events or any similar event, occurrence or
condition has occurred: (i) an Insolvency Event with respect to any Underlying
Obligor, (ii) any monetary or material non-monetary event of default under the
terms of any Purchased Asset after giving effect to any applicable notice, grace
or cure periods, (iii) failure of a Purchased Asset to qualify as an Eligible
Asset, (iv) the deterioration in value of any Mortgaged Property relating to any
Purchased Asset (other than due to fluctuations in current interest rates and
spreads) such that the PPV Test with respect to any Purchased Asset is violated,
(v) any drop in the net operating income or cash flow of any Purchased Asset or
the Mortgaged Property related thereto such that (A) the Debt Yield Test is
violated and (B) a Margin Deficit with respect to any Purchased Asset exists in
an amount greater than $500,000, (vi) the loss of any security interest (or the
priority thereof) under this Agreement or any documents executed in connection
with this Agreement, or any document executed in connection with any underlying
Mortgage Loan, (vii) any Transaction fails to qualify for safe harbor treatment
under the Bankruptcy Code, as described in Article 14 of this Agreement, (viii)
any Seller fails to deliver the Mortgage Loan File to the Custodian within the
applicable time periods provided in the Custodial Agreement, subject to any
applicable cure periods set forth therein, (ix) any material breach of a
representation or warranty with respect to any Purchased Asset occurs and is not
cured within the applicable cure periods set forth in the documents executed in
connection with the applicable underlying Mortgaged Property (x) any statement,
affirmation or certification made or information, document, agreement, report or
notice delivered by either Seller to Buyer is untrue in any material respect,
(xi) the Minimum Portfolio Debt Yield Test is violated, and (xii) Buyer
determines that a Material Adverse Effect has occurred or that such Purchased
Asset is otherwise unlikely to be collectible on a timely basis.


6

--------------------------------------------------------------------------------





“Current Mark‑to‑Market Value”: For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its good faith judgment, taking into account such criteria as and to the extent
that Buyer deems appropriate, including as appropriate, market conditions,
credit quality, subordination, delinquency status and aging and any amounts
owing to Buyer or a Hedge Counterparty under any related Interest Rate
Protection Agreement, which market value, in each case, may be determined to be
zero; provided that the Current Mark-to-Market Value of any Purchased Asset that
ceases to be an Eligible Asset shall be deemed to be zero. For the avoidance of
doubt, Buyer shall be permitted to mark Purchased Assets for internal purposes
at any time.
“Custodial Agreement”: The Amended and Restated Custodial Agreement, dated as of
December 20, 2013 among Buyer, Sellers and Custodian, as the same may be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Debt Yield”: With respect to (a) any Purchased Asset for any relevant time
period, the percentage equivalent of the quotient obtained by dividing (i) the
annualized underwritten net cash flow for such period, as determined by Buyer,
from the mortgaged properties securing such Purchased Asset, by (ii) the
Purchase Price of such Purchased Asset as of the last day of such time period
and (b) all Purchased Assets for any relevant time period, the percentage
equivalent of the quotient obtained by dividing (i) the annualized underwritten
net cash flow for such period, as determined by Buyer, from the mortgaged
properties securing all Purchased Assets owned by Buyer at such time, by
(ii) the Repurchase Price of all Purchased Assets owned by the Buyer at such
time, as of the last day of such time period; provided, however, that Buyer
shall calculate the Debt Yield with respect to Sellers in a manner consistent
with other similar calculations with respect to counterparties that are also
lenders and/or obligors under commercial real estate loans for which Buyer or
its Affiliates is providing capital under agreements that are similar to this
Agreement.
“Debt Yield Test”: Defined in the Fee Letter, which definition is incorporated
herein by reference.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Default Rate”: As of any date, the Prime Rate in effect on such date plus three
and one-half percent (3.50%).
“Defaulted Asset”: Any Asset or Purchased Asset and, in the case of any Senior
Interest or Mezzanine Loan, any related Whole Loan, as applicable, (a) that is
thirty (30) or more days (or, in the case of payments due at maturity, one (1)
day) delinquent in the payment of principal, interest, fees, distributions or
any other amounts payable under the related Purchased Asset Documents, (b) for
which there is a Representation Breach with respect to such Asset or Purchased
Asset, other than an Approved Representation Exception, (c) for which there is a
monetary default or a material non–monetary default under the related Purchased
Asset Documents beyond any


7

--------------------------------------------------------------------------------





applicable notice or cure period, (d) as to which an Insolvency Event has
occurred with respect to the related Underlying Obligor, or (e) for which any
Seller or Interim Servicer has received notice of the foreclosure or proposed
foreclosure of any Lien on the related underlying Mortgaged Property; provided
that with respect to any Senior Interest or Mezzanine Loan, in addition to the
foregoing, such Senior Interest or Mezzanine Loan will also be considered a
Defaulted Asset to the extent that the related Whole Loan would be considered a
Defaulted Asset as described in this definition.
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based on one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dollars” and “$”: Lawful money of the United States of America.
“Early Repurchase Date”: Defined in Section 3.04.
“EBITDA”: With respect to any Person and for any Test Period, an amount equal to
the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority or non-controlling interests or joint venture net income and before
deduction of any dividends on preferred stock of such Person), plus the
following (but only to the extent actually included in determination of such Net
Income (or loss)): (i) depreciation and amortization expense (other than those
related to capital expenditures that have not been included in the calculation
of Fixed Charges as defined in the Guarantee Agreement), (ii) Interest Expense,
(iii) income tax expense, (iv) extraordinary or non‑recurring gains, losses and
expenses including but not limited to transaction expenses relating to business
combinations, other acquisitions and unconsummated transactions, (v) unrealized
loan loss reserves, impairments and other similar charges including but not
limited to reserves for loss sharing arrangement associated with mortgage
servicing rights, (vi) realized losses on loans and loss sharing arrangements
associated with mortgage servicing rights and (vii) unrealized gains, losses and
expenses associated with (A) derivative liabilities including but not limited to
convertible note issuances and (B) mortgage servicing rights (other than the
initial revenue recognition of recording an asset), plus (b) such Person’s
proportionate share of Net Income (prior to any impact from minority or
non-controlling interests or joint venture net income and before deduction of
any


8

--------------------------------------------------------------------------------





dividends on preferred stock of such Person) of the joint venture investments
and unconsolidated Affiliates of such Person, all with respect to such period.
“Eligible Asset”: An Asset:
(a)    that has been approved as a Purchased Asset by Buyer;
(b)    with respect to which no Representation Breach exists unless each such
breach is specifically set forth as a specific Representation Exemption in the
related Conformation that has been approved in advance by Buyer;
(c)    that is not a Defaulted Asset;
(d)    with respect to which there are no future funding obligations other than
in respect of which the applicable Seller has agreed to fund solely or as
specifically approved in advance by Buyer in the related Confirmation;
(e)    that has an LTV Ratio that is less than or equal to eighty percent (80%)
for Non-Hotel Core Assets and seventy percent (70%) for Hotel Core Assets.
Notwithstanding the foregoing, the LTV Ratio may be up to eighty-five percent
(85%) if the related Applicable Percentage does not exceed seventy-five percent
(75%) for Non-Hotel Core Assets, and seventy percent (70%) for Hotel Core
Assets;
(f)    in the case of any Core Asset whose underlying Mortgaged Property is not
a hotel, unless (ii) Buyer has received a copy of the franchise agreement and
related documents for operation of the hotel under the national flag, all
reports issued by the franchisor and a comfort letter from the franchisor
running to the benefit of successors and assigns of the lender, (iii) the hotel
is managed by a third party manager under a management agreement and
subordination of management agreement, all of which are acceptable to Buyer;
(g)    in the case any LCF Asset, whose underlying Mortgaged Property is not a
hotel;
(h)    whose underlying Mortgaged Property is located in the United States,
whose Underlying Obligors are domiciled in the United States, and all
obligations thereunder and under the underlying Loan Documents are denominated
and payable in Dollars;
(i)    with respect to which all Underlying Obligors thereon (an any of their
respective Affiliates) are not Sanctioned Targets;
(j)    that does not involve an Equity Interest by either Seller, Guarantor or
any Affiliate of either Seller or Guarantor that would result in (i) an actual
or potential conflict of interest, (ii) an affiliation with an Underlying
Obligor which results or could result in the loss or impairment of any material
rights of the holder of the related Purchased Asset; provided, the applicable
Seller shall disclose to Buyer before the Purchase Date each Equity Interest
held or to be held by any Seller, Guarantor or any Affiliate of any Seller or


9

--------------------------------------------------------------------------------





Guarantor with respect to such related Purchased Asset whether or not it
satisfies either of the preceding clauses (i) or (ii);
(k)    that is secured by a perfected, first priority (subject to Permitted
Liens) security interest on a “stabilized” or “light transitional” office,
retail, self-storage, student housing, industrial, other commercial or
multi-family property or, in the case of a Mezzanine Loan, is secured by first
priority pledges of all of the Equity Interests of Persons that directly or
indirectly own any such property;
(l)    that, if purchased by Buyer, would not cause either Seller to violate any
Sub-Limit; and
(m)    for which each of the conditions precedent set forth in Section 6.02 have
been satisfied;
provided, that notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non–conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent asset-specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver). For the avoidance of doubt, Buyer’s agreement to accept an Asset with a
future funding obligation shall be deemed to be a permanent waiver of clause (d)
of the definition of Eligible Asset with respect to such Asset, provided,
however that such waiver shall not be deemed a waiver of such requirement with
respect to any other Asset or Purchased Asset.
“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which the related Seller has
consented; provided, that the consent of such Seller shall not be unreasonably
withheld, delayed or conditioned, except, so long as no Event of Default has
occurred and is continuing, in the case of competitors or potential competitors
of a Seller listed on Exhibit I hereto, and shall not be required at any time
when an Event of Default exists.
“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right‑to‑Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.


10

--------------------------------------------------------------------------------





“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized, but unissued on any date.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“Event of Default”: Defined in Section 10.01.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or required to be withheld or deducted from a payment to Buyer: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which such Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a Party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with Section
12.06(e) and (d) any Taxes imposed under FATCA.
“Exempted Transactions”: Defined in the Fee Letter, which definition is
incorporated herein by reference.
“Exit Fee”: Defined in the Fee Letter, which definition is incorporated herein
by reference.
“Extended Facility Termination Date”: Defined in Section 3.06.
“Extension Fee”: Defined in the Fee Letter, which definition is incorporated
herein by reference.
“Facility Termination Date”: The earliest of (a) the Initial Facility
Termination Date, as such date may be extended pursuant to Section 3.06(a),
(b) any Accelerated Repurchase Date,


11

--------------------------------------------------------------------------------





and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the Repurchase Documents or Requirements of Law.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and any related laws or
official administrative guidance) implementing the foregoing.
“FDIA”: Defined in Section 14.03.
“FDICIA”: Defined in Section 14.04.
“Fee Letter”: The second amended and restated fee and pricing letter, dated as
of the date hereof, between Buyer and Sellers, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.
“Fitch”: Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.
“Foreign Buyer”: A Buyer that is not a U.S. Person.
“Funding Period”: The period from the Original Closing Date to and including the
Initial Facility Termination Date.
“Future Funding Amount”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by either Seller and approved by Buyer
pursuant to Section 3.11, the product of (a) the amount that such Seller is
funding as a post-closing advance on the related Future Funding Date as required
by the related Purchased Asset Documents relating to such Purchased Asset, and
(b) the Applicable Percentage for such Purchased Asset; provided, in no event
shall the aggregate amount so requested by such Seller exceed the amount of
future funding set forth on the related Confirmation for the initial Transaction
relating to such Purchased Asset, minus all previous Future Funding Amounts
funded by Buyer relating to such Purchased Asset.
“Future Funding Confirmation”: Defined in Section 3.11(a)(i).
“Future Funding Date”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by a Seller and approved by Buyer, the
date on which the applicable Seller is required to fund a Future Funding Amount
pursuant to the Purchased Asset Documents relating to such Purchased Asset.
“Future Funding Request Package”: With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery: (a) the related request for advance, executed by
the related Underlying Obligor (which shall include evidence of the applicable
Seller’s approval of the related Future Funding Transaction); (b) the


12

--------------------------------------------------------------------------------





related affidavit executed by the related Underlying Obligor; (c) the executed
escrow agreement, if funding through escrow; (d) copies of all relevant trade
contracts; (e) the title policy endorsement for the advance; (f) copies of any
tenant leases; (g) copies of any service contracts; (h) updated financial
statements, operating statements and rent rolls; (i) evidence of required
insurance; (j) updates to the engineering report, if required pursuant to the
related Purchased Asset Documents; and (k) copies of any additional
documentation as required in connection therewith pursuant to the related
Purchased Asset Documents.
“Future Funding Transaction”: Any Transaction approved by Buyer pursuant to
Section 3.11 where the funded amounts are to be applied for the funding of a
post-closing advance with respect to either (a) any Securitized Purchased Asset,
or (b) any Non-Securitized Purchased Asset, but only to the extent identified by
the related Seller and approved by Buyer in the related Confirmation as a
Purchased Asset for which Future Funding Transactions are permitted.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“General Repo Account”: The bank account of Buyer described on Schedule 2
hereto.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by‑laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.
“Governmental Authority”: Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi–judicial,
quasi–legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading,
(g) accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, and
(h) supra-national body such as the European Union or the European Central Bank.
“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of
twenty (20) years or more from the Purchase Date of the related Asset, (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given, (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.


13

--------------------------------------------------------------------------------





“Guarantee Agreement”: The Amended and Restated Guarantee Agreement, dated as of
December 20, 2013, made by Guarantor in favor of Buyer, as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.
“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); and provided, further, that in
the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by such Person.
“Guarantor”: Ares Commercial Real Estate Corporation, a Maryland corporation.
“Hedge Counterparty”: Either (a) an Affiliated Hedge Counterparty, or (b) or any
other counterparty, approved by Buyer, to any Interest Rate Protection Agreement
with a Seller, in either case which agreement contains a consent satisfactory to
Buyer to the collateral assignment to Buyer of the rights (but none of the
obligations) of such Seller thereunder.
“Hedge Required Asset”: A Purchased Asset that has a fixed rate of interest or
return.
“Hotel Core Assets”: All Core Assets that are secured by underlying Mortgaged
Properties consisting primarily of hotel properties.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset), without
duplication: (a) all Principal Payments, (b) all Interest Payments, (c) all
other income, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,


14

--------------------------------------------------------------------------------





including Principal Payments, Interest Payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds, and (d) all payments received from Hedge
Counterparties pursuant to Interest Rate Protection Agreements related to such
Purchased Asset; provided, that any amounts that under the applicable Purchased
Asset Documents are required to be deposited into and held in escrow or reserve
to be used for a specific purpose, such as taxes and insurance, shall not be
included in the term “Income” unless and until (i) an event of default exists
under such Purchased Asset Documents, (ii) the holder of the related Purchased
Asset has exercised or is entitled to exercise rights and remedies with respect
to such amounts, (iii) such amounts are no longer required to be held for such
purpose under such Purchased Asset Documents, or (iv) such amounts may be
applied to all or a portion of the outstanding indebtedness under such Purchased
Asset Documents.
“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date, without duplication: (a) all then
outstanding indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) obligations, whether or not for money borrowed, incurred in connection with
the issuance of preferred equity or trust preferred securities, (c) any other
then outstanding indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (d) all Capital Lease Obligations, (e) all then
outstanding obligations of such Person in respect of letters of credit other
than standby letters of credit, acceptances or similar instruments issued or
created for the account of such Person, (f) all then outstanding liabilities
secured by any Lien on any property owned by such Person, other than standby
letters of credit, even though such Person has not assumed or otherwise become
liable for the payment thereof, (g) Off–Balance Sheet Obligations, (h) as
applicable, all obligations of such Person (but not the obligation of others) in
respect of any keep well arrangements, credit enhancements, contingent or future
funding obligations under any Purchased Asset or any obligation senior to any
Purchased Asset, unfunded interest reserve amount under any Purchased Asset or
any obligation that is senior to any Purchased Asset, purchase obligation,
repurchase obligation, sale/buy–back agreement, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(j) all Non–Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons that such Person has guaranteed or is otherwise recourse to such
Person, (k) all Contingent Liabilities, (l) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise,
and (m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise).
“Indemnified Amounts”: Defined in Section 13.01(a).


15

--------------------------------------------------------------------------------





“Indemnified Persons”: Defined in Section 13.01(a).
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Independent Appraiser”: An independent professional real estate appraiser who
is a member in good standing of the American Appraisal Institute, and, if the
state in which the subject underlying Mortgaged Property is located certifies or
licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five years experience in the subject property type
(unless otherwise approved in in writing by Buyer).
“Independent Director” or “Independent Manager”: An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, MaplesFS, Global Securitization
Services LLC, Puglisi & Associates, National Registered Agents, Inc., Wilmington
Trust Company, Stewart Management Company, or Lord Securities Corporation or, if
none of those companies is then providing professional Independent Directors or
Independent Managers, another nationally recognized company approved by Buyer,
in each case that is not an Affiliate of Seller and that provides professional
independent directors, independent managers and/or other corporate services in
the ordinary course of its business, and which individual is duly appointed as
Independent Director or Independent Manager and is not, and will not while
serving as Independent Director or Independent Manager be and may not have been
at any time in the preceding five (5) years, any of the following:
(a)    a member, partner, equity holder, manager, director, officer or employee
of Seller, Pledgor, or any of their respective equity holders or Affiliates
(other than as an Independent Director or Independent Manager of Seller or
Pledgor or an Affiliate of Seller or Pledgor that does not own a direct or
indirect ownership interest in Seller or Pledgor and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided, however,
that such Independent Director or Independent Manager is employed by a company
that routinely provides professional Independent Directors or Independent
Managers);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Seller, Pledgor or any of their respective equity
holders or Affiliates (other than through a nationally recognized company that
routinely provides professional Independent Directors, Independent Managers
and/or other corporate services to Seller, Pledgor, or any of their respective
equity holders or Affiliates in the ordinary course of business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person who controls (whether directly, indirectly or otherwise) any of
the individuals described in the preceding clauses (a) or (b).


16

--------------------------------------------------------------------------------





An individual who otherwise satisfies the preceding definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Seller or Pledgor that
does not own a direct or indirect ownership interest in Seller or Pledgor shall
be qualified to serve as an Independent Director or Independent Manager of
Seller or Pledgor if the fees that such individual earns from serving as
Independent Director or Independent Manager of Affiliates of Seller or Pledgor
in any given year constitute in the aggregate less than five percent (5%) of
such individual's annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to the provisions of
Article 9 hereof.
“Independent Manager Provisions”: With respect to a Person, provisions within
the Governing Documents for such Person that such Person shall (1) not, without
the prior unanimous written consent of all of its Independent Directors or
Independent Managers, take any Insolvency Action, (2) (I) have at all times at
least one (1) Independent Director or Independent Manager whose vote is required
to take any Insolvency Action, and (II) provide Buyer with up to date contact
information for each such Independent Director or Independent Manager and a copy
of the agreement pursuant to which such Independent Director or Independent
Manager consents to and serves as an “Independent Director” or “Independent
Manager” for such Person; (3) have Governing Documents that provide that for so
long as any Repurchase Obligations remain outstanding, it shall abide by the
(I) the Independent Manager or Independent Director may be removed only for
Cause, (II) that Buyer be given at least two (2) Business Days prior notice of
the removal and/or replacement of any Independent Director or Independent
Manager, together with the name and contact information of the replacement
Independent Director or Independent Manager and evidence of the replacement’s
satisfaction of the definition of Independent Director or Independent Manager,
(III) that, to the fullest extent permitted by law, and notwithstanding any duty
otherwise existing at law or in equity, any Independent Director or Independent
Manager shall consider only the interests of each applicable Person, including
its respective creditors, in acting or otherwise voting on the Insolvency
Action, and (IV) that, except for duties to each applicable Person as set forth
in the immediately preceding clause (including duties to the holders of the
Equity Interests in such Person or such Person’s respective creditors solely to
the extent of their respective economic interests in each applicable Person, but
excluding (A) all other interests of the holders of the Equity Interests in each
applicable Person, (B) the interests of other Affiliates of each applicable
Person, and (C) the interests of any group of Affiliates of which each
applicable Person is a part), the Independent Directors or Independent Managers
shall not have any fiduciary duties to the holders of the Equity Interests in
each applicable Person, any officer or any other Person bound by the Governing
Documents.
“Initial Facility Termination Date”: December 14, 2018.
“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or


17

--------------------------------------------------------------------------------





hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its assets or property, or ordering the winding–up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of thirty (30) days, (b) the commencement by such Person of
a voluntary case under any applicable Insolvency Law now or hereafter in effect,
(c) the consent by such Person to the entry of an order for relief in an
involuntary case under any Insolvency Law, (d) the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or property, (e) the making by such Person of any
general assignment for the benefit of creditors, (f) the admission in a legal
proceeding of the inability of such Person to pay its debts generally as they
become due, (g) the failure by such Person generally to pay its debts as they
become due, or (h) the taking of action by such Person in furtherance of any of
the foregoing; provided that, for purposes of this clause (h), the mere request
or receipt of advice from advisors shall not constitute the taking of action in
furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Interest Expense”: With respect to any Person and for any Test Period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan,
the amortization of financing costs, and the payment of origination fees), plus
such Person’s proportionate share of interest expense from the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such period.
“Interest Payments”: With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.
“Interest Rate Protection Agreement”: With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies, in each
case with a Hedge Counterparty and that is acceptable to Buyer. For the
avoidance of doubt, any Interest Rate Protection Agreement with respect to a
Purchased Asset shall be included in the definitions of “Purchased Asset” and
“Repurchase Document.”
“Interim Servicer”: Barings Multifamily Capital LLC, a Michigan limited
liability company, or any other Interim Servicer mutually agreed upon by Buyer
and Seller.


18

--------------------------------------------------------------------------------





“Interim Servicer Event of Default”: With respect to Interim Servicer, (a) any
default or event of default (however defined) under the Servicing Agreement
among Sellers, Interim Servicer and Buyer, or (b) any failure of Interim
Servicer to be rated by a Rating Agency as an approved servicer of commercial
mortgage loans
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in the internal controls of either Seller, Guarantor or
any Specified Affiliate over financial reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person, which
commitment or opinion is able to be exercised prior to the current Facilities
Termination Date, shall constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
this Agreement, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Irrevocable Redirection Notice”: A notice in the form of Exhibit H, sent by the
related Seller or by Interim Servicer on such Seller’s behalf directing the
remittance of Income with respect to a Purchased Asset to the Collection Account
or Waterfall Account, as applicable, and executed by the Interim Servicer with
respect to such Purchased Asset.
“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LCF Assets”: All Purchased Assets other than Purchased Assets that are secured
by underlying Mortgaged Properties consisting primarily of hotel properties (as
determined by Buyer) and that, as of the related Purchase Date, otherwise meet
all of the criteria to qualify as eligible Whole Loans, eligible Senior
Interests or eligible Mezzanine Loans, except that they are directly or
indirectly secured by Liens on underlying Mortgaged Properties, which as of the
Purchase Date therefor, either (a) do not satisfy the Debt Yield Test for Core
Assets of the applicable type, as set forth in the Fee Letter, (b) do not
satisfy the PPV Test for Core Assets of the applicable type, as set forth in the
Fee Letter but, in each case, which Purchased Asset satisfies the PPV Test
applicable


19

--------------------------------------------------------------------------------





to LCF Assets, as set forth in the Fee Letter, or (c) are designated as an LCF
Asset on the related Confirmation.
“LIBOR”: The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Determination Date (or if not so reported, then
as determined by Buyer from another recognized source or interbank quotation).
Each calculation by Buyer of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. For all Transactions entered into after
October 14, 2015, (other than any Future Funding Transaction with respect to any
Purchased Asset for which the Purchase Date occurred prior to October 14, 2015),
if the calculation of LIBOR results in a LIBOR rate of less than zero (0), LIBOR
shall be deemed to be zero (0) for any such Transaction for all purposes of this
Agreement.
“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.
“LTV Ratio”: For each Purchased Asset, the ratio of (a) the total amount
then-currently due and owing in connection with the related underlying Whole
Loan to (b) the then-current “as-is” market value of the underlying Mortgaged
Property securing such Whole Loan, as such market value is set forth in an
Appraisal.
“Manager”: Ares Commercial Real Estate Management LLC.
“Margin Call”: Defined in Section 4.01(a).
“Margin Deficit”: Defined in Section 4.01(a).
“Margin Percentage”: For any Purchased Asset as of any date, the percentage
equivalent of the quotient obtained by dividing one (1) by the Applicable
Percentage used to calculate the Purchase Price on the related Purchase Date.
“Market Value”: For any Purchased Asset as of any date, the lower of the Current
Mark‑to‑Market Value and Book Value for such Purchased Asset as determined by
Buyer in its commercially reasonable discretion; provided, that Buyer may set
the Market Value to zero for any Purchased Asset with respect to which:
(a)    the requirements of the definition of Eligible Asset are not satisfied,
as determined by Buyer;
(b)    a Representation Breach exists, as determined by Buyer;


20

--------------------------------------------------------------------------------





(c)    any Retained Interest, funding obligation or any other obligation of any
kind has been transferred to Buyer;
(d)    the related Seller fails to repurchase such Purchased Asset by the
Repurchase Date therefor;
(e)    an Insolvency Event has occurred with respect to any co‑participant or
other Person having an interest in such Purchased Asset;
(f)    all Purchased Asset Documents have not been delivered to Custodian within
the time periods required by this Agreement and the Custodial Agreement;
(g)    any material Purchased Asset Document has been released from the
possession of Custodian under the Custodial Agreement to a Seller for more than
ten (10) days, except as contemplated by the Custodial Agreement;
(h)    there is a violation of any applicable Sub-Limit;
(i)    the applicable Seller fails to deliver any reports required hereunder
within the applicable time periods after giving effect to any applicable grace
or cure periods set forth herein, where such failure adversely affects the
Market Value thereof or Buyer’s ability to determine Market Value therefor; or
(j)    for each Purchased Asset originally acquired by the applicable Seller,
from a Transferor, either (i) the original transfer to such Seller is or may be
voidable or subject to avoidance under the Bankruptcy Code, or (ii) any of the
material representations and warranties made by such Transferor to such Seller
in the related Purchase Agreement are breached.
“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition or credit quality of Guarantor or either Seller, (b) the ability of
either Seller to pay and perform the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Purchased
Asset Document with respect to any Purchased Asset, Purchased Asset or security
interest granted hereunder or thereunder, (d) the rights and remedies of Buyer
or any Indemnified Person under any Repurchase Document, Purchased Asset
Document or Purchased Asset, (e) the Current Mark‑to‑Market Value, rating (if
applicable), liquidity or other aspect of a material portion of the Purchased
Assets, as determined by Buyer, or (f) the perfection or priority of any Lien
granted under any Repurchase Document or Purchased Asset Document with respect
to any Purchased Asset.
“Material Facility Default”: Any monetary Default, any material non‑monetary
Default or any Event of Default.
“Material Modification”: Any material extension, amendment, waiver, termination,
rescission, cancellation, release or any other material modification to the
terms of, or any collateral, guaranty or indemnity for, or any other action,
direction or decision that could adversely affect the


21

--------------------------------------------------------------------------------





value or collectability of any amounts due with respect to the Purchased Assets,
as determined by Buyer. Notwithstanding the foregoing, so long as no Material
Facility Default or Event of Default has occurred, the applicable Seller (or
Servicer, on its behalf) shall have the right without the consent of Buyer in
each instance to enter into any amendment, deferral, extension, modification,
increase, decrease, renewal, replacement, consolidation, supplement or waiver
of, or to exercise any rights of a holder under (collectively, a “Loan
Modification”), the Purchased Asset Documents and such Loan Modification shall
not constitute a Material Modification provided that either (I) if the related
Loan Modification is being made in connection with a Securitized Purchased
Asset, such Loan Modification satisfies all of the applicable terms, conditions
and requirements which are set forth in the related participation agreement (it
being understood, for the avoidance of doubt, that modifications to any such
participation agreement are expressly prohibited under Section 8.03), or
(II) the same does not:
(a)    decrease the interest rate or principal amount of any Purchased Asset
(except in the case of either required future advances or permitted protective
advances) or defer or forebear from collecting any principal or interest (other
than with respect to either a required future advance or a permitted protective
advance);
(b)    change in any other material respect any monetary obligations of any
Underlying Obligor under the Purchased Asset Documents in any manner that could
be adverse to the interests of Buyer;
(c)    extend the scheduled maturity date or extended maturity date (except to
the extent extended in accordance with the terms and provisions of the Purchased
Asset Documents) of the Purchased Asset (except that the applicable Seller may
permit an Underlying Obligor to exercise any extension options in accordance
with the terms and provisions of the Purchased Asset Documents);
(d)    convert or exchange a Purchased Asset into or for any other indebtedness
or subordinate any of the Purchased Asset to any indebtedness of any Underlying
Obligor;
(e)    amend, modify or waive the provisions limiting transfers of interests in
the Underlying Obligor or the underlying Mortgaged Property;
(f)    amend, modify or waive in any material respect the terms and provisions
of any cash management agreement or other Purchased Asset Document with respect
to the manner, timing and method of the application of payments under the
Purchased Asset Documents;
(g)    cross default the Purchased Asset with any other indebtedness of any
Underlying Obligor;
(h)    obtain any contingent interest, additional interest or so-called “kicker”
measured on the basis of the cash flow or appreciation of the underlying
Mortgaged Property (or other similar equity participation);


22

--------------------------------------------------------------------------------





(i)    amend, modify or waive any default provision, including, the definition
of “Default”, “Event of Default” or similar defined term in the Purchased Asset
Documents;
(j)    amend, modify or waive any notice or cure periods provided in the
Purchased Asset Documents, provided, however, with respect to each Purchased
Asset, such Seller (or Servicer on its behalf) may waive (but not amend or
modify) on a one‑time basis during the related loan term (including any
extensions thereof) for each Purchased Asset a nonmonetary notice and cure
period provided that any applicable notice or cure period shall not be extended
more than thirty (30) calendar days;
(k)    materially amend, modify or waive any insurance requirements under the
Purchased Asset Documents (including, without limitation, any deductibles,
limits or qualifications of insurers) or any material casualty or condemnation
provisions;
(l)    change the flag on an existing hotel;
(m)    unless the related manager is in default, remove the current manager of
an existing hotel (provided that Buyer’s consent to any replacement manager is
required);
(n)    forgive any debt of any Underlying Obligor;
(o)    release or substitute any collateral except as provided in the Purchased
Asset Documents;
(p)    consent to the placement of any Lien, encumbrance or easement on the
underlying Mortgaged Property or any Lien or encumbrance on the Equity Interests
in any Underlying Obligor (in each case, to the extent not expressly permitted
by the Purchased Asset Documents);
(q)    amend, modify or waive provisions in the Purchased Asset Documents
restricting the Underlying Obligor, any guarantor or any equity owners of any of
the foregoing from incurring additional Indebtedness (in each case, to the
extent not expressly permitted by the Purchased Asset Documents); or
(r)    permit any loan assumption or release or substitute any Underlying
Obligor, guarantor or indemnitor of the Purchased Asset Documents, except as
provided in the Purchased Asset Documents; provided, however, nothing in the
foregoing shall imply a right of consent by Buyer, prior to the existence of a
Material Facility Default or Event of Default, with respect to waivers of any
non-material, non-monetary default under any Purchased Asset Documents.
“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.


23

--------------------------------------------------------------------------------





“Maximum Amount”: $500,000,000, which Maximum Amount shall not be increased by
any Future Funding Transaction or reduced upon the repurchase of any Purchased
Assets prior to the earlier to occur of the Initial Facility Termination Date or
the Facility Termination Date; provided, that on and after the earlier to occur
of Initial Facility Termination Date and the Facility Termination Date, the
Maximum Amount on any date shall be the aggregate Purchase Price outstanding for
all Transactions as of such date, as such amount declines over the term hereof
as Purchased Assets are repurchased and Margin Deficits are satisfied, all in
accordance with the applicable terms of this Agreement.
“Maximum Applicable Percentage”: Defined in the Fee Letter, which definition is
incorporated herein by reference.
“Mezzanine Borrower” The obligor on a Mezzanine Note, including any Person who
has assumed or guaranteed the obligations of the obligor thereunder.
“Mezzanine Loan”: A performing mezzanine loan secured by pledges of the Equity
Interests of an Underlying Obligor or that portion of the Equity Interest that
includes the general partnership, managing member or other controlling interest
(including the right to take title to and sell the related underlying Mortgaged
Property) that owns income producing commercial real estate which is a Type of
Mortgaged Property and for which the combined DSCR is not less than that set
forth in the related Confirmation, taking into account any senior or pari passu
Indebtedness secured directly or indirectly by the related underlying Mortgaged
Property, including any Preferred Equity interest or Mezzanine Debt that is
senior to or pari passu with the related Asset.
“Mezzanine Loan Documents”: With respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan and the Mortgage Loan Documents for
the related Whole Loan including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).
“Mezzanine Note”: The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.
“Minimum Portfolio Debt Yield Test”: Defined in the Fee Letter, which definition
is incorporated herein by reference.
“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property or ground leasehold interest and rights incidental
thereto.


24

--------------------------------------------------------------------------------





“Mortgage Asset File”: Defined in the Custodial Agreement, which definition is
incorporated herein by reference.
“Mortgage Loan Documents”: With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing such Whole Loan,
including, without limitation those that are required to be delivered to
Custodian under the Custodial Agreement.
“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.
“Mortgaged Property”: (I) In the case of a Whole Loan or a Senior Interest, the
real property (including all improvements, buildings, fixtures, building
equipment and personal property thereon and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral directly or indirectly securing repayment of the debt evidenced by
(a) a Mortgage Note (in the case of a Whole Loan) or (b) the Mortgage Note of
the Whole Loan to which such Senior Interest relates (in the case of a Senior
Interest), in each case securing such Whole Loan and (II) in the case of a
Mezzanine Loan, the real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral owned by the Person whose Equity Interest is pledged as
collateral security for such Mezzanine Loan.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.
“Multi-Family Asset”: Any Purchased Asset for which the majority or all of the
underlying Mortgaged Property consists of multiple separate housing units for
residential (i.e. non-commercial) inhabitants, which may be contained either in
one building or in several buildings within a single complex.
“Net Cash Flow”: With respect to any Purchased Asset and for any period, the net
cash flow of such Purchased Asset for such period as underwritten by Buyer.
“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.
“Non-Hotel Core Assets”: All Core Assets other than Hotel Core Assets.
“Non–Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non‑approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
“Non-Securitized Purchased Asset”: Any Purchased Asset other than those
described on Schedule 4 hereto.


25

--------------------------------------------------------------------------------





“Non-Utilization Fee”: Defined in the Fee Letter, which definition is
incorporated herein by reference.
“Off–Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so–called “synthetic,” tax retention or
off–balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).
“Other Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).
“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Partially Repaid Purchased Asset”: Defined in Section 3.07(a).
“Partial Payment Amount”: Defined in Section 3.07(a).
“Participant”: Defined in Section 18.08(b).
“Participant Register”: Defined in Section 18.08(f).
“Party”: The meaning set forth in the preamble to this Agreement.
“PATRIOT Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Title III of
Pub. L. 107-56, signed into law October 2, 2001, as amended, modified or
replaced from time to time, and the rules and regulations promulgated
thereunder.
“Paying Seller”: Defined in Section 18.22(b).


26

--------------------------------------------------------------------------------





“Performance Plan”: For each LCF Asset, the performance plan satisfactory to
Buyer and which shall be attached to and incorporated into the related
Confirmation, that sets forth with specificity applicable milestones, hurdles
and/or tests with respect to the related Purchased Asset; and dates on which
such milestones, hurdles and/or tests, as applicable. must be satisfied with
respect to the underlying Purchased Asset. For the avoidance of doubt, as
determined by Buyer in its sole discretion, the Performance Plan may, but need
not necessarily, conform to any applicable business plan under the terms of the
related Purchased Asset.
“Performance Plan Breach”: With respect to any LCF Asset, a breach of any aspect
of the Performance Plan with respect to such LCF Asset or other failure to
comply with any portion of the related Performance Plan with respect to such LCF
Asset, in each case, that results in a material adverse effect on the value,
operation or net operating income of such LCF Asset, as determined by Buyer in
its commercially reasonable discretion.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days or that are being contested in good faith and for which an adequate cash
bond has been maintained, (c) Liens granted pursuant to or by the Repurchase
Documents and (d) Liens against any Seller in an aggregate amount not to exceed
$500,000.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.
“Pledge and Security Agreement”: The Pledge and Security Agreement, dated as of
October 14, 2015, between Buyer and Pledgor, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.
“Pledged Collateral”: Defined in the Pledge and Security Agreement, which
definition is incorporated herein by reference.
“Pledgor”: ACRC Warehouse Holdings LLC, a Delaware limited liability company,
together with its successors and permitted assigns.
“PPV Ratio”: For each Purchased Asset, the ratio of the Purchase Price to the
market value (as determined by Buyer) of the underlying Mortgaged Property
securing the related Purchased Asset, as determined by Buyer. In determining the
PPV Ratio at (i) the time of an initial asset approval and funding and (ii) in
connection with the determination at any time after the Purchase Date therefor,
of whether an LCF Asset may be recharacterized as a Core Asset pursuant to
Section 3.01(i), Buyer will use the “as is” value from an Appraisal or a broker
opinion of value if such broker opinion of value is acceptable to Buyer, in each
case, as provided by Sellers at the sole cost of Sellers. All other
determinations of the PPV Ratio hereunder shall be based upon Buyer’s
determination in its commercially reasonable discretion of the market value of
the underlying


27

--------------------------------------------------------------------------------





Mortgaged Property; provided, however, that Buyer shall calculate the PPV Ratio
with respect to Sellers in a manner consistent with other similar calculations
with respect to counterparties that are also lenders and/or obligors under
commercial real estate loans for which Buyer or its Affiliates is providing
capital under agreements that are similar to this Agreement.
“PPV Test”: Defined in the Fee Letter, which definition is incorporated herein
by reference.
“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.
“Pricing Margin”: Defined in the Fee Letter, which definition is incorporated
herein by reference.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date for each related Purchased Asset, the
one-month period commencing on the fifteenth (15th) calendar day of the month
preceding the month of the applicable Remittance Date to and including the
fourteenth (14th) calendar day of the following month; provided, that no Pricing
Period for a Purchased Asset shall end after the Repurchase Date for such
Purchased Asset to the extent such Purchased Asset is actually repurchased on
such Repurchase Date.
“Pricing Rate”: For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.
“Pricing Rate Determination Date”: (a) In the case of the first Pricing Period
for any Purchased Asset, the related Purchase Date for such Purchased Asset, and
(b) in the case of any subsequent Pricing Period, the date that is two (2)
Business Days immediately preceding the fifteenth (15th) calendar day of each
calendar month, or on any other date as determined by Buyer and communicated to
the related Seller. The failure to communicate shall not impair Buyer’s decision
to reset the Pricing Rate on any date.
“Prime Rate”: An annual rate equal to the prime rate as published in the “Money
Rates” section of The Wall Street Journal, as that prime rate may change from
time to time.
“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds and recoveries of principal from liquidation or
foreclosure, in each case, which are permitted by the


28

--------------------------------------------------------------------------------





terms of the Purchased Asset Documents to be applied to principal and are
applied as principal towards the Purchase Price.
“Purchase Agreement”: Any purchase agreement between a Seller and any Transferor
pursuant to which such Seller purchased or acquired an Asset which is
subsequently sold to Buyer hereunder, which Purchase Agreement shall contain a
grant of a security interest in favor of such Seller and authorize the filing of
UCC financing statements against the Transferor with respect to such Asset.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by the related Seller to Buyer.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date and, as
initially set forth in the related Confirmation for such Purchased Asset, as
such Confirmation may be updated by Buyer and the related Seller from time to
time, an amount equal to the product of the Market Value of such Purchased
Asset, times the Applicable Percentage for such Purchased Asset, and (b) as of
any other date, the amount described in the preceding clause (a), (i) increased
by any Future Funding Amounts disbursed by Buyer to the applicable Seller or the
related borrower with respect to such Purchased Asset and, (ii) reduced by
(x) any amount of Margin Deficit transferred by such Seller to Buyer pursuant to
Section 4.01 and applied to the Purchase Price of such Purchased Asset, (y)  any
Principal Payments remitted to the Waterfall Account and which were applied to
the Purchase Price of such Purchased Asset by Buyer pursuant to clause fifth of
Section 5.02, and (z) any payments made by such Seller in reduction of the
outstanding Purchase Price.
“Purchased Asset Documents”: Individually or collectively, as the context may
require, the related Mortgage Loan Documents, Mezzanine Loan Documents and/or
the related Senior Interest Documents.
“Purchased Assets”: (a) For any Transaction, each Asset sold by the related
Seller to Buyer in such Transaction, and (b) for the Transactions in general,
all Assets sold by the applicable Seller to Buyer, in each case including, to
the extent relating to such Asset or Assets, all of such Seller’s right, title
and interest in and to (i) Purchased Asset Documents, (ii) Servicing Rights,
(iii) Servicing Files, (iv) mortgage guaranties and insurance (issued by
Governmental Authorities or otherwise) and claims, payments and proceeds
thereunder, (v) insurance policies, certificates of insurance and claims,
payments and proceeds thereunder, (vi) the principal balance of such Assets, not
just the amount advanced, (vii) amounts and property from time to time on
deposit or credited to the Waterfall Account and the Waterfall Account itself,
(viii) collection, escrow, reserve, collateral or lock–box accounts and all
amounts and property from time to time on deposit therein, to the extent of the
related Seller’s or the holder’s interest therein, (ix) Income paid or payable
in connection with such Asset during the time such Asset is subject to a
Transaction, until such Asset is repurchased by such Seller hereunder,
(x) amounts and property from time to time on deposit in the Collection
Accounts, together with the Collection Accounts themselves, (xi) security
interests of such Seller in Derivatives Contracts entered into by Underlying
Obligors, (xii) rights of such Seller under any letter of credit, guarantee,
warranty, indemnity or other credit support or enhancement, (xiii) Interest Rate
Protection Agreements relating to such Assets, (xiv) all supporting obligations
of any kind,


29

--------------------------------------------------------------------------------





and (xv) all proceeds related to the sale, securitization or other disposition
thereof; provided, that (A) Purchased Assets shall not include any obligations
of any Seller or any Retained Interests, and (B) for purposes of the grant of
security interest by any Seller to Buyer set forth in Section 11.01, together
with the other provisions of Article 11, Purchased Assets shall include all of
the following: general intangibles, accounts, chattel paper, deposit accounts,
securities accounts, instruments, securities, financial assets, uncertificated
securities, security entitlements and investment property (as such terms are
defined in the UCC) and replacements, substitutions, conversions, distributions
or proceeds relating to or constituting any of the items described in the
preceding clauses (i) through (xv).
“Rating Agency”: Each of Fitch, Moody’s and S&P.
“Reaffirmation Agreement”: The reaffirmation agreement, dated as of the date
hereof, by and between Guarantor and Buyer, in substantially in the form of
Exhibit K.
“Register”: Defined in Section 18.08(f).
“REIT”: A Person qualifying as a real estate investment trust, as defined in
Section 856(a) of the Code.
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property, except Materials of
Environmental Concern used and managed in ordinary commercial activities in
compliance with applicable laws and best practices, such as copier ink and dry
cleaning chemicals, where such usage and management does not result in harm to
the environment or human health and does not result in liability for
investigation or other remediation pursuant to applicable law.
“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.
“Remittance Date”: The 18th day of each month (or if such day is not a Business
Day, the next following Business Day, or if such following Business Day would
fall in the following month, the next preceding Business Day), or such other day
as is mutually agreed to by each Seller and Buyer.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by any Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant


30

--------------------------------------------------------------------------------





to any Repurchase Document proves to be incorrect, false or misleading in any
material respect when made or deemed made, without regard to any Knowledge or
lack of Knowledge thereof by such Person; provided that no representation or
warranty (or portion thereof) with respect to a Purchased Asset which
constitutes an Approved Representation Exception shall constitute a
Representation Breach.
“Representation Exceptions”: With respect to each Purchased Asset, a written
list prepared by the related Seller and delivered to Buyer prior to the Purchase
Date of such Purchased Asset specifying, in reasonable detail, the
representations and warranties (or portions thereof) set forth in this Agreement
(including in Schedule 1) that are not satisfied with respect to an Asset or
Purchased Asset.
“Repurchase Date”: For any Purchased Asset, the earliest to occur of (a) the
Facility Termination Date, without giving effect to any unexercised extensions
thereof, (b) any Early Repurchase Date therefor, (c) the Business Day on which
the related Seller is to repurchase such Purchased Asset as specified by such
Seller and agreed to by Buyer in the related Confirmation, and (d) the date that
is two (2) Business Days prior to the maturity date (under the related Purchased
Asset Documents with respect to such Purchased Asset including, with respect to
each Senior Interest that is a participation, the related Whole Loan) for such
Purchased Asset after giving effect to any extension of such maturity date,
whether by modification, waiver, forbearance or otherwise which does not require
consent of the lender(s) with respect to such Purchased Asset Documents or, if
consent of the lender(s) is required with respect to such Purchased Asset
Documents, such extension is permitted hereunder or is otherwise approved by
Buyer in writing in its sole discretion; provided that, solely with respect to
this clause (d), the settlement date with respect to such Repurchase Date and
Purchased Asset may occur two (2) Business Days thereafter as provided in
Section 3.05).
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Account Control Agreement, all Interest Rate Protection
Agreements, the Pledge and Security Agreement, the Guarantee Agreement, the
Servicing Agreement and any related sub-servicing agreements, all Confirmations,
all UCC financing statements, amendments and continuation statements filed
pursuant to any other Repurchase Document, and all additional documents,
certificates, agreements or instruments, the execution of which is required,
necessary or incidental to or desirable for performing or carrying out any other
Repurchase Document.
“Repurchase Obligations”: All obligations of each Seller to pay the Repurchase
Price on the Repurchase Date and all other obligations and liabilities of each
Seller to Buyer arising under or in connection with the Repurchase Documents
(for the avoidance of doubt, including all Interest Rate Protection Agreements
with Affiliated Hedge Counterparties), whether now existing or hereafter
arising, and, without duplication, all interest and fees that accrue after the
commencement by or against any Seller or Guarantor of any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding (in each case, whether
due or accrued).
“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date (as increased by
any Future Funding Amounts and any other additional funds advanced in connection
with such Purchased Asset), (b) the


31

--------------------------------------------------------------------------------





accrued and unpaid Price Differential for such Purchased Asset as of such date,
(c) all other amounts that are due and payable as of such date by any Seller to
Buyer under this Agreement or any Repurchase Document, (d) any accrued and
unpaid fees and expenses and accrued and unpaid indemnity amounts, late fees,
default interest, breakage costs and any other amounts owed by any Seller or
Guarantor to Buyer or any of its Affiliates under this Agreement or any
Repurchase Document and (e) the Exit Fee, if any, applicable to such Purchased
Asset on any Early Repurchase Date.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including,
without limitation, Environmental Laws, ERISA, Anti-Money Laundering Laws,
Anti-Corruption Laws, Sanctions, regulations of the Board of Governors of the
Federal Reserve System, and laws, rules and regulations relating to usury,
licensing, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), judgments,
decrees, injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory pursuant to such Person’s Governing Documents.
“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of the related Seller thereunder, including payment
and indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by a Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of a Seller, all obligations to provide
additional funding, contributions, payments or credits, except to the extent
otherwise specified in the related Confirmation.
“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.
“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (OFAC), the U.S. State Department, the U.S. Department of
Commerce, or through any existing or future Executive Order; (b) the United
Nations Security Council; (c) the European Union; (d) the United Kingdom; or (e)
any other Governmental Authorities with jurisdiction over Seller, Guarantor or
any of their Affiliates.


32

--------------------------------------------------------------------------------





“Sanctioned Target”: Any individual, entity, group, sector, territory or country
that is a target of any Sanctions, including any legal entity that is deemed to
be an individual, entity, group, sector, territory or country that is a target
of any Sanctions, based upon the direct or indirect ownership or control of such
entity by any other Sanctioned Target(s).
“Securitized Purchased Asset”: Any Purchased Asset described on Schedule 4
hereto.
“Seller” or “Sellers”: Individually and collectively, as the context may
require, ACRC Lender W LLC, a Delaware limited liability company, and ACRC
Lender W TRS LLC, a Delaware limited liability company.
“Senior Interest”: (a) A senior or pari passu participation interest in a Whole
Loan (i) that is evidenced by a Senior Interest Note, (ii) that represents an
undivided participation interest in part of the underlying Whole Loan and its
proceeds, (iii) that represents a pass through of a portion of the payments made
on the underlying Whole Loan which lasts for the same length of time as such
Whole Loan, and (iv) as to which there is no guaranty of payments to the holder
of the Senior Interest Note or other form of credit support for such payments,
or (b) an “A note” in an “A/B structure” in a Whole Loan, in each case for which
the Mortgaged Property has fully stabilized, as determined by Buyer.
“Senior Interest Documents”: For any Senior Interest, the Senior Interest Note,
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest, and the Mortgage Loan Documents for the related Whole
Loan, and including, without limitation, those documents which are required to
be delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan).
“Senior Interest Note”: (a) The original executed promissory note, participation
or other certificate or other tangible evidence of a Senior Interest, (b) the
related original Mortgage Note (or, if the applicable Seller cannot obtain the
original, then a certified copy thereof), and (c) the related original
participation and/or intercreditor agreement, as applicable (or, if the
applicable Seller cannot obtain the original, then a certified copy thereof with
a lost note affidavit signed by a senior officer of such Seller in such form as
is acceptable to Buyer in its discretion).
“Servicing Agreement”: An agreement entered into by Buyer (if applicable),
Sellers and Interim Servicer for the servicing of the Purchased Assets,
acceptable to Buyer.
“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by the applicable Seller or Interim Servicer, including the originals
or copies of all the applicable Purchased Asset Documents and other documents
and agreements (i) relating to such Purchased Asset and/or the related Whole
Loan, (ii) relating to the origination and/or servicing and administration of
such Purchased Asset and/or the related Whole Loan, or (iii) that are otherwise
reasonably necessary for the ongoing administration and/or servicing of such
Purchased Asset and/or the related Whole Loan or for evidencing or enforcing any
of the rights of the holder of such


33

--------------------------------------------------------------------------------





Purchased Asset or holders of interests therein, including, to the extent
applicable, all servicing agreements, files, documents, records, databases,
computer tapes, insurance policies and certificates, appraisals, other closing
documentation, payment history and other records relating to or evidencing the
servicing of such Purchased Asset, which file shall be held by such Seller
and/or the Interim Servicer for and on behalf of Buyer.
“Servicing Rights”: With respect to any Purchased Asset, all right, title and
interest of each Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor
or Guarantor, or any other Person, in and to any and all of the following:
(a) rights to service and/or sub-service, and collect and make all decisions
with respect to, the Purchased Assets and/or any related Whole Loans,
(b) amounts received by each Seller, Pledgor, Guarantor or any Affiliate of any
Seller, Pledgor or Guarantor, or any other Person, for servicing and/or
sub-servicing the Purchased Assets and/or any related Whole Loans, (c) late
fees, penalties or similar payments as compensation with respect to the
Purchased Assets and/or any related Whole Loans, (d) agreements and documents
creating or evidencing any such rights to service and/or sub-service (including,
without limitation, all Servicing Agreements), together with all documents,
files and records relating to the servicing and/or sub-servicing of the
Purchased Assets and/or any related Whole Loans, and rights of any Seller,
Pledgor, Guarantor or any Affiliate of any Seller, Pledgor or Guarantor, or any
other Person thereunder, (e) escrow, reserve and similar amounts with respect to
the Purchased Assets and/or any related Whole Loans, (f) rights to appoint,
designate and retain any other servicers, sub-servicers, special servicers,
agents, custodians, trustees and liquidators with respect to the Purchased
Assets and/or any related Whole Loans, and (g) accounts and other rights to
payment related to the Purchased Assets and/or any related Whole Loans.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
“Specified Affiliate”: ACRC Holdings LLC, ACRC Lender LLC and Pledgor; provided,
however, that if any Seller or its Affiliates dissolve or liquidate ACRC
Holdings LLC at any time, then ACRC Holdings LLC shall thereupon cease to be a
Specified Affiliate.
“SPV Conversion Date”: With respect to each Seller, the date upon which the
Governing Documents with respect to such Seller is amended, restated, amended
and restated,


34

--------------------------------------------------------------------------------





supplemented or otherwise modified to, among other things, implement the
Independent Manager Provisions.
“Structuring Fee”: Defined in the Fee Letter, which definition is incorporated
herein by reference.
“Sub-Limit”: The composition of Purchased Assets subject to this Agreement at
all times meet the following sub‑limits, and no Market Value shall be ascribed
to any Purchased Asset to the extent that it violates any of the following
sub‑limits as of each related date of the determination thereof:
(a)    to the extent that the Market Value ascribed to non-controlling Senior
Interests with outstanding Future Funding Amounts would exceed twenty percent
(20%) of the Maximum Amount;
(b)    to the extent that the Market Value ascribed to any one Purchased Asset
would exceed twenty-five percent (25%) of the Maximum Amount;
(c)    to the extent that the Market Value ascribed to Purchased Assets that are
secured by underlying Mortgaged Properties consisting primarily of hotel
properties (as determined by Buyer), would exceed fifteen percent (15%) of the
Maximum Amount; and
(d)    to the extent that the Market Value ascribed to Purchased Assets that are
excluded from the calculation of the Minimum Portfolio Debt Yield Test would
exceed twenty-five percent (25%) of the Maximum Amount.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.
“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period”: The meaning specified in the Guarantee Agreement.
“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from the related Seller to Buyer pursuant to the Repurchase Documents against
the transfer of funds from Buyer to such Seller representing the Purchase Price
or any additional Purchase Price for such Asset.
“Transaction Request”: Defined in Section 3.01(a).


35

--------------------------------------------------------------------------------





“Transferor”: The applicable seller of an Asset under a Purchase Agreement.
“Type”: With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following: multifamily,
retail, office, industrial, student housing, self-storage and, solely with
respect to Core Assets, hotels.
“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of a Requirement of Law, the perfection, effect on
perfection or non perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.
“Underlying Obligor”: Individually and collectively, as the context may require,
(a) in the case of a Purchased Asset that is a Whole Loan, the Mortgagor and
each obligor and guarantor under such Purchased Asset, including (i) any Person
who has not signed the related Mortgage Note but owns an interest in the related
Mortgaged Property, which interest has been encumbered to secure such Purchased
Asset, and (ii) any other Person who has assumed or guaranteed the obligations
of such Mortgagor under the Purchased Asset Documents relating to such Purchased
Asset, (b) in the case of a Purchased Asset that is a Senior Interest, the
Mortgagor and each obligor and any other Person who has assumed or guaranteed
the related Whole Loan, and (c) in the case of any Purchased Asset that is a
Mezzanine Loan, (i) all underlying obligors with respect to the related Whole
Loan and the owner of the related Mortgaged Property, (ii) the borrower under
the related Mezzanine Loan, and (iii) any other Person who has assumed or
guaranteed the obligation of such Mezzanine Loan borrower.
“Underwriting Package”: With respect to one or more Assets, the internal
document or credit committee memorandum (redacted to protect confidential
information) setting forth all material information relating to an Asset which
is known by the applicable Seller, prepared by such Seller for its evaluation of
such Asset, to include at a minimum all the information required to be set forth
in the relevant Confirmation or, in the alternative, materials of a like kind
that would typically be provided by a loan originator to a nationally recognized
statistical rating organization in connection with a collateral debt obligation
or commercial mortgage-backed securities offering acceptable in Buyer’s
discretion. In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:
(a)    copies of all Purchased Asset Documents (provided that in the case of a
Wet Mortgage Asset, the Underwriting Package delivered in connection with a
Transaction Request under Section 3.01(a) shall provide .pdf copies of all such
Purchased Asset Documents to the extent available at such time, including
substantially final drafts of any documents that will constitute Purchased Asset
Documents upon their execution, together with a pledge by the related Seller to
forward final, signed Purchased Asset Documents within five (5) Business Days
after the related Purchase Date); and
(b)    all Purchased Asset Documents required to be delivered to Custodian under
Section 2.01 of the Custodial Agreement, (b) an Appraisal, (c) the current
occupancy


36

--------------------------------------------------------------------------------





report, tenant stack and rent roll, (d) if and to the extent available after the
exercise of reasonable effort by the related Seller, at least two (2) years of
property‑level financial statements, (e) the current financial statement of the
Underlying Obligor, (f) the mortgage asset file described in the Custodial
Agreement, (g) third‑party reports and agreed‑upon procedures, letters and
reports (whether drafts or final forms), site inspection reports, market studies
and other due diligence materials prepared by or on behalf of or delivered to
the applicable Seller, (h) if and to the extent available after the exercise of
reasonable effort by such Seller, aging of accounts receivable and accounts
payable, (i) copies of Purchased Asset Documents, (j) such further documents or
information as Buyer may request, (k) any and all agreements, documents,
reports, or other information concerning the Purchased Assets (including,
without limitation, all of the related Purchased Asset Documents) received or
obtained in connection with the origination of the Purchased Assets, (l) any
other material documents or reports concerning the Purchased Assets prepared or
executed by the applicable Seller or Guarantor, and (m) all documents,
instruments and agreement received in respect of the closing of the acquisition
transaction under the Purchase Agreement.
“U.S. Person”: Any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: Defined in Section 12.06(e).
“Waterfall Account”: A segregated non‑interest bearing account established at
Waterfall Account Bank, in the name of the Sellers, pledged to Buyer and subject
to a Controlled Account Agreement.
“Waterfall Account Bank”: Wells Fargo Bank, National Association, or any other
bank approved by Buyer.
“Wet Mortgage Asset”: An Eligible Asset for which (i) the scheduled origination
date of the related Whole Loan is the proposed Purchase Date set forth in the
Transaction Request, (ii) the related Seller has delivered a Transaction Request
pursuant to Section 3.01(g) hereof, and (iii) a complete Mortgage Asset File has
not been delivered to Custodian prior to the related Purchase Date.
“Whole Loan”: A performing commercial real estate whole loan made to the related
Underlying Obligor and secured primarily by a perfected, first priority Lien in
the related underlying Mortgaged Property, including, without limitation
(A) with respect to any Senior Interest, the whole loan in which the applicable
Seller owns a Senior Interest, and (B) with respect to any Mezzanine Loan, the
whole loan made to the Mortgagor or Affiliate of such Mortgagor whose Equity
Interests, directly or indirectly, secure such Mezzanine Loan.
Section 2.01    Rules of Interpretation. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 2.01 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix,


37

--------------------------------------------------------------------------------





Attachment, Rider or Exhibit is, unless otherwise specified, a reference to an
Article, Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex,
Schedule, Appendix, Attachment, Rider or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof. A
reference to a party to this Agreement or another agreement or document includes
the party’s successors, substitutes or assigns in each case, permitted by the
Repurchase Documents. A reference to an agreement or document is to the
agreement or document as amended, restated, modified, novated, supplemented or
replaced, except to the extent prohibited by any Repurchase Document. A
reference to legislation or to a provision of legislation includes a
modification, codification, replacement, amendment or reenactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it. A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes an omission, statement
or undertaking, whether or not in writing. A Default or Event of Default exists
until it has been cured or waived in writing by Buyer. The words “hereof,”
“herein,” “hereunder” and similar words refer to this Agreement as a whole and
not to any particular provision of this Agreement, unless the context clearly
requires or the language provides otherwise. The word “including” is not
limiting and means “including without limitation.” The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” The words “will” and “shall” have the
same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided electronically or both printed
and electronically. The Repurchase Documents are the result of negotiations
between the Parties, have been reviewed by counsel to Buyer and counsel to each
Seller, and are the product of both Parties. No rule of construction shall apply
to disadvantage one Party on the ground that such Party proposed or was involved
in the preparation of any particular provision of the Repurchase Documents or
the Repurchase Documents themselves. Except where otherwise expressly stated,
Buyer may give or withhold, or give conditionally, approvals and consents, and
may form opinions and make determinations, in its sole and absolute discretion
subject in all cases to the implied covenant of good faith and fair dealing.
Reference herein or in any other


38

--------------------------------------------------------------------------------





Repurchase Document to Buyer’s discretion, shall mean, unless otherwise
expressly stated herein or therein, Buyer’s sole and absolute discretion, and
the exercise of such discretion shall be final and conclusive. In addition,
whenever Buyer has a decision or right of determination, opinion or request,
exercises any right given to it to agree, disagree, accept, consent, grant
waivers, take action or no action or to approve or disapprove (or any similar
language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto, except where otherwise expressly stated,
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive subject in all cases to the implied covenant of good
faith and fair dealing.
ARTICLE 3    

THE TRANSACTIONS
Section 3.01    Procedures.
(a)    From time to time during the Funding Period, a Seller may request Buyer
to enter into a proposed Transaction by sending Buyer a notice substantially in
the form of Exhibit A (“Transaction Request”) (i) describing the Transaction and
each proposed Asset and any related underlying Mortgaged Property and other
security therefor in reasonable detail, (ii) transmitting a complete
Underwriting Package for each proposed Asset, and (iii) specifying which (if
any) of the representations and warranties of such Seller set forth in this
Agreement (including in Schedule 1 applicable to the Class of such Asset) such
Seller will be unable to make with respect to such Asset. Such Seller shall
promptly deliver to Buyer any supplemental materials requested at any time by
Buyer. Buyer shall conduct such review of the Underwriting Package and each such
Asset as Buyer determines appropriate. Buyer shall determine whether or not it
is willing to purchase any or all of the proposed Assets, and if so, on what
terms and conditions. It is expressly agreed and acknowledged that Buyer is
entering into the Transactions on the basis of all such representations and
warranties and on the completeness and accuracy of the information contained in
the applicable Underwriting Package, and any incompleteness or inaccuracies in
the related Underwriting Package will only be acceptable to Buyer if disclosed
in writing to Buyer by such Seller in advance of the related Purchase Date, and
then only if Buyer opts to purchase the related Purchased Asset from such Seller
notwithstanding such incompleteness and inaccuracies. In the event of a
Representation Breach, the applicable Seller shall within three (3) Business
Days after notice repurchase the related Asset or Assets in accordance with
Section 3.05.
(b)    Buyer shall give the related Seller notice of the date when Buyer has
received a complete Underwriting Package and supplemental materials. Buyer shall
approve or disapprove in writing any proposed Asset, within ten (10) Business
Days after such date. If Buyer has not communicated such decision to such Seller
by such date, Buyer shall automatically and without further action be deemed to
have determined not to purchase any such Asset.
(c)    If Buyer communicates to the related Seller a final non‑binding
determination that it is willing to purchase any or all of such Assets, such
Seller shall deliver to Buyer an executed preliminary Confirmation for such
Transaction, describing each such Asset and


39

--------------------------------------------------------------------------------





its proposed Purchase Date, Market Value, Applicable Percentage, Purchase Price
and such other terms and conditions as Buyer may require. If Buyer requires
changes to the preliminary Confirmation, the related Seller shall make such
changes and re‑execute the preliminary Confirmation. If Buyer determines to
enter into the Transaction on the terms described in the preliminary
Confirmation, Buyer shall execute and return the same to such Seller at the time
that Buyer pays the related Purchase Price to applicable Seller, which shall
thereupon become effective as the Confirmation of the Transaction. Buyer’s
approval of the purchase of an Asset on such terms and conditions as Buyer may
require shall be evidenced only by its execution and delivery of the related
Confirmation. For the avoidance of doubt, Buyer shall not (i) be bound by any
preliminary or final non‑binding determination referred to above, or (ii) be
obligated to purchase an Asset notwithstanding a Confirmation executed by the
Parties unless and until all applicable conditions precedent in Article 6 have
been satisfied or waived by Buyer.
(d)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible. If terms in a Confirmation are
inconsistent with terms in this Agreement with respect to a particular
Transaction, the Confirmation shall prevail. Whenever the Applicable Percentage
or any other term of a Transaction (other than the Pricing Rate, Market Value
and outstanding Purchase Price) with respect to an Asset is revised or adjusted
in accordance with this Agreement, an amended and restated Confirmation
reflecting such revision or adjustment and that is otherwise acceptable to the
Parties shall be prepared by the related Seller and executed by the Parties.
(e)    The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset or Purchased
Asset shall in no way affect any rights Buyer may have under the Repurchase
Documents or otherwise with respect to any representations or warranties or
other rights or remedies thereunder or otherwise, including the right to
determine at any time that such Asset or Purchased Asset is not an Eligible
Asset.
(f)    No Transaction shall be entered into if (i) any Margin Deficit, Default
or Event of Default exists or would exist as a result of such Transaction,
(ii) the Repurchase Date for the Purchased Assets subject to such Transaction
would be later than the Facility Termination Date, or (iii) after giving effect
to such Transaction, the Aggregate Amount Outstanding would exceed the Maximum
Amount.
(g)    In addition to the foregoing provisions of this Section 3.01, solely with
respect to any Wet Mortgage Asset, a copy of the related Transaction Request
shall be delivered by the related Seller to Bailee no later than 12:00 noon (New
York City time) one (1) Business Day prior to the requested Purchase Date, to be
held in escrow by Bailee on behalf of Buyer pending finalization of the
Transaction.
(h)    Notwithstanding any of the foregoing provisions of this Section 3.01 or
any contrary provisions set forth in the Custodial Agreement, solely with
respect to any Wet Mortgage Asset:


40

--------------------------------------------------------------------------------





(i)    by 12:00 noon (New York City time) on the Purchase Date, the related
Seller or Bailee shall deliver signed .pdf copies of the Purchased Asset
Documents to Custodian via electronic mail, and such Seller shall deliver the
appropriate written third-party wire transfer instructions to Buyer;
(ii)    not later than 12:00 noon (New York City time) on the related Purchase
Date, (A) Bailee shall deliver an executed .pdf copy of the Bailee Agreement to
related Seller, Buyer and Custodian by electronic mail and (B) if Buyer has
previously received the trust receipt in accordance with Section 3.01(b) of the
Custodial Agreement, determined that all other applicable conditions in this
Agreement, including without limitation those set forth in Section 6.02 hereof
have been satisfied, and otherwise has agreed to purchase the related Wet
Mortgage Asset, Buyer shall (I) execute and deliver a .pdf copy of the related
Confirmation to the related Seller and Bailee via electronic mail and (II) wire
funds in the amount of the related Purchase Price for the related Wet Mortgage
Asset in accordance with the wire transfer instructions that were previously
delivered to Buyer by such Seller; and
(iii)    within five (5) Business Days after the applicable Purchase Date with
respect to any Wet Mortgage Asset, the related Seller shall deliver, or cause to
be delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer;
provided, that, if Buyer’s diligence review of the related Mortgage Asset File
requires the delivery of a mortgage file, document or instrument or the
equivalent that such Seller cannot deliver, or cause to be delivered, to
Custodian at the time they are required to be delivered, solely because of a
delay caused by the public recording office where such document or instrument
has been delivered for recordation, the delivery requirements set forth in this
Agreement and the Custodial Agreement shall be deemed to have been satisfied as
to such non-delivered Mortgage Asset File, document or instrument if a copy
thereof (certified by such Seller to be a true and complete copy of the original
thereof submitted for recording) is delivered to Custodian on or before the date
on which such original is required to be delivered, and either the original of
such non-delivered document or instrument, or a photocopy thereof, with evidence
of recording thereon, is delivered to Custodian within ninety (90) days of the
related Purchase Date, and, provided, further, that Buyer may, but is not
obligated to, consent to a later date for delivery of any part of the Mortgage
Asset File in its sole discretion.
(i)    LCF Assets that have been sufficiently modified or otherwise
rehabilitated may be re-submitted by Seller with such request including all
supporting documentation and information as requested by Buyer. Buyer shall
determine, in its sole discretion, whether or not to approve or deny each
reclassification request and, if so, on what terms and conditions. Any such LCF
Asset that is approved by Buyer for inclusion as a Core Asset, for which Seller
satisfies all other conditions for a Transaction set forth in the Repurchase
Documents, shall be subject to an amended and restated Confirmation executed by
Seller and Buyer and thereupon will be converted from an LCF Asset to a Core
Asset for all purposes under the Repurchase Documents; provided


41

--------------------------------------------------------------------------------





that the Pricing Margin shall not be changed or modified unless otherwise agreed
by Buyer in its sole discretion in the amended and restated Confirmation.
(j)    Notwithstanding any provision to the contrary set forth herein, for
purposes of determining compliance with the Debt Yield Test and the PPV Test,
all Purchased Assets subject to this Agreement as of the Amendment Effective
Date shall be required to satisfy only the Debt Yield Test and the PPV Test in
effect on the related Purchase Date for each such Purchased Asset, assuming that
each such Purchased Asset continues to be either a Core Asset or an LCF Asset,
as such defined terms were in effect as of the related Purchased Date for each
such Purchased Asset.
Section 3.02    Transfer of Purchased Assets; Servicing Rights. On the Purchase
Date for each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of the related Seller
specified in Annex 1 (or if not specified therein, in the related Confirmation
or as directed by such Seller), and (b) such Seller hereby sells, transfers,
conveys and assigns to Buyer on a servicing‑released basis all of such Seller’s
right, title and interest (except with respect to any Retained Interests) in and
to such Purchased Asset, together with all related Servicing Rights. Subject to
this Agreement, during the Funding Period a Seller may sell to Buyer, repurchase
from Buyer and re-sell Eligible Assets to Buyer, but Sellers may not substitute
other Eligible Assets for Purchased Assets. Buyer has the right to designate
each servicer of the Purchased Assets. The Servicing Rights and other servicing
provisions under this Agreement are not severable from or to be separated from
the Purchased Assets under this Agreement; and, such Servicing Rights and other
servicing provisions of this Agreement constitute (a) “related terms” under this
Agreement within the meaning of Section 101(47)(A)(i) of the Bankruptcy Code
and/or (b) a security agreement or other arrangement or other credit enhancement
related to the Repurchase Documents.
Section 3.03    Maximum Amount. The aggregate outstanding Purchase Price for all
Purchased Assets as of any date of determination shall not exceed the Maximum
Amount. If the aggregate outstanding Purchase Price for all Purchased Assets as
of any date of determination exceeds the Maximum Amount, Sellers shall
immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount. Once per calendar year, so long as no Default or Event of Default has
occurred and is continuing, Sellers shall have the option to reduce the Maximum
Amount at their discretion without premium or penalty to an amount no less than
the then-outstanding aggregate Purchase Price upon three (3) Business Days
advance notice to Buyer. In addition, the Maximum Amount shall be automatically
reduced to the outstanding aggregate Purchase Price plus the amount of any
remaining unfunded Buyer commitments set forth on all outstanding Confirmations
as of the Initial Facility Termination Date.
Section 3.04    Early Repurchase Date; Mandatory Repurchases.
(a)    The applicable Seller may terminate any Transaction with respect to any
or all Purchased Assets sold by such Seller and repurchase such Purchased Assets
on any date prior to the Repurchase Date (an “Early Repurchase Date”); provided,
that (a) such Seller irrevocably notifies Buyer at least three (3) Business Days
before the proposed Early Repurchase Date


42

--------------------------------------------------------------------------------





identifying the Purchased Asset(s) to be repurchased and the Repurchase Price
thereof, (b) such Seller delivers a certificate from a Responsible Officer of
such Seller in form and substance satisfactory to Buyer certifying that no
Margin Deficit, Default or Event of Default exists or would exist as a result of
such repurchase and there are no other Liens on the Purchased Assets or Pledged
Collateral other than Buyer’s Lien, unless all such Liens are satisfied in full
on or before the related Early Repurchase Date (c) if the Early Repurchase Date
is not a Remittance Date, such Seller pays to Buyer any amount due under
Section 12.03 and pays all amounts due to any Affiliated Hedge Counterparty
under the related Interest Rate Protection Agreement, (d) such Seller pays to
Buyer the related (if any) Exit Fee due and payable, but no such Exit Fee shall
be due and payable if the related repurchase occurs in connection with an
Exempted Transaction, and (e) such Seller thereafter complies with Section 3.05.
Such early terminations and repurchases shall be limited to three (3)
occurrences in any calendar week.
(b)    In addition to other rights and remedies of Buyer under any Repurchase
Document, the applicable Seller shall, within two (2) Business Days of receipt
of written notice from Buyer, (I) repurchase any Purchased Asset that no longer
qualifies as an Eligible Asset, or (II) (1) transfer cash to Buyer,
(2) repurchase LCF Assets subject to a Performance Plan Breach at the Repurchase
Price thereof, or (3) choose any combination of the foregoing clause (b)(II)(1)
and (2), so that, after giving effect to such transfers, repurchases and
payments, the Purchase Price for such LCF Asset does not exceed the product of
the Market Value of such LCF Asset times the Applicable Percentage.
(c)    In addition to the foregoing, in connection with each repurchase made
pursuant to Section 3.04(a), if such repurchase occurs at any time after (i) the
Initial Facility Termination Date but prior to the first Extended Facility
Termination Date, the applicable Seller shall pay an amount equal to 110% of the
applicable Repurchase Price otherwise payable for such date and (ii) the first
Extended Facility Termination Date, such Seller shall pay an amount equal to
125% of the applicable Repurchase Price otherwise payable for such date;
provided, however, if (x) at the time of any repurchase during the time period
described in clause (i) above, there are at least seven (7) remaining Purchased
Assets and each of them comply with the applicable PPV Test and Debt Yield Test,
or (y) if at the time of any repurchase during the time period described in
clause (ii) above, (i) the Debt Yield for all of the remaining Purchased Assets,
calculated on an aggregate basis, equals or exceeds twelve and one-half percent
(12.5%), and (ii) PPV Ratio for all of the remaining Purchased Assets,
calculated on an aggregate basis, is less than or equal to forty-five percent
(45%), then the amount payable pursuant to the applicable clause shall be solely
the applicable Repurchase Price for such date. The proceeds of any payment made
pursuant to this Section 3.04(c) in excess of the Applicable Repurchase Price
that otherwise would have been payable shall be applied by Buyer first to repay
any outstanding Margin Deficits, and second to reduce the unpaid Repurchase
Prices of all remaining Purchased Assets on a pro rata basis, unless such Seller
and Buyer otherwise agree to apply any such amounts differently.
(d)    In addition, at any time during the existence of an uncured Event of
Default or an unsatisfied Margin Deficit, if a Seller elects to repurchase a
Purchased Asset due to the prepayment in whole (but not in part) of the
underlying Whole Loan, such Seller shall pay to Buyer one-hundred percent (100%)
of the net proceeds due in connection with the payoff of the underlying


43

--------------------------------------------------------------------------------





Purchased Asset in question, up to the amount of funds necessary to both cure
the Event of Default and/or unsatisfied Margin Deficit (and pay in full the
Repurchase Price for such Purchased Asset). All such net proceeds in excess of
the outstanding Repurchase Price of the related Purchased Asset shall be applied
first to any other Purchased Asset to the extent of any Margin Deficit, and then
pro-rata to the Repurchase Prices of all other Purchased Assets, unless such
Seller and Buyer otherwise agree to apply such amount differently, and if such
application has served to fully cure all outstanding Defaults or Events of
Default and pay to Buyer any other amounts due and payable under the Repurchase
Documents, then any remaining amounts to such Seller.
Section 3.05    Repurchase. On the Repurchase Date for each Purchased Asset, the
applicable Seller shall transfer to Buyer the Repurchase Price for such
Purchased Asset as of the Repurchase Date, and pay all amounts due to any
Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement and, so long as no Event of Default has occurred and is continuing,
Buyer shall transfer to such Seller such Purchased Asset, along with all rights
validly transferred to Buyer by such Seller on the Purchase Date thereof,
whereupon such Transaction with respect to such Purchased Asset shall terminate;
provided, however, that, with respect to any Repurchase Date that occurs on the
second Business Day prior to the maturity date (as defined under the related
Purchased Asset Documents with respect to such Purchased Asset) for such
Purchased Asset by reason of clause (d) of the definition of “Repurchase Date”,
settlement of the payment of the Repurchase Price and such amounts may occur up
to the second Business Day after such Repurchase Date; provided, further, that
Buyer shall have no obligation to transfer to such Seller, or release any
interest in, such Purchased Asset until Buyer’s receipt of payment in full of
the Repurchase Price therefor. So long as no Event of Default has occurred and
is continuing, Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset, shall authorize Custodian to promptly
release to the applicable Seller the Mortgage Asset File for such Purchased
Asset, and Buyer shall execute, acknowledge and deliver to the related Seller,
at such Seller’s sole expense, any and all documents, instruments and agreements
necessary to release all security interests in such Purchased Asset, including,
to the extent any UCC financing statement filed against such Seller specifically
identifies such Purchased Asset, an amendment thereto or termination thereof
evidencing the release of such Purchased Asset from Buyer’s security interest
therein; provided, however, that whether or not an Event of Default has occurred
and is continuing hereunder, Buyer shall be required to release the Mortgage
Asset File relating to a Purchased Asset and execute, acknowledge and deliver to
the related Seller, at such Seller’s sole expense, all necessary release
documents if (a) the Underlying Obligor has paid the entire principal amount of
the underlying Whole Loan and all other amounts due to Seller under the related
Purchased Asset Documents and (b) such Seller makes the required prepayment of
the underlying Whole Loan in respect of such Purchased Asset hereunder in
accordance with Section 5.02. Any such transfer or release shall be without
recourse to Buyer and without representation or warranty by Buyer, except that
Buyer shall represent to the related Seller, to the extent that good title was
transferred and assigned by such Seller to Buyer hereunder on the related
Purchase Date, that Buyer is the sole owner of such Purchased Asset, free and
clear of any other interests or Liens caused by Buyer’s actions or inactions.
Any Income with respect to such Purchased Asset received by Buyer or Waterfall
Account Bank after payment of the Repurchase Price therefor shall be remitted to
the applicable Seller. Notwithstanding the foregoing, on or before the Facility
Termination Date, the applicable Seller shall repurchase all Purchased Assets by
paying to Buyer the outstanding


44

--------------------------------------------------------------------------------





Repurchase Price therefor and all other outstanding Repurchase Obligations.
Notwithstanding any provision to the contrary contained elsewhere in any
Repurchase Document, at any time during the existence of an uncured Default or
Event of Default, the related Seller cannot repurchase a Purchased Asset in
connection with a full payoff of the underlying Whole Loan by the Underlying
Obligor, unless one hundred percent (100%) of the net proceeds due in connection
with the relevant payoff shall be paid directly to Buyer. The portion of all
such net proceeds in excess of the then-current Repurchase Price of the related
Purchased Asset shall be applied by Buyer to reduce any other amounts due and
payable to Buyer under this Agreement.
Section 3.06    Extension of the Facility Termination Date. At the request of
Sellers delivered to Buyer no earlier than ninety (90) days or later than thirty
(30) days before the Facility Termination Date, Buyer shall grant two (2)
extensions of the Facility Termination Date for a period of one (1) year each
(each, an “Extended Facility Termination Date”) by giving notice approving such
extension and the Extended Facility Termination Date to Sellers before the
expiration of the then-current Facility Termination Date. The failure of Buyer
to so deliver such notice approving the extension shall be deemed to be Buyer’s
determination not to extend the Facility Termination Date unless Buyer
thereafter gives notice to the contrary. Any extension of the Facility
Termination Date shall be subject to the following: (i) no Default or Event of
Default exists on the date of the request to extend and as of the current
Facility Termination Date, (ii) no Margin Deficit shall be outstanding on the
date of the request to extend and as of the current Facility Termination Date,
(iii) each Seller has made a timely request for the extension in question,
(iv) each Purchased Asset shall be in compliance with the Debt Yield Test and
the PPV Test as required on the date of the request to extend and as of the
current Facility Termination Date (but in the case of compliance with the PPV
Test, subject to each Seller’s cure rights set forth in Section 3.07(b)), and
which compliance shall be determined by Buyer in its sole discretion, (v) all
Purchased Assets must qualify as Eligible Assets on the date of the request to
extend and as of the current Facility Termination Date, and (vi) the payment by
Sellers to Buyer of the Extension Fee has been effected on or before the current
Facility Termination Date; provided that (A) if any Default, Event of Default or
outstanding Margin Deficit exists, Buyer shall grant Sellers a temporary
extension not to exceed the time permitted to cure/satisfy such Default, Event
of Default or Margin Deficit set forth in the Repurchase Documents, and (B) if
any Seller is not in compliance with any of the conditions set forth in
clauses (i), (ii), (iv) and (v) on the date of the related extension request,
such request may be submitted by Sellers, setting forth any conditions to
extension of the Facility Termination Date that are not in compliance and the
reasons for such non-compliance, and such request shall be granted by Buyer if,
as of the Facility Termination Date for which such request is submitted, each
Seller certifies to Buyer’s satisfaction that it is in compliance with each of
the conditions set forth in this Section 3.06. No additional Transactions shall
be entered into after the Initial Facility Termination Date.
In connection with each extension of the Facility Termination Date, if any
unfunded commitments in respect of any Purchased Asset remain outstanding on the
Facility Termination Date so extended, the applicable Seller may request funding
of such unfunded commitments subject to all terms and conditions of funding set
forth in this Agreement, including review and approval by Buyer of such funding
based on an updated Underwriting Package, in an aggregate amount not to exceed,
for any such Purchased Asset, the product of (x) the Applicable Percentage
attributable


45

--------------------------------------------------------------------------------





to such Purchased Asset and (y) the amount of unfunded commitments remaining
available in respect of such Purchased Asset at such time; provided that in no
event shall any amounts so funded by Buyer cause the aggregate amounts funded
hereunder to exceed the Maximum Amount.
Section 3.07    Prepayment.
(a)    Partial Prepayment. On any Business Day, on three (3) Business Days’
prior written notice from the applicable Seller to Buyer, such Seller may
partially pay the Repurchase Price of any Purchased Asset, which shall include
any related amounts then due and owing to an Affiliated Hedge Counterparty (any
such asset, a “Partially Repaid Purchased Asset” and the amount so repaid, the
“Partial Payment Amount”). With respect to such payment that is not occasioned
by a repayment of principal with respect to the Purchased Asset, such Seller
shall give Buyer at least three (3) Business Days prior notice of payment and
shall not partially pay in an amount whereby the remaining Purchase Price of any
such Purchased Asset, after giving effect to any such partial payment, is less
than $500,000. In respect of any Partially Repaid Purchased Asset, the
applicable Seller may request, on no less than one (1) Business Day’s prior
written notice to Buyer, that Buyer pay to such Seller the Partial Payment
Amount in respect of such Partially Repaid Purchased Asset. If any such request
is delivered to Buyer less than ninety (90) days after Buyer’s initial approval
to purchase such Purchased Asset from such Seller, Buyer shall pay to such
Seller the Partial Payment Amount in respect of such Partially Repaid Purchased
Asset. If any such request is delivered to Buyer ninety (90) or more days after
Buyer’s initial approval to purchase such Purchased Asset from such Seller,
Buyer may, in its discretion either decline such request in its entirety, or
accept such request in whole or in part and pay to such Seller none, all or part
of the Partial Payment Amount in respect of such Partially Repaid Purchased
Asset, subject to any terms or conditions Buyer may, in its discretion, require.
Any prepayment made under this Section shall be deposited directly into the
General Repo Account and, notwithstanding any provision in Section 5.02 to the
contrary, applied by Buyer to reduce the unpaid Repurchase Price of the related
Purchased Asset within one (1) Business Day after deposit therein, and not, for
the avoidance of doubt, on the next Remittance Date.
(b)    Prepayments in connection with Extended Facility Termination Date. If the
Maximum PPV requirement is not satisfied as of any proposed Extended Facility
Termination Date, the related Seller shall have the right to prepay a portion of
the Repurchase Price of any Purchased Asset for which the PPV is higher than the
Maximum PPV applicable to such proposed Extended Facility Termination Date such
that compliance with the applicable required Maximum PPV is obtained. If,
following such remedial action by such Seller, Buyer determines that the Maximum
PPV applicable to such Extended Facility Termination Date is not satisfied, such
Seller may challenge such determination in accordance with the dispute
resolution procedures set forth in Schedule 3 hereto based upon new Appraisals
obtained at such Seller’s sole cost and expense and dated no earlier than ninety
(90) days prior to Buyer’s determination that the Maximum PPV is not satisfied;
provided that, for the avoidance of doubt, any such dispute period shall not
limit any other rights or privileges of Buyer.


46

--------------------------------------------------------------------------------





Section 3.08    Payment of Price Differential and Fees.
(a)    Notwithstanding that Buyer and each Seller intend that each Transaction
hereunder constitute a sale to Buyer of the Purchased Assets subject thereto,
each Seller shall pay to Buyer the accrued value of the Price Differential for
each Purchased Asset on each Remittance Date. Buyer shall give the applicable
Seller notice of the Price Differential and any fees and other amounts due under
the Repurchase Documents on or prior to the second (2nd) Business Day preceding
each Remittance Date; provided, that Buyer’s failure to deliver such notice
shall not affect such Seller’s obligation to pay such amounts. If the Price
Differential includes any estimated Price Differential, Buyer shall recalculate
such Price Differential after the Remittance Date and, if necessary, make
adjustments to the Price Differential amount due on the following Remittance
Date.
(b)    Sellers shall pay to Buyer all fees and other amounts as and when due as
set forth in this Agreement including, without limitation:
(i)    the Non-Utilization Fee, which shall be due and payable by Sellers and
Guarantor monthly in arrears as set forth in the Fee Letter.
(ii)    the Structuring Fee, which shall be due and payable by Sellers and
Guarantor on the Closing Date.
(iii)    the Extension Fee, which shall be due and payable by Sellers and
Guarantor on or before the first day of each extension of the Facility
Termination Date.
Section 3.09    Payment, Transfer and Custody.
(a)    Unless otherwise expressly provided herein, all amounts required to be
paid or deposited by any Seller, Guarantor or any other Person under the
Repurchase Documents shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. on the Business Day when due, in immediately
available Dollars and without deduction, setoff or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day. Whenever any payment under the Repurchase Documents shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment. Each Seller, Guarantor and Pledgor
shall, to the extent permitted by Requirements of Law, pay to Buyer interest in
connection with any amounts not paid when due under the Repurchase Documents,
which interest shall be calculated at a rate equal to LIBOR plus the Pricing
Margin plus 350 basis points, until all such amounts are received in full by
Buyer. Amounts payable to Buyer and not otherwise required to be deposited into
the Waterfall Account shall be deposited into the General Repo Account. Sellers
shall have no rights in, rights of withdrawal from, or rights to give notices or
instructions regarding Buyer’s account or the Waterfall Account or any
Collection Account. Amounts in the Waterfall Account and/or any Collection
Account may be invested at the direction of Buyer in cash equivalents before
they are distributed in accordance with Article 5.
(b)    Any Purchased Asset Documents not delivered to Buyer or Custodian on the
relevant Purchase Date and subsequently received or held by or on behalf of a
Seller are and shall


47

--------------------------------------------------------------------------------





be held in trust by the applicable Seller or its agent for the benefit of Buyer
as the owner thereof until so delivered to Buyer or Custodian. The related
Seller or its agent shall maintain a copy of such Purchased Asset Documents and
the originals of the Purchased Asset Documents not delivered to Buyer or
Custodian. The possession of Purchased Asset Documents by the applicable Seller
or its agent is in a custodial capacity only at the will of Buyer for the sole
purpose of assisting Interim Servicer with its duties under the Servicing
Agreement. Each Purchased Asset Document retained or held by or on behalf of a
Seller or its agent shall be segregated on such Seller's books and records from
the other assets of such Seller or its agent, and the books and records of such
Seller or its agent shall be marked to reflect clearly the sale of the related
Purchased Asset to Buyer on a servicing released basis. Each Seller or its agent
shall release its custody of the Purchased Asset Documents only in accordance
with written instructions from Buyer, unless such release is required as
incidental to the servicing of the Purchased Assets by Interim Servicer or is in
connection with a repurchase of any Purchased Asset by a Seller, in each case in
accordance with the Custodial Agreement.
Section 3.10    Repurchase Obligations Absolute. All amounts payable by Sellers
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, setoff, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except upon
indefeasible payment in full or as otherwise expressly provided herein, by
reason of: (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset or related Mortgaged
Property, (b) any Insolvency Proceeding relating to any Seller, any Underlying
Obligor or any other loan participant under a Senior Interest, or any action
taken with respect to any Repurchase Document, Purchased Asset Document by any
trustee or receiver of Seller, any Underlying Obligor or any other loan
participant under a Senior Interest, or by any court in any such proceeding,
(c) any claim that Seller has or might have against Buyer under any Repurchase
Document or otherwise (unless such claim relates to the indefeasible payment in
full of the Repurchase Obligations), (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
a Seller, (e) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Purchased Asset Document, or (f) any other occurrence
whatsoever, whether or not similar to any of the foregoing, and whether or not
any Seller has notice or Knowledge of any of the foregoing. The Repurchase
Obligations shall be full recourse to each Seller. This Section 3.10 shall
survive the termination of the Repurchase Documents and the payment in full of
the Repurchase Obligations.
Section 3.11    Future Funding Transactions. Buyer’s agreement to enter into any
Future Funding Transaction is subject to the satisfaction of the following
conditions precedent, both immediately prior to entering into such Future
Funding Transaction and also after giving effect to the consummation thereof:
(i)    The applicable Seller shall give Buyer written notice of each Future
Funding Transaction, together with a signed, written confirmation in the form of
Exhibit J attached hereto prior to the related Future Funding Date (each, a
“Future Funding Confirmation”), signed by a Responsible Officer of such Seller.
Each Future Funding Confirmation shall identify the related Whole Loan and/or
Senior Interest, shall identify Buyer and the


48

--------------------------------------------------------------------------------





applicable Seller, shall set forth the requested Future Funding Amount and shall
be executed by both Buyer and such Seller; provided, however, that Buyer shall
not be liable to Seller if it inadvertently acts on a Future Funding
Confirmation that has not been signed by a Responsible Officer of Seller. Each
Future Funding Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Future Funding Transaction covered thereby, and
shall be construed to be cumulative to the extent possible. If terms in a Future
Funding Confirmation are inconsistent with terms in this Agreement with respect
to a particular Future Funding Transaction, other than with respect to the
Applicable Percentage and Maximum Applicable Percentage set forth in such Future
Funding Confirmation, this Agreement shall prevail.
(ii)    For each proposed Future Funding Transaction, no less than seven (7)
Business Days prior to the proposed Future Funding Date, the applicable Seller
shall deliver to Buyer a Future Funding Request Package. Buyer shall have the
right to conduct an additional due diligence investigation of the Future Funding
Request Package and/or the related Whole Loan and/or Senior Interest as Buyer
determines. Prior to the approval of each proposed Future Funding Transaction by
Buyer, Buyer shall have determined, in its sole and absolute discretion, that
all of the applicable conditions precedent for a Transaction, as described in
Section 6.02(b), (e), (f) and (h) have been met by such Seller and that the
consummation of the related Future Funding Transaction would not otherwise cause
such Seller to breach the Minimum Portfolio Debt Yield Test. In addition
thereto, for each proposed Future Funding Transaction which relates to a
Non-Securitized Purchased Asset, the related Non-Securitized Purchased Asset
shall, immediately before each Future Funding Transaction and immediately after
giving effect thereto, satisfy both the Debt Yield Test and the PPV Test. So
long as all such conditions have been satisfied, no Default or Event of Default
then‑currently exist and Buyer has determined, in its sole and absolute
discretion, that, if Buyer has not purchased from such Seller a complete
ownership interest in the entire related Whole Loan, that all of the terms and
conditions relating to the splitting of such Whole Loan into multiple interests
are satisfactory to Buyer in all respects, then Buyer shall be required to
approve the related Future Funding Transaction on a timely basis.
(iii)    Upon the approval by Buyer of a particular Future Funding Transaction,
Buyer shall deliver to the related Seller a signed copy of the related Future
Funding Confirmation described in clause (i) above, on or before the related
Future Funding Date. On the related Future Funding Date, which shall occur no
later than three (3) Business Days after the final approval of the Future
Funding Transaction by Buyer (a) if an escrow agreement has been established in
connection with such Future Funding Transaction, Buyer shall remit the related
Future Funding Amount to the related escrow account, (b) if the terms of the
related Purchased Asset Documents provide for a reserve account in connection
with future advances, Buyer shall remit the related Future Funding Amount to the
applicable reserve account, (c) if such Seller has previously paid to the
related Underlying Obligor the entire amount that such Seller was then-currently
required to pay to such Underlying Obligor, then Buyer shall remit the related
Future Funding Amount directly to such Seller, and (d) otherwise, Buyer shall
remit the related Future Funding Amount directly to the related Underlying
Obligor.


49

--------------------------------------------------------------------------------





ARTICLE 4    

MARGIN MAINTENANCE
Section 4.01    Margin Deficit.
(a)    (i) If on any date the Market Value of a Purchased Asset is less than the
product of (A) the Margin Percentage times (B) the outstanding Repurchase Price
for such Purchased Asset as of such date (the excess, if any, a “Margin
Deficit”), and provided that (I) a Credit Event relating to such Purchased Asset
has occurred, and (II) each Margin Deficit shall exclude any portion thereof
that resulted from any interest rate changes and/or credit spread movements,
then the related Seller shall, within five (5) Business Days after the receipt
of written notice from Buyer (which notice may be by electronic mail) (a “Margin
Call”) (i) transfer cash to Buyer, (ii) repurchase Purchased Assets at the
Repurchase Price thereof, or (iii) choose any combination of the foregoing, so
that, after giving effect to such transfers, repurchases and payments, the
aggregate Purchase Price for all Purchased Assets does not exceed an aggregate
amount equal to the products of the Market Value for each Purchased Asset, times
the Applicable Percentage. Buyer shall apply the funds received in satisfaction
of a Margin Deficit with respect to a Purchased Asset to the Repurchase
Obligations owing with respect to such Purchased Asset.
(i)    In lieu of a Margin Call pursuant to Section 4.01(a)(i), Buyer may, in
its discretion upon written request of the related Seller, reallocate previous
partial prepayments made pursuant to Section 3.07(a) in order to eliminate the
related Margin Deficit by increasing the Purchase Price of certain Purchased
Assets and decreasing the Purchase Price of other Purchased Assets. Any such
request for reallocation shall include a certification by such Seller that no
Default or Event of Default has occurred and is continuing (except as would be
cured by such reallocation), and shall set forth the following, with such
back-up calculations as Buyer may require: (i) the amount of prior partial
prepayments and Purchased Assets so prepaid pursuant to Section 3.07(a) that
such Seller requests be re-allocated, (ii) the Purchased Asset to which such
Seller is requesting such prior partial prepayment be applied, the new Purchase
Price of such Purchased Asset and the new Purchase Price of the previously
prepaid Purchased Asset, in each case, after giving pro forma effect to such
allocation, (iii) the amount of the Margin Deficit on each applicable Purchased
Asset both immediately prior to and immediately after giving pro forma effect to
such allocation and (iv) that the Debt Yield Test, the PPV Test and the Maximum
Applicable Percentage Test will be satisfied immediately after giving pro forma
effect to such allocation. Upon Buyer's independent confirmation, in its
commercially reasonable judgment, that the conclusions and calculations set
forth in the related Seller's written request comply with the requirements set
forth above, Buyer may, in its discretion, reallocate previous prepayments to
those Purchased Assets for which Margin Deficits would otherwise exist, in a
manner acceptable to Buyer in its commercially reasonable judgment and such
Seller shall submit new Confirmations acceptable to Buyer reflecting the new
Purchase Price of all affected Purchased Assets.
(b)    Notwithstanding the foregoing, in the event the Margin Call arises solely
as a result of Buyer’s determination of an adverse change in the value of the
related Mortgaged Property


50

--------------------------------------------------------------------------------





as described in item (iv) of the definition of the term Credit Event, and if the
related Seller disputes in good faith such determination by Buyer, such Seller
shall have the right by, within the five (5) Business Day period specified in
Section 4.01(a)(i), giving Buyer written notice of such dispute and depositing
with Buyer (in an account within Buyer’s sole dominion and control) the full
amount of the Margin Deficit and, the parties will proceed to attempt to resolve
such dispute within the next forty-five (45) days in accordance with the
appraisal procedure set forth in Schedule 1 hereto, provided that, for the
avoidance of doubt, any such dispute period shall not limit any other rights or
privileges of Buyer. Moreover, in connection with a Margin Call occurring as a
result of an event described in clause (v) of the definition of the term Credit
Event, the amount required to cure such Margin Deficit shall be limited to the
amount necessary to cause the related Purchased Asset to comply with the Debt
Yield Test.
(c)    Buyer's election not to deliver, or to forbear from delivering, a margin
deficit notice at any time there is a Margin Deficit shall not waive or be
deemed to waive the Margin Deficit or in any way limit, stop or impair Buyer's
right to deliver a margin deficit notice at any time when the same or any other
Margin Deficit exists. Buyer's rights relating to Margin Deficits under this
Section 4.01 are cumulative and in addition to and not in lieu of any other
rights of Buyer under the Repurchase Documents or Requirements of Law.
(d)    All cash transferred to Buyer pursuant to this Section 4.01 with respect
to a Purchased Asset shall be deposited into the General Repo Account and
notwithstanding any provision in Section 5.02 to the contrary, shall be applied
to reduce the Purchase Price of such Purchased Asset within one (1) Business Day
after deposit and not, for the avoidance of doubt, on the next Remittance Date.
(e)    If the applicable Seller believes in good faith that the Credit Event or
underlying circumstances that resulted in the most recent determination of
Current Mark-to-Market Value of a Purchased Asset is no longer applicable or
that the Market Value resulting from such Credit Event has otherwise materially
increased, it may request that Buyer consider reassessing the Market Value of
the subject Purchased Asset, and Buyer agrees to do so. If, as a result of such
reassessment, Buyer determines, in its discretion, that the Market Value for
such Purchased Asset has increased, and has received all required internal
credit approvals necessary to do so, the Current Mark-to-Market Value shall be
revised accordingly, subject to further adjustment as otherwise provided in this
Agreement. Such Seller’s requests for Buyer to reassess the Market Value of
Purchased Assets shall be limited to one (1) request per Purchased Asset per
calendar quarter. Nothing in this Section 4.01(e) shall be interpreted to in any
way reduce or mitigate Buyer’s sole power and discretion to determine Market
Value or Credit Event.
(f)    If on any date within ninety (90) days following the Purchase Date of a
particular Purchased Asset (and provided no Default or Event of Default has
occurred and is then continuing and no Margin Deficit remains unpaid), either
(i) the outstanding Purchase Price of such Purchased Asset has previously been
reduced by one or more previous partial prepayments made by a Seller in
accordance with Section 3.07, or (ii) on such Purchase Date, the Purchase Price
of such Purchased Asset was, at such Seller's request, less than the maximum
Purchase Price approved by Buyer, as indicated on the related Confirmation, such
Seller may deliver a written request to


51

--------------------------------------------------------------------------------





Buyer that Buyer pay to such Seller an amount equal to the amount of either
(A) part or all of the partial prepayments described in clause (i) above, and/or
(B) part or all of the difference described in clause (ii) above, and Buyer
shall pay to such Seller the amount so requested within three (3) Business Days
of the date of the related request, so long as, both immediately before and, on
a pro forma basis, immediately after the date of each such payment, both the
Debt Yield Test and the PPV Test have not been breached. Prior to any such
payment, such Seller shall prepare, and the Parties shall execute an amended and
restated Confirmation that is otherwise acceptable to the Parties, reflecting
such increased Purchase Price.
ARTICLE 5    

APPLICATION OF INCOME
Section 5.01    Waterfall Account; Collection Accounts. The Waterfall Account
and all Collection Accounts shall be established at Waterfall Account Bank.
Buyer shall have sole dominion and control (including, without limitation,
“control” within the meaning of Section 9-104(a)(2) of the UCC) over the
Waterfall Account. None of any Seller, Interim Servicer or any Person claiming
through or under any Seller or Interim Servicer shall have any claim to or
interest in the Waterfall Account and all Collection Accounts. Subject to the
final sentence of this Section 5.01, all Underlying Obligors and servicers shall
be directed to pay all Income directly into the Collection Account, and any
Income received by a Seller, Interim Servicer, Buyer or Waterfall Account Bank
in respect of the Purchased Assets shall be deposited directly into the
Waterfall Account, within two (2) Business Days of receipt, except to the extent
expressly set forth in Section 3.07(a), and except, prior to an Event of
Default, for all amounts due and payable to Interim Servicer under the Interim
Servicing Agreement, which shall be paid directly to Interim Servicer as and
when due, shall be applied to and remitted by Waterfall Account Bank in
accordance with this Article 5. Notwithstanding the foregoing, each Seller
shall, promptly after receiving notice of an Underlying Obligor’s intent to make
an unscheduled Principal Payment (A) instruct and cause the related Underlying
Obligor to directly deposit such unscheduled Principal Payment into the General
Repo Account (and in the event that such unscheduled Principal Payment is
nonetheless received by the applicable Seller or Interim Servicer, shall forward
such funds into the General Repo Account on the Business Day of receipt, unless
such payment was received after 1 PM (Central time), in which case the recipient
shall use its best efforts to make such transfer on the same Business Day and
shall, in all cases, make such transfer on the next Business Day); and within
one (1) Business Day of the receipt thereof, Buyer shall apply the each such
Principal Payment in accordance with Sections 5.02 and 5.03 below, and (B)
provide Buyer with prior notice of the intended receipt thereof from an
Underlying Obligor, together with a copy of the related remittance instructions
that were previously delivered to the related Underlying Obligor.
Section 5.02    Before an Event of Default. If no Event of Default exists and
remains uncured, all Income described in Section 5.01 and deposited into the
Waterfall Account during each Pricing Period shall be applied by Waterfall
Account Bank by no later than the next following Remittance Date in the
following order of priority:


52

--------------------------------------------------------------------------------





first, to the extent not withheld by Interim Servicer in accordance with
Sections 5.01 and 8.06, to pay to Interim Servicer an amount equal to any
accrued and unpaid Servicing Fees in accordance with the terms of the Interim
Servicing Agreement;
second, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
third, to pay to Buyer an amount equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from any Seller and other
applicable Persons to Buyer under the Repurchase Documents;
fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting any Seller’s obligation to satisfy a Margin Deficit in
a timely manner as required by Section 4.01);
fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;
sixth, to pay to Buyer, the Applicable Percentage of any scheduled Principal
Payments (to the extent actually deposited into the Waterfall Account), but only
to the extent that such remittance would not result in the creation of a Margin
Deficit, to be applied to reduce the outstanding Purchase Price of the
applicable Purchased Assets or as otherwise agreed in writing by Buyer and the
applicable Seller;
seventh, to pay to Buyer any other amounts then due and payable from any Seller
and other applicable Persons to Buyer under the Repurchase Documents; and
eighth, to pay to the applicable Seller any remainder for its own account,
subject, however, to the covenants and other requirements of the Repurchase
Documents; provided that, if any Material Facility Default has occurred and is
continuing on such Remittance Date, all amounts otherwise payable to such Seller
hereunder shall be retained in the Waterfall Account until the earlier of (x)
the day on which Buyer provides written notice to the Waterfall Account Bank
that such Material Facility Default has been cured to satisfaction of Buyer in
its sole discretion, at which time the Waterfall Account Bank shall apply all
such amounts pursuant to this priority eighth; and (y) the day that is ten (10)
Business Days after the occurrence of the applicable Material Facility Default,
at which time the Waterfall Account Bank shall apply all such amounts pursuant
to priorities sixth and seventh of Section 5.03.
Section 5.03    After an Event of Default. If an Event of Default exists and
remains uncured, all Income deposited into the Waterfall Account in respect of
the Purchased Assets shall be applied by Waterfall Account Bank, on the second
Business Day following the date on which each amount of Income is so deposited,
in the following order of priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;


53

--------------------------------------------------------------------------------





second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from any Seller and
other applicable Persons to Buyer under the Repurchase Documents;
third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;
fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until the aggregate Repurchase Price of all Purchased Assets has been
reduced to zero);
fifth, to pay to Interim Servicer, amounts due and payable under the Servicing
Agreement;
sixth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
seventh, if all of the Repurchase Obligations have been fully repaid, to pay to
the applicable Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.
Section 5.04    Sellers to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from each Seller to Buyer under this Agreement or any Repurchase
Document on a Remittance Date, a Repurchase Date, upon the occurrence of an
Event of Default or otherwise, each Seller shall nevertheless remain liable for
and shall pay to Buyer when due all such amounts.
ARTICLE 6    

CONDITIONS PRECEDENT
Section 6.01    Conditions Precedent to Closing.Conditions Precedent to Closing
of the Original Repurchase Agreement. The effectiveness of the Original
Repurchase Agreement, including Buyer’s obligation to enter into any Transaction
and/or purchase any Asset thereunder, was subject to the satisfaction or waiver
by Buyer, of the conditions precedent set forth in Section 6.01 of the Original
Repurchase Agreement.
(a)    Conditions Precedent to Closing of this Second Amended and Restated
Repurchase Agreement. Other than with respect to the post-closing deliverables
as set forth on Schedule 8.15, the effectiveness of this Agreement, including
the amendment and restatement of the Original Repurchase Agreement and Buyer’s
obligation to enter into any Transaction and/or purchase any Asset hereunder, is
subject to the satisfaction or waiver by Buyer, of the following conditions
precedent, on and as of the Closing Date and the initial Purchase Date:
(i)    Buyer has received the following documents, each dated the Closing Date
or as of the Closing Date unless otherwise specified: (A) the Closing Date
Repurchase Documents duly executed and delivered by the parties thereto, (B) an
official good standing


54

--------------------------------------------------------------------------------





certificate dated a recent date with respect to each Seller, (C) certificates of
the secretary or an assistant secretary of each Seller with respect to attached
copies of the Governing Documents and applicable resolutions of each Seller, and
the incumbencies and signatures of officers of each Seller executing the
Repurchase Documents to which it is a party, evidencing the authority of each
Seller with respect to the execution, delivery and performance thereof, (D) a
Closing Certificate and (E) such opinions from counsel to each Seller as Buyer
may reasonably require, including with respect to corporate matters,
enforceability, non-contravention, no consents or approvals required other than
those that have been obtained, first priority perfected security interests in
the Purchased Assets and any other collateral pledged pursuant to the Repurchase
Agreement, Investment Company Act matters, and the applicability of Bankruptcy
Code safe harbors (or reaffirmations bringing down all legal opinions delivered
to Buyer on July 14, 2016), and all other documents, certificates, information,
financial statements and reports as requested in writing by Buyer prior to the
Closing Date.
(ii)    (A) UCC financing statements have been filed against each Seller and
Pledgor in all filing offices required by Buyer, (B) Buyer has received such
searches of UCC filings, tax liens, judgments, pending litigation and other
matters relating to any Seller and the Purchased Assets as Buyer may require,
and (C) the results of such searches are satisfactory to Buyer;
(iii)    Buyer has received payment from Sellers of all fees and expenses then
payable under the Fee Letter and the other Repurchase Documents, as contemplated
by Section 13.02;
(iv)    Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer”, Anti-Corruption Laws, Sanctions and Anti‑Money
Laundering Laws diligence) and modeling as Buyer may require; and
(v)    Buyer has received approval from its internal credit committee and all
other necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder.
Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder relating to the prospective
purchase of any Asset or to fund any future fundings relating to any existing
Purchased Asset, until the following additional conditions have been satisfied
or waived by Buyer, with respect to each Asset on and as of the Purchase Date
therefor:
(a)    Buyer has received the following documents:  (i) a Transaction Request,
(ii) an Underwriting Package, (iii) a Confirmation, (iv) a trust receipt and
other items required to be delivered under the Custodial Agreement, (v) with
respect to any Wet Mortgage Asset, a Bailee Agreement, (vi) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as Buyer may require and (vii) evidence that each Seller is in good
standing in the jurisdiction where the underlying Mortgaged Property is located,
to the extent that such Seller is then-currently required to do so under an
applicable Requirement of Law


55

--------------------------------------------------------------------------------





(provided, however, that with respect to any Wet Mortgage Asset, delivery of the
foregoing items in accordance with the provisions of Section 3.01(g) and (h)
shall be deemed to satisfy the conditions of Section 6.02(a) (unless otherwise
determined in the discretion of Buyer));
(b)    immediately before such Transaction and after giving effect thereto and
to the intended use thereof, no Representation Breach (including with respect to
any Purchased Asset), Default, Event of Default, Margin Deficit, or Material
Adverse Effect related to any Seller or Guarantor;
(c)    Buyer has completed its due diligence review of the Underwriting Package,
Purchased Asset Documents and such other documents, records and information as
Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;
(d)    Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation which includes the related Performance Plan, if applicable, in the
case of a Purchased Asset that is an LCF Asset;
(e)    immediately after giving effect to such Transaction, the Aggregate Amount
Outstanding does not exceed the Maximum Amount;
(f)    the Repurchase Date specified in the Confirmation is not later than the
Facility Termination Date;
(g)    Each Seller, Pledgor and Custodian have satisfied all requirements and
conditions and have performed all covenants, duties, obligations and agreements
contained in the Repurchase Documents to be performed by such Person on or
before the Purchase Date;
(h)    to the extent the related Purchased Asset Documents contain notice, cure
and other provisions in favor of a pledgee under a repurchase or warehouse
facility, and without prejudice to the sale treatment of such Asset to Buyer,
Buyer has received evidence that each Seller has given notice to the applicable
Persons of Buyer’s interest in such Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that Buyer is entitled
to the rights and benefits of a pledgee under such pledgee provisions;
(i)    if requested by Buyer, such opinions from counsel to Sellers, Pledgor and
Guarantor as Buyer may require, including, without limitation, with respect to
the perfected security interest in the Purchased Assets, the Pledged Collateral
and any other collateral pledged pursuant to the Repurchase Document;
(j)    Custodian (or a bailee) shall have received executed blank assignments of
all Purchased Asset Documents in appropriate form for recording, to the extent
such documents are required to be recorded, in the jurisdiction in which the
underlying real estate is located, together with executed blank assignments of
all other Purchased Asset Documents (the “Blank Assignment Documents”); and


56

--------------------------------------------------------------------------------





(k)    Buyer has received a copy of any Interest Rate Protection Agreement and
related documents entered into with respect to such Asset, (ii) each Seller has
assigned to Buyer all of such Seller’s rights (but none of its obligations)
under such Interest Rate Protection Agreement and related documents, and
(iii) no termination event, default or event of default (however defined) exists
thereunder.
Each Confirmation delivered by a Seller shall constitute a certification by such
Seller that all of the conditions precedent in this Article 6 have been
satisfied other than those set forth in Sections 6.01(a)(vi), (d) and (e) and
Section 6.02(a)(vii), (c) and (d).
The failure of a Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon the related Seller shall immediately pay to Buyer the Repurchase Price
of such Purchased Asset.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES OF SELLERS
Each Seller represents and warrants, on and as of the date of this Agreement,
each Purchase Date, and at all times when any Repurchase Document or Transaction
is in full force and effect, as follows:
Section 7.01    Sellers. Each Seller has been duly organized and validly exists
in good standing as a limited liability company under the laws of the
jurisdiction of its incorporation, organization or formation. Each Seller
(a) has all requisite power, authority, legal right, licenses and franchises,
(b) is duly qualified to do business in all jurisdictions necessary, and (c) has
been duly authorized by all necessary action, to (w) own, lease and operate its
properties and assets, (x) conduct its business as presently conducted,
(y) execute, deliver and perform its obligations under the Repurchase Documents
to which it is a party, and (z) acquire, own, sell, assign, pledge and
repurchase the Purchased Assets, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect. Each Seller’s exact legal name is set forth in the
preamble and signature pages of this Agreement. Each Seller’s location (within
the meaning of Article 9 of the UCC), and the office where each Seller keeps all
records (within the meaning of Article 9 of the UCC) relating to the Purchased
Assets is at the address of Sellers referred to in Annex 1. Each Seller has not
changed its name within the past twelve (12) months. Each Seller has changed its
location to the location shown in Section 7.16 within the past twelve (12)
months. Existing Seller’s organizational identification number is 5044236 and
its tax identification number is 45‑3561907. New Seller’s organizational
identification number is 5447261 and its tax identification number is
80-0966058. Each Seller has no subsidiaries. Each Seller is a wholly‑owned
Subsidiary of Pledgor. The fiscal year of each Seller is the calendar year. Each
Seller has no Indebtedness, Contractual Obligations or Investments other than
(a) ordinary trade payables, (b) in connection with Assets acquired or
originated for the Transactions,


57

--------------------------------------------------------------------------------





(c) the Repurchase Documents, and (d) ordinary and necessary expenses incurred
in connection with any of the activities permitted under Section 9.01(q) or (s).
Each Seller has no Guarantee Obligations.
Section 7.02    Repurchase Documents. Each Repurchase Document to which a Seller
is a party has been duly executed and delivered by such Seller and constitutes
the legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms, except as such enforceability may be
limited by Insolvency Laws and general principles of equity. The execution,
delivery and performance by each Seller of each Repurchase Document to which it
is a party do not and will not (a) conflict with, result in a breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any (i) Governing Document, Indebtedness, Guarantee Obligation or Contractual
Obligation applicable to such Seller or any of its properties or assets,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority (except where such conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect), or
(b) result in the creation of any Lien (other than, except with respect to any
Purchased Asset, any Liens granted pursuant to the Repurchase Documents) on any
of the properties or assets of such Seller. All approvals, authorizations,
consents, orders, filings, notices or other actions of any Person or
Governmental Authority required for the execution, delivery and performance by
each Seller of the Repurchase Documents to which it is a party and the sale of
and grant of a security interest in each Purchased Asset to Buyer, have been
obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by any Seller with any “bulk sales” or similar law. There is no
material litigation, proceeding or investigation pending or, to the Knowledge of
any Seller threatened, against any Seller, Guarantor or any Specified Affiliate
before any Governmental Authority (a) asserting the invalidity of any Repurchase
Document, (b) seeking to prevent the consummation of any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
Section 7.03    Solvency. None of the Sellers, Guarantor or any Specified
Affiliate is or has ever been the subject of an Insolvency Proceeding. Each
Seller, Guarantor and each Specified Affiliate is Solvent and the Transactions
do not and will not render such Seller, Guarantor or any Specified Affiliate not
Solvent. Neither Seller is entering into the Repurchase Documents or any
Transaction with the intent to hinder, delay or defraud any creditor of a
Seller, Guarantor or any Specified Affiliate. Each Seller has received or will
receive reasonably equivalent value for the Repurchase Documents and each
Transaction. Each Seller has adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations. Each Seller is generally able to pay, and
as of the date hereof is paying, its debts as they come due.
Section 7.04    Taxes. Each Seller, Guarantor and each Specified Affiliate have
each timely filed all required federal tax returns and all other material tax
returns, domestic and foreign, required to be filed by them and have (for all
prior fiscal years and for the current fiscal year to date) timely paid all
federal and other material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges (whether imposed with respect
to their income or any of their properties or assets) which have become due and
payable, other than any such taxes,


58

--------------------------------------------------------------------------------





assessments, fees, or other governmental charges that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP. Each Seller,
Guarantor and each Specified Affiliate have paid, or have provided adequate
reserves for the payment of, all such taxes for all prior fiscal years and for
the current fiscal year to date. There is no material action, suit, proceeding,
investigation, audit or claim relating to any such taxes now pending or, to the
Knowledge of Seller, threatened by any Governmental Authority which is not being
contested in good faith as provided above. None of the Sellers, Guarantor or any
Specified Affiliate have entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes, or is aware of any circumstances
that would cause the taxable years or other taxable periods of any Seller,
Guarantor or any Specified Affiliate not to be subject to the normally
applicable statute of limitations. No tax liens have been filed against any
assets of any Seller, Guarantor or any Specified Affiliate. Each Seller does not
intend to treat any Transaction as being a “reportable transaction” as defined
in Treasury Regulation Section 1.6011–4. If either Seller determines to take any
action inconsistent with such intention, it will promptly notify Buyer, in which
case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112–1 and will maintain the lists and other records required
thereunder.
Section 7.05    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
either Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of any Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, in each case, on the date as of
which such information is stated or certified, except that this representation
will be made to the best Knowledge of the applicable Seller for all such written
information obtained from Persons who are not Affiliates of Seller.
Section 7.06    Compliance with Laws. Each Seller has complied in all respects
with all Requirements of Law, and no Purchased Asset contravenes any
Requirements of Law, except in each case where such matters would not be
reasonably likely to have a Material Adverse Effect. None of Sellers, Guarantor
or, to the best knowledge of Sellers or Guarantor, after due inquiry, any
Affiliate of any Seller or Guarantor is in violation of any Sanctions. None of
Sellers, Guarantor or any Affiliate of Sellers or Guarantor is a Sanctioned
Target. The proceeds of any Transaction have not been and will not be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Target or otherwise in
violation of Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws. Each
Seller is a “qualified purchaser” as defined in the Investment Company Act.
Neither Seller, Guarantor nor any Specified Affiliate (a) is, nor immediately
after the application by any Seller of the proceeds of any sale of a Purchased
Asset will they be, required to be registered as an “investment company” as
defined in the Investment Company Act, (b) is a “broker” or “dealer” as defined
in, or could be subject to a liquidation proceeding under, the Securities
Investor Protection Act of 1970, or (c) is subject to


59

--------------------------------------------------------------------------------





regulation by any Governmental Authority limiting its ability to incur the
Repurchase Obligations. Each Seller, Guarantor and all Subsidiaries of each
Seller and Guarantor are in compliance with the Foreign Corrupt Practices Act of
1977, as amended and any foreign counterpart thereto. None of Seller, Guarantor
nor any Subsidiary of any Seller or Guarantor, has made, offered, promised or
authorized a payment of money or anything else of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to any foreign official, foreign political party,
party official or candidate for foreign political office, or (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to any Seller, any Affiliate of a Seller or any other
Person, in violation of the Foreign Corrupt Practices Act of 1977, as amended.
Section 7.07    Compliance with ERISA. None of Sellers, Pledgor or Guarantor has
any employees as of the date of this Agreement.
Section 7.08    No Default or Material Adverse Effect. No Default or Event of
Default exists. No Internal Control Event has occurred. Each Seller has
delivered to Buyer all underlying servicing agreements (or provided Buyer with
access to a service, internet website or other system where Buyer can
successfully access such agreements) with respect to the Purchased Assets, and
to the related Seller’s Knowledge no material default or event of default
(however defined) exists thereunder. Each Seller has delivered to Buyer copies
of all credit facilities, repurchase facilities and substantially similar
facilities of such Seller that are presently in effect, and no default or event
of default (however defined) on the part of any Seller exists thereunder.
Section 7.09    Purchased Assets. Each Purchased Asset is an Eligible Asset.
Each representation and warranty of either Seller set forth in the Repurchase
Documents (including in Schedule 1 applicable to the Class of such Purchased
Asset) and the Purchased Asset Documents with respect to each Purchased Asset is
true and correct. The review and inquiries made on behalf of each Seller in
connection with the next preceding sentence have been made by Persons having the
requisite expertise, knowledge and background to verify such representations and
warranties. Each Seller has complied with all material requirements of the
Custodial Agreement with respect to each Purchased Asset, including delivery to
Custodian of all required Purchased Asset Documents. As of the Purchase Date for
each Purchased Asset, each Seller has no Knowledge of any fact that could
reasonably lead it, in its reasonable business judgment, to expect that any
Purchased Asset will not be paid in full.
Section 7.10    Purchased Assets Acquired from Transferors. With respect to each
Purchased Asset purchased by a Seller or an Affiliate of a Seller from a
Transferor, (a) such Purchased Asset was acquired and transferred pursuant to a
Purchase Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Asset, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to such
Seller or an Affiliate of such Seller, and (d) if such Seller acquired the
Purchased Asset from an Affiliate other than Pledgor, then, if requested by
Buyer, such Seller has delivered to Buyer an opinion of counsel regarding the
true sale of the purchase of such Asset by such Seller and, if such Asset was
acquired by an Affiliate of such Seller other than Pledgor from another
Affiliate, the true sale of the purchase of such Asset by the Affiliate of such
Seller from the Transferor Affiliate, which opinions


60

--------------------------------------------------------------------------------





shall be in form and substance satisfactory to Buyer. Each Seller or such
Affiliate of such Seller has been granted a back-up security interest in each
such Purchased Asset, filed one or more UCC financing statements against the
Transferor to perfect such security interest, and assigned such financing
statements in blank and delivered such assignments to Buyer or Custodian.
Section 7.11    Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of each Seller in, to and under all Purchased Assets (together with all
related Servicing Rights) sold to Buyer by such Seller, free and clear of any
Liens. With respect to the protective security interest granted by each Seller
in Section 11.01, upon the delivery of the Confirmations and the Purchased Asset
Documents to Custodian, the execution and delivery of the Controlled Account
Agreement and the filing of the UCC financing statements as provided herein,
such security interest shall be a valid first priority perfected security
interest to the extent such security interest can be perfected by possession,
filing or control under the UCC. Upon receipt by Custodian of each Purchased
Asset Documents required to be endorsed in blank by the applicable Seller and
payment by Buyer of the Purchase Price for the related Purchased Asset, Buyer
shall either own such Purchased Asset and the related Purchased Asset Documents
or have a valid first priority perfected security interest in such Purchased
Asset Document. The Purchased Assets constitute the following, as defined in the
UCC: a general intangible, instrument, investment property, security, deposit
account, financial asset, uncertificated security, securities account, or
security entitlement. Neither Seller has sold, assigned, pledged, granted a
security interest in, encumbered or otherwise conveyed any of the Purchased
Assets to any Person other than pursuant to the Repurchase Documents. Neither
Seller has authorized the filing of, and is not aware of, any UCC financing
statements filed against any Seller as debtor that include the Purchased Assets,
other than any financing statement that has been terminated or filed pursuant to
this Agreement.
Section 7.12    No Broker. Except in connection with the origination of any or
all of the Purchased Assets, neither Seller nor any Affiliate of any Seller has
dealt with any broker, investment banker, agent or other Person, except for
Buyer or an Affiliate of Buyer, who may be entitled to any commission or
compensation in connection with any Transaction.
Section 7.13    Interest Rate Protection Agreements. (a) Each Seller has entered
into all Interest Rate Protection Agreements required under Section 8.09,
(b) each such Interest Rate Protection Agreement is in full force and effect,
(c) no termination event, default or event of default (however defined) exists
thereunder, and (d) each Seller has effectively assigned to Buyer all such
Seller’s rights (but none of its obligations) under such Interest Rate
Protection Agreement.
Section 7.14    Separateness. Each Seller is in compliance with the requirements
of Article 9.
Section 7.15    Location of Books and Records. The location where each Seller
keeps its books and records, including all computer tapes and records relating
to the Purchased Assets is its chief executive office.
Section 7.16    Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, each Seller’s chief executive office, is, and has been, located
at 245 Park Avenue,


61

--------------------------------------------------------------------------------





42nd Floor, New York New York 10167. On the Effective Date, each Seller’s
jurisdiction of organization is Delaware. Each Seller shall provide Buyer with
thirty (30) days advance notice of any change in such Seller’s principal office
or place of business or jurisdiction. Neither Seller has any trade name. During
the preceding five (5) years, neither Seller has been known by or done business
under any other name, corporate or fictitious, and has not filed or had filed
against it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.
Section 7.17    Entity Classification. Existing Seller is either a domestic
partnership or a disregarded entity of a domestic corporation, in each case for
U.S. federal income tax purposes.
Section 7.18    Anti-Money Laundering Laws and Anti-Corruption Laws. The
operations of each of Sellers and Guarantor are, and have been, conducted at all
times in compliance with applicable Anti-Money Laundering Laws and
Anti-Corruption Laws. No litigation, regulatory or administrative proceedings of
or before any court, tribunal or agency with respect to any Anti-Money
Laundering Laws or Anti-Corruption Laws have been started or (to the best of its
knowledge and belief) threatened against each of Sellers and Guarantor or any of
their respective Subsidiaries.
Section 7.19    Sanctions. None of Sellers, Guarantor or any Affiliates of
Sellers or Guarantor (a) is a Sanctioned Target, or (b) is controlled by or is
acting on behalf of a Sanctioned Target. To the best knowledge of Sellers or
Guarantor after due inquiry, none of Sellers or Guarantor are aware of any
investigation for an alleged breach of Sanctions by a Governmental Authority
that enforces Sanctions.
ARTICLE 8    

COVENANTS OF SELLERS
From the date hereof until the Repurchase Obligations are indefeasibly paid in
full (other than contingent indemnification obligations) and the Repurchase
Documents are terminated, each Seller shall perform and observe the following
covenants, which shall be given independent effect (so that unless otherwise
specifically provided, if a particular action or condition is prohibited by any
covenant, the fact that it would be permitted by an exception to or be otherwise
within the limitations of another covenant shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists):
Section 8.01    Existence; Governing Documents; Conduct of Business. Each Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, (d) not modify,
amend or terminate its Governing Documents and (e) qualify to do business in any
jurisdiction where an underlying Mortgaged Property is located, to the extent
required to do so in accordance with applicable Requirements of Law(i)
presently, in order to hold the interest of a lender under the related Purchased
Asset Documents and receive the payments contemplated thereunder, and (ii) at or
before the time of enforcement of any rights or remedies under the related
Purchased Asset Documents, to the extent necessary to enforce such rights and
remedies or hold


62

--------------------------------------------------------------------------------





title to the underlying Mortgaged Property. Each Seller shall (a) continue to
engage in the same (and no other) general lines of business as presently
conducted by it or as permitted hereby, (b) maintain and preserve all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business except in each case where any failure to do so would not be
reasonably likely to have a Material Adverse Effect, and (c) maintain such
Seller’s status as a qualified transferee, qualified institutional lender or
qualified lender (however defined), if applicable, under the Purchased Asset
Documents. Each Seller shall not (A) change its name, organizational number, tax
identification number, fiscal year, method of accounting, identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), move the
location of its principal place of business and chief executive office (as
defined in the UCC) from the location referred to in Section 7.01, or (B) move,
or consent to Custodian moving, the Purchased Asset Documents from the location
thereof on the applicable Purchase Date for each related Purchased Assets,
unless in each case such Seller has given at least thirty (30) days prior notice
to Buyer and has taken all actions required under the UCC to continue the first
priority perfected security interest of Buyer in the Purchased Assets. Each
Seller shall enter into each Transaction as principal, unless Buyer agrees
before a Transaction that such Seller may enter into such Transaction as agent
for a principal and under terms and conditions disclosed to Buyer.
Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Each Seller shall comply in all material respects with each and every
Requirement of Laws, including those relating to any Purchased Asset and to the
reporting and payment of taxes except in each case where the failure to do so
would not be reasonably likely to have a Material Adverse Effect. No part of the
proceeds of any Transaction shall be used for any purpose that violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
Each Seller shall conduct or cause to be conducted the requisite due diligence
in connection with the origination or acquisition of each Purchased Asset for
purposes of complying with the Anti–Terrorism Laws, including with respect to
the legitimacy of the applicable Underlying Obligor and the origin of the assets
used by such Person to purchase the underlying Mortgaged Property, and will
maintain sufficient information to identify such Person for purposes of the
Anti–Terrorism Laws. Each Seller shall maintain the Custodial Agreement and
Controlled Account Agreement in full force and effect.
Section 8.03    Protection of Buyer’s Interest in Purchased Assets. With respect
to each Purchased Asset, the related Seller shall take all action necessary or
required by the Repurchase Documents, Purchased Asset Documents and each and
every Requirement of Law, or reasonably requested by Buyer, to perfect, protect
and more fully evidence the security interest granted in the Purchase Agreements
and Buyer’s ownership of and first priority perfected security interest in such
Purchased Asset and related Purchased Asset Documents, including executing or
causing to be executed (a) such other instruments or notices as may be necessary
or appropriate and filing and maintaining effective UCC financing statements,
continuation statements and assignments and amendments thereto, and (b) all
documents necessary to both collaterally and absolutely and unconditionally
assign all post‑acquisition rights, if any, (but none of the obligations) of
each Seller under each Purchase Agreement, in each case as additional collateral
security for the payment and performance of each of the Repurchase Obligations.
Each Seller shall (a) not assign, sell, transfer, pledge, hypothecate, grant,
create, incur, assume or suffer or permit to exist any security interest in


63

--------------------------------------------------------------------------------





or Lien (other than, except with respect to any Purchased Asset, any Liens
granted pursuant to the Repurchase Documents) on any Purchased Asset to or in
favor of any Person other than Buyer, (b) defend such Purchased Asset against,
and take such action as is necessary to remove, any such Lien, and (c) defend
the right, title and interest of Buyer in and to all Purchased Assets against
the claims and demands of all Persons whomsoever. Notwithstanding the foregoing,
if any Seller grants a Lien on any Purchased Asset in violation of this
Section 8.03 or any other Repurchase Document, such Seller shall be deemed to
have simultaneously granted an equal and ratable Lien on such Purchased Asset in
favor of Buyer to the extent such Lien has not already been granted to Buyer;
provided, that such equal and ratable Lien shall not cure any resulting Event of
Default. Each Seller shall not materially amend, modify, waive or terminate any
provision of any Purchase Agreement or the Servicing Agreement. Each Seller
shall not, or permit Interim Servicer to, make any Material Modification to any
Purchased Asset or Purchased Asset Document, or to amend any participation
agreement executed in connection with any Securitized Purchased Asset. Each
Seller shall mark its computer records and tapes to evidence the interests
granted to Buyer hereunder. Each Seller shall not take any action to cause any
Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer.
Section 8.04    Distributions and Dividends. Each Seller shall not declare or
make any payment on account of, or set apart assets for, a sinking or similar
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any Equity Interest of such Seller, Guarantor or any Affiliate of such Seller
or Guarantor, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Seller, Guarantor or any Affiliate of such
Seller or Guarantor except that, at all times (a) prior to a Default or Event of
Default, such Seller may declare and pay cash dividends or distributions to
Pledgor or Guarantor, and (b) Guarantor may declare and pay cash dividends or
distributions to its equityholders so long as Guarantor is then‑currently in
compliance with all of the covenants, terms and conditions set forth in the
Guarantee Agreement; provided that Guarantor can declare and pay such dividend
whether or not a Default or an Event of Default has occurred, but in no event
shall the aggregate amount of cash permitted to be distributed in each calendar
quarter by Guarantor to its shareholders in respect of their stock in Guarantor
exceed the minimum amount necessary for Guarantor to continue to qualify as a
REIT and avoid the payment of income and excise Taxes. For the avoidance of
doubt, nothing in this Agreement or any of the other Repurchase Documents shall
preclude Guarantor from declaring consent dividends in accordance with Section
565 of the Code.
Section 8.05    Financial Covenants. Neither Seller shall permit the ratio of
its EBITDA to its Interest Expense to be less than 1.50 to 1.00 at any time.
Section 8.06    Delivery of Income. Each Seller shall, and pursuant to
Irrevocable Redirection Notices shall cause Interim Servicer and all other
applicable Persons to, deposit all Income in respect of the Purchased Assets
(other than Income paid directly to Interim Servicer in accordance with
Section 5.01) into either the General Repo Account or the Waterfall Account in
accordance with Sections 3.07, 4.01 and 5.01 hereof within the time periods
specified therein. Seller


64

--------------------------------------------------------------------------------





and Interim Servicer (a) shall comply with and enforce each Irrevocable
Redirection Notice, (b) shall not amend, modify, waive, terminate or revoke any
Irrevocable Redirection Notice without Buyer’s consent, and (c) shall take all
reasonable steps to enforce each Irrevocable Redirection Notice. In connection
with each Principal Payment, each Seller shall provide or cause to be provided
to Buyer and Custodian sufficient detail to enable Buyer and Custodian to
identify the Purchased Asset to which such Principal Payment applies. If any
Seller receives any rights, whether in addition to, in substitution of, as a
conversion of, or in exchange for any Purchased Assets, or otherwise in respect
thereof, such Seller shall accept the same as Buyer’s agent, hold the same in
trust for Buyer and promptly deliver the same to Buyer or its designee in the
exact form received, together with duly executed instruments of transfer, stock
powers or assignment in blank and such other documentation as Buyer shall
reasonably request. If any Income is received by a Seller, Guarantor or any
Affiliate of a Seller or Guarantor, such Seller shall pay or deliver such Income
to Buyer or Custodian on behalf of Buyer within two (2) Business Days after
receipt, and, until so paid or delivered, hold such Income in trust for Buyer,
segregated from other funds of such Seller.
Section 8.07    Delivery of Financial Statements and Other Information. Each
Seller shall deliver the following to Buyer, as soon as available and in any
event within the time periods specified:
(a)    within sixty (60) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of Guarantor, (i) the unaudited consolidated
balance sheets of Guarantor and its Subsidiaries as at the end of each such
period, (ii) the related unaudited consolidated statements of income, retained
earnings and cash flows for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, and (iii) a Compliance Certificate;
(b)    within one‑hundred and twenty (120) days after the end of each fiscal
year of Guarantor, (i) the consolidated balance sheets of Guarantor and its
Subsidiaries as at the end of such fiscal year, (ii) the related consolidated
statements of income, retained earnings and cash flows for such year, audited by
a firm of accountants that is then approved by the Public Company Accounting
Oversight Board, setting forth in each case in comparative form the figures for
the previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor and its Subsidiaries as at the end of and for such
fiscal year in accordance with GAAP, and (iv) a Compliance Certificate;
(c)    with respect to each Purchased Asset and related underlying Mortgaged
Property serviced by any Seller or an Affiliate of any Seller: (i) within
thirty (30) days after the end of each fiscal quarter of such Seller, a
quarterly report of the following: delinquency, loss experience, internal risk
rating, surveillance, rent roll, occupancy and other property‑level information,
and (ii) within ten (10) days after receipt or preparation thereof by such
Seller or Interim Servicer, remittance, servicing, securitization, exception and
other reports, operating and financial statements of Underlying Obligors, and
modifications or updates to the items contained in the Underwriting Materials;


65

--------------------------------------------------------------------------------





(d)    any other material agreements, correspondence, documents or other
information not included in an Underwriting Package which is related to such
Seller or the Purchased Assets, as soon as possible after the discovery thereof
by such Seller, Guarantor or any Affiliate of such Seller or Guarantor; and
(e)    such other information regarding the financial condition, operations or
business of such Seller, Guarantor or any Underlying Obligor as Buyer may
reasonably request.
Section 8.08    Delivery of Notices. Each Seller shall promptly notify Buyer of
the occurrence of any of the following of which such Seller has Knowledge,
together with a certificate of a Responsible Officer of such Seller setting
forth details of such occurrence and any action such Seller has taken or
proposes to take with respect thereto:
(a)    a Representation Breach;
(b)    any of the following:  (i) with respect to any Purchased Asset or related
underlying Mortgaged Property: material change in Market Value, material loss or
damage, material licensing or permit issues, material violation of Requirements
of Law, discharge of or damage from Materials of Environmental Concern, any
other actual or expected event or change in circumstances that could reasonably
be expected to result in a default or material decline in value or cash flow or
if any Purchased Asset becomes a Defaulted Asset, and (ii) with respect to any
Seller: violation of Requirements of Law, material decline in the value of a
Seller’s assets or properties, an Internal Control Event or other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;
(c)    the existence of any Default, Event of Default or material default under
or related to a Purchased Asset, any Purchased Asset Document, Indebtedness,
Guarantee Obligation or Contractual Obligation of any Seller;
(d)    the resignation or termination of Interim Servicer under the Servicing
Agreement;
(e)    the establishment of a rating by any Rating Agency applicable to any
Seller, Guarantor or any Specified Affiliate and any downgrade in or withdrawal
of such rating once established;
(f)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects any
Seller, Guarantor or any Specified Affiliate, Purchased Asset, Pledged
Collateral or underlying Mortgaged Property, (ii) questions or challenges the
validity or enforceability of any Repurchase Document, Transaction, Purchased
Asset or any Purchased Asset Document, or (iii) individually or in the
aggregate, if adversely determined, could reasonably be likely to have a
Material Adverse Effect;
(g)    any change in Existing Seller’s status as either a domestic partnership
or a disregarded entity of a domestic corporation, in each case for U.S. federal
income tax purposes; or


66

--------------------------------------------------------------------------------





(h)    any change in Guarantor’s status as a REIT.
Section 8.09    Hedging. With respect to each Purchased Asset that is a Hedge
Required Asset, the applicable Seller shall enter into one or more one-hundred
percent (100%) cash-collateralized Interest Rate Protection Agreement(s) at the
direction of and in a form acceptable to Buyer with a Hedge Counterparty. Each
Seller shall take such actions as Buyer deems necessary to perfect the security
interest granted in each Interest Rate Protection Agreement pursuant to
Section 11.01, and shall assign or pledge to Buyer, which assignment or pledge
shall be consented to in writing by each Hedge Counterparty, all of such
Seller’s rights (but none of the obligations) in, to and under each Interest
Rate Protection Agreement. Each Interest Rate Protection Agreement shall contain
provisions acceptable to Buyer for additional credit support in the event the
rating of any Rating Agency assigned to the Hedge Counterparty (other than an
Affiliated Hedge Counterparty) is downgraded or withdrawn, in which event such
Seller shall ensure that such additional credit support is provided or promptly,
subject to the approval of Buyer, enter into new Interest Rate Protection
Agreements with respect to the related Purchased Assets with a replacement Hedge
Counterparty.
Section 8.10    Escrow Imbalance. Each Seller shall, no later than five (5)
Business Days after learning of any material overdraw, deficit or imbalance in
any escrow or reserve account relating to a Purchased Asset, correct and
eliminate the same by requesting the Underlying Obligor to correct and eliminate
the same, including by depositing its own funds into such account.
Section 8.11    Pledge and Security Agreement. Each Seller shall not take any
direct or indirect action inconsistent with the Pledge and Security Agreement or
the security interest granted thereunder to Buyer in the Pledged Collateral.
Each Seller shall not permit any additional Persons to acquire Equity Interests
in such Seller other than the Equity Interests owned by Pledgor and pledged to
Buyer on the Closing Date, and such Seller shall not permit any sales,
assignments, pledges or transfers of the Equity Interests in such Seller other
than to Buyer.
Section 8.12    Entity Classification.
(a)    Existing Seller will be either a domestic partnership or a disregarded
entity of a domestic corporation, in each case for U.S. federal income tax
purposes.
(b)    Guarantor will continue to qualify as a REIT.
Section 8.13    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
(a)    The proceeds of any Transaction shall not be used, directly or
indirectly, for any purpose which would breach any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.
(b)    Sellers and Guarantor shall each (i) conduct its business in compliance
with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions;
and (ii) maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.


67

--------------------------------------------------------------------------------





(c)    The repurchase of any Purchased Asset or any other payment due to Buyer
under this Agreement or any other Repurchase Document shall not be funded,
directly or indirectly, with proceeds derived from a transaction that would be
prohibited by Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, or
in any manner that would cause any Seller, Guarantor or any Affiliates of any
Seller or Guarantor to be in breach of any Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions.
(d)    Sellers shall conduct or cause to be conducted the requisite due
diligence in connection with the origination or acquisition of each Purchased
Asset for purposes of complying with all applicable Anti-Money Laundering Laws,
including with respect to the legitimacy of the applicable Underlying Obligor
and the origin of the assets used by such Person to purchase the underlying
Mortgaged Property, and will maintain sufficient information to identify such
Person for purposes of such Anti-Money Laundering Laws.
Section 8.14    Compliance with Sanctions. The proceeds of any Transaction
hereunder will not, directly or indirectly, be used to lend, contribute, or
otherwise be made available to any Sanctioned Target or any Person (i) to fund
any activities or business of or with a Sanctioned Target, or (ii) be used in
any manner that would be prohibited by Sanctions or would otherwise cause Buyer
to be in breach of any Sanctions. Sellers and Guarantor shall comply with all
applicable Sanctions, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions. Sellers or Guarantor shall notify
the Buyer in writing not more than three (3) Business Days after becoming aware
of any breach of Section 7.19 or this Section 8.14.
Section 8.15    Post-Closing Obligations. Sellers shall deliver or cause to be
delivered the documents, agreements and other deliverables set forth on Schedule
8.15 within the time frames specified Schedule 8.15.
ARTICLE 9    

SINGLE‑PURPOSE ENTITY
Section 9.01    Covenants Applicable to Seller. Each Seller shall (a) own no
assets, and shall not engage in any business, other than the assets and
transactions specifically contemplated by this Agreement and any other
Repurchase Document; (b) not incur any Indebtedness or other obligation, secured
or unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (I) with respect to the Purchased Asset Documents
and the Retained Interests, (II) commitments to make loans which may become
Eligible Assets, and (III) as otherwise permitted under this Agreement; (c) not
make any loans or advances to any Affiliate or any other Person and shall not
acquire obligations or securities of its Affiliates, in each case other than in
connection with the origination or acquisition of Assets for purchase under the
Repurchase Documents; (d) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;
(e) comply with the provisions of its Governing Documents; (f) do all things
necessary to observe organizational formalities and to preserve its existence,
and shall not amend, modify, waive provisions of or otherwise change its
Governing Documents with respect to the matters set forth in this Article 9;
(g) maintain all of its books, records and bank


68

--------------------------------------------------------------------------------





accounts separate from those of any other Person; (h) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person and not have its assets listed on any financial
statement of any other Person; provided, however, that each Seller’s assets may
be included in a consolidated financial statement of its Affiliate provided that
(I) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of such Seller from such Affiliate and to indicate
that Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (II) such assets shall
also be listed on such Seller’s own separate balance sheet; (i) file its own tax
returns separate from those of any other Person, except to the extent that each
Seller is not required to file tax returns under Requirements of Law; (j) be,
and at all times shall hold itself out to the public as, a legal entity separate
and distinct from any other entity (including any Affiliate), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (k) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (l) to the fullest extent
permitted by law, not engage in or suffer any Change of Control, dissolution,
winding up, liquidation, consolidation or merger in whole or in part or convey
or transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein); (m) not commingle its funds or other assets
with those of any Affiliate or any other Person; (n) maintain its properties,
assets and accounts separate from those of any Affiliate or any other Person,
(o) not guarantee any obligation of any Person, including any Affiliate, become
obligated for the debts of any other Person, or hold out its credit or assets as
being available pay the obligations of any other Person, (p) from and after the
SPV Conversion date for such Seller, abide by the Independent Manager
Provisions; (q) except for capital contributions or capital distributions
permitted under the terms and conditions of its Governing Documents and properly
reflected on the books and records of each applicable Seller, not enter into any
transaction with an Affiliate of Seller except on commercially reasonable terms
no less favorable than those available to unaffiliated parties in an arm’s
length transaction; (r) maintain a sufficient number of employees in light of
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; (s) use separate stationary, invoices and checks
bearing its own name; (t) allocate fairly and reasonably any overhead expenses
that are shared with an Affiliate, including for shared office space and for
services performed by an employee of an Affiliate; (u) not pledge its assets to
secure the obligations of any other Person; and (v) not form, acquire or hold
any Subsidiary or own any Equity Interest in any other entity.
Section 9.02    Additional Covenants Applicable to Sellers. Each Seller
(i) shall be a Delaware limited liability company, (ii)  shall not take any
Insolvency Action and shall not cause or permit the members or managers of such
entity to take any Insolvency Action, with respect to itself, unless all of its
Independent Director(s) or Independent Manager(s) then serving as managers of
the company shall have consented in writing to such action (directly or
indirectly), and (iii) shall have either (A) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(B) two natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior


69

--------------------------------------------------------------------------------





to the resignation or dissolution of the last remaining member of the company.
Each Seller shall have no direct parent other than Pledgor.
ARTICLE 10    

EVENTS OF DEFAULT AND REMEDIES
Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(a)    either Seller fails to make a payment of (i) Margin Deficit or Repurchase
Price (other than Price Differential) when due, whether by acceleration or
otherwise (including, if applicable, any Future Funding Amounts related to a
Future Funding Transaction), (ii) Price Differential within one (1) Business Day
of when due, or (iii) any fee or other amount within two (2) Business Days of
when due unless such Seller did not have knowledge of such required payment, in
which case within two (2) Business Days after receipt of notice that such
payment is due and owing, in each case under the Repurchase Documents;
(b)    either Seller fails to observe or perform in any material respect any
other Repurchase Obligation of such Seller under the Repurchase Documents or the
Purchased Asset Documents to which such Seller is a party (other than the
reporting requirements set forth in Section 8.07(d)), and (except in the case of
a failure to perform or observe the Repurchase Obligations of such Seller under
Sections 8.03, 8.15 and 18.06(a)) such failure continues unremedied for ten (10)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by any Seller provided, however, that in the event
such matters are not reasonably susceptible to cure in such period, so long as
(i) such Seller is diligently attempting to cure the same and (ii) such matters
could not be reasonably expected to materially adversely affect the value of any
Purchased Asset or collectability of any amounts due with respect to any
Purchased Asset, such period shall be extended by the time reasonably necessary
to cure such matter, which shall not, in any event, exceed an additional thirty
(30) days;
(c)    any Representation Breach exists and continues unremedied for five (5)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by either Seller; provided that, the representations
and warranties set forth in Section 7.09 and Schedule 1 shall be considered
solely to the extent that, either Seller shall have made any such representation
and warranty with Knowledge that it was incorrect or untrue;
(d)    either (i) the commencement of any enforcement action by an obligee
against any Seller or Guarantor with respect to any Indebtedness, Guarantee
Obligation or Contractual Obligation, provided that the aggregate amount of the
Indebtedness, Guarantee Obligations and/or Contractual Obligations in respect of
which such enforcement action is commenced (either individually or in the
aggregate) is in excess of $500,000 with respect to such Seller, or $5,000,000
with respect to Guarantor, or (ii) if any Seller or Guarantor defaults in making
any payment required to be made under one or more agreements for borrowed money
to which it is a party in an aggregate amount in excess of $500,000 with respect
to such Seller, or $15,000,000 with respect to Guarantor,


70

--------------------------------------------------------------------------------





and any such failure in not cured within applicable cure period, if any,
provided for under the related agreement;
(e)    any Seller, Guarantor or any Specified Affiliate defaults beyond any
applicable grace period in paying any amount or performing any obligation due to
Buyer or any Affiliate of Buyer under any other financing, hedging, security or
other agreement (other than under this Agreement) between a Seller, Guarantor or
any Specified Affiliate and Buyer or any Affiliate of Buyer, including, without
limitation, Guarantor’s obligations under the Guarantee Agreement;
(f)    an Insolvency Event occurs with respect to a Seller, Guarantor or any
Specified Affiliate;
(g)    a Change of Control occurs with respect to a Seller, Guarantor or any
Specified Affiliate other than Pledgor;
(h)    a final judgment or judgments for the payment of money in excess of
$500,000 with respect to any Seller, or $5,000,000 with respect to Guarantor in
the aggregate is entered against any Seller or Guarantor by one or more
Governmental Authorities and the same is not satisfied, discharged (or provision
has not been made for such discharge) or bonded, or a stay of execution thereof
has not been procured, within ten (10) Business Days from the date of entry
thereof;
(i)    a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of either Seller, (ii) displace the management of either Seller or
curtail its authority in the conduct of the business of either Seller,
(iii) terminate the activities of either Seller as contemplated by the
Repurchase Documents, or (iv) remove, limit or restrict the approval of either
Seller of the foregoing as an issuer, buyer or a seller of securities, and in
each case such action is not discontinued or stayed within thirty (30) days;
(j)    any Seller, Guarantor or any Specified Affiliate admits that it is not
Solvent or is generally not able or not willing to perform any of its Repurchase
Obligations, Contractual Obligations, Guarantee Obligations, Capital Lease
Obligations or Off-Balance Sheet Obligations;
(k)    any material provision of the Repurchase Documents, any material right or
remedy of Buyer or obligation, covenant, agreement or duty of either Seller
thereunder, or any Lien, security interest or control granted under or in
connection with the Repurchase Documents, Pledged Collateral or Purchased Assets
terminates, is declared null and void, ceases to be valid and effective, ceases
to be the legal, valid, binding and enforceable obligation of Sellers or any
other Person, or the validity, effectiveness, binding nature or enforceability
thereof is contested, challenged, denied or repudiated by either Seller or any
other Person, in each case directly, indirectly, in whole or in part;
(l)    Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset or any Pledged Collateral;


71

--------------------------------------------------------------------------------





(m)    Guarantor, either Seller or any Specified Affiliate is required to
register as an “investment company” (as defined in the Investment Company Act);
(n)    either Seller engages in any conduct or action where Buyer’s prior
consent is required by any Repurchase Document and Seller fails to obtain such
consent;
(o)    Interim Servicer, either Seller or any other Affiliate of a Seller fails
to deposit to the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due;
(p)    Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;
(q)    any termination event or event of default (however defined) shall have
occurred with respect to either Seller under any Interest Rate Protection
Agreement or Guarantor breaches any of the obligations, terms or conditions set
forth in the Guarantee Agreement; or
(r)    any Material Modification is made to any Purchased Asset or any Purchased
Asset Document without the prior written consent of Buyer, which consent shall
not be unreasonably withheld or delayed.
Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to either Seller
(which option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”). If
Buyer exercises or is deemed to have exercised the foregoing option:
(a)    All Repurchase Obligations shall become immediately due and payable on
and as of the Accelerated Repurchase Date.
(b)    All amounts in the Waterfall Account and all Income paid after the
Accelerated Repurchase Date shall be retained by Buyer and applied in accordance
with Article 5.
(c)    Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement. Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Sellers or Interim
Servicer. Sellers shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.


72

--------------------------------------------------------------------------------





(d)    Buyer may immediately, at any time, and from time to time, exercise
either of the following remedies with respect to any or all of the Purchased
Assets: (i) sell such Purchased Assets on a servicing-released basis and/or
without providing any representations and warranties on an “as-is where is”
basis, in a recognized market and by means of a public or private sale at such
price or prices as Buyer accepts, and apply the net proceeds thereof in
accordance with Article 5, or (ii) retain such Purchased Assets and give Sellers
credit against the Repurchase Price for such Purchased Assets (or if the amount
of such credit exceeds the Repurchase Price for such Purchased Assets, to credit
against Repurchase Obligations due and any other amounts (without duplication)
then owing to Buyer by any other Person pursuant to any Repurchase Document, in
such order and in such amounts as determined by Buyer), in an amount equal to
the Current Mark-to-Market Value of such Purchased Assets. Until such time as
Buyer exercises either such remedy with respect to a Purchased Asset, Buyer may
hold such Purchased Asset for its own account and retain all Income with respect
thereto.
(e)    The Parties agree that the Purchased Assets are of such a nature that
they may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one (1) Purchased
Asset on a particular Business Day, to the same purchaser or in the same manner.
Buyer may determine whether, when and in what manner a Purchased Asset shall be
sold, it being agreed that both a good faith public and a good faith private
sale shall be deemed to be commercially reasonable. Buyer shall give to Seller
no less than ten (10) Business Days notice in advance of such a sale. Buyer
shall not be required to give notice to Seller or any other Person prior to
exercising any remedy in respect of an Event of Default. If no prior notice is
given, Buyer shall give notice to Sellers of the remedies exercised by Buyer
promptly thereafter.
(f)    Sellers shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default, but specifically excluding any punitive damages.
(g)    Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel each Seller to fulfill any of
its obligations as set forth in the Repurchase Documents, including this
Article 10, if either Seller fails or refuses to perform its obligations as set
forth herein or therein.
(h)    Each Seller hereby appoints Buyer as attorney‑in‑fact of such Seller,
effective only during the continuance of an Event of Default, for purposes of
carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(i)    Subject to any notice and grace periods expressly set forth herein, Buyer
may, without prior notice to either Seller, exercise any or all of its set-off
rights including those set


73

--------------------------------------------------------------------------------





forth in Section 18.17. This Section 10.02(i) shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which any Party is at any time otherwise entitled.
(j)    All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.17, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists. Such rights and remedies may be enforced
without prior judicial process or hearing. Each Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s‑length. Each
Seller hereby expressly waives any defenses such Seller might have to require
Buyer to enforce its rights by judicial process or otherwise arising from the
use of nonjudicial process, disposition of any or all of the Purchased Assets,
or any other election of remedies.
ARTICLE 11    

SECURITY INTEREST
Section 11.01    Grant. Buyer and each Seller intend that all Transactions shall
be sales to Buyer of the Purchased Assets and not loans from Buyer to Sellers
secured by the Purchased Assets. However, to preserve and protect Buyer’s rights
with respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for each Seller’s
performance of the Repurchase Obligations, each Seller hereby grants to Buyer a
present Lien on and security interest in all of the right, title and interest of
each Seller in, to and under (i) the Purchased Assets (which for this purpose
shall be deemed to include the items described in the proviso in the definition
thereof), (ii) each Interest Rate Protection Agreement with each Hedge
Counterparty relating to each Purchased Asset, (iii) all of the “Pledged
Collateral”, as such term is defined in the Pledge and Security Agreement, and
(iv) the Waterfall Account, all amounts at any time on deposit therein and all
Proceeds (as defined in the UCC) thereof, and the transfers of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of each Seller to pay the Repurchase Price, or if the Transactions
are recharacterized as loans, to repay such loans for the Repurchase Price).
Section 11.02    Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and either Seller or between
any Affiliated Hedge Counterparty and either Seller, (c) without limiting the
generality of the foregoing, Buyer shall be entitled to set off the proceeds of
the liquidation of the Purchased Assets against all of the Repurchase
Obligations, without prejudice to Buyer’s right to recover any deficiency,
(d) the possession by Buyer or any of its agents, including Custodian, of the
Purchased Asset Documents, the Purchased Assets and such other items of property
as constitute instruments, money, negotiable documents, securities or chattel
paper shall be deemed to be possession by the


74

--------------------------------------------------------------------------------





secured party for purposes of perfecting such security interest under the UCC
and Requirements of Law, and (e) notifications to Persons (other than Buyer)
holding such property, and acknowledgments, receipts or confirmations from
Persons (other than Buyer) holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents (as applicable) of the secured party for the
purpose of perfecting such security interest under the UCC and Requirements of
Law. The security interest of Buyer granted herein shall be, and each Seller
hereby represents and warrants to Buyer and all other Affiliated Hedge
Counterparties that it is, a first priority perfected security interest. For the
avoidance of doubt, (i) each Purchased Asset and each Interest Rate Protection
Agreement relating to a Purchased Asset secures the Repurchase Obligations of
each Seller with respect to all other Transactions and all other Purchased
Assets, including any Purchased Assets that are junior in priority to the
Purchased Asset in question, and (ii) if an Event of Default exists, no
Purchased Asset or Interest Rate Protection Agreement relating to a Purchased
Asset will be released from Buyer’s Lien or transferred to any Seller until the
Repurchase Obligations (other than contingent indemnification obligations) are
indefeasibly paid in full. Notwithstanding the foregoing, the Repurchase
Obligations shall be full recourse to each Seller.
Section 11.03    Sellers to Remain Liable. Buyer and each Seller agree that the
grant of a security interest under this Article 11 shall not constitute or
result in the creation or assumption by Buyer of any Retained Interest or other
obligation of either Seller or any other Person in connection with any Purchased
Asset, or any Interest Rate Protection Agreement whether or not Buyer exercises
any right with respect thereto. Other than with respect to any Purchased Asset
as to which Buyer has (i) actually assumed servicing, (ii) has terminated the
related Seller’s rights as Servicer and no replacement Servicer has been
appointed and commenced servicing pursuant to a Servicing Agreement, or
(iii) otherwise taken and/or sold or liquidated in conjunction with the exercise
of remedies pursuant to Section 10.02(d), each Seller shall remain liable under
the Purchased Assets, each Interest Rate Protection Agreement and Purchased
Asset Documents to perform all of each of the Seller’s duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed.
Section 11.04    Waiver of Certain Laws. Each Seller agrees, to the extent
permitted by Requirements of Law, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Purchased Assets may be situated in order to prevent, hinder
or delay the enforcement or foreclosure of this Agreement, or the absolute sale
of any of the Purchased Assets or Interest Rate Protection Agreement relating to
a Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each Seller, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may be lawful so to do, the benefit of
all such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets or Interest Rate Protection Agreement relating
to a Purchased Asset marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement relating to a Purchased Asset as an entirety or in such parcels as
Buyer or such court may determine.


75

--------------------------------------------------------------------------------





ARTICLE 12    

INCREASED COSTS; CAPITAL ADEQUACY
Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Pricing Period, Buyer shall give prompt notice thereof to Sellers, whereupon the
Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.
Section 12.02    Illegality. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Facility
Termination Date shall be deemed to have occurred, (b) the Pricing Rate shall be
converted automatically to the Alternative Rate on the last day of the
then-current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred; provided, however,
that Buyer shall not treat Sellers differently than other similarly situated
customers for purposes of this Section 12.02.
Section 12.03    Breakfunding. Each Seller shall indemnify Buyer and hold Buyer
harmless from any actual loss, cost or expense (including reasonable legal fees
and expenses but specifically excluding any consequential or punitive damages
and excluding any loss of expected related profits) which Buyer may sustain or
incur arising from (a) the failure by any Seller to terminate any Transaction
after any Seller has given a notice of termination pursuant to Section 3.05,
(b) any payment to Buyer on account of the outstanding Repurchase Price,
including a payment made pursuant to Section 3.05 but excluding a payment made
pursuant to Section 5.02, on any day other than a Remittance Date (in the event
that Buyer funded its commitment with respect to the Transaction in the London
Interbank Eurodollar market and using any reasonable attribution or averaging
methods that Buyer deems appropriate and practical), (c) any failure by a Seller
to sell Eligible Assets to Buyer after such Seller has notified Buyer of a
proposed Transaction and Buyer has agreed to purchase such Eligible Assets in
accordance with this Agreement, or (d) any conversion of the Pricing Rate to the
Alternative Rate because LIBOR is not available for any reason on a day that is
not the last day of the then-current Pricing Period. Seller shall compensate
Buyer for the cost and expense attributable to such event. A certificate of
Buyer setting forth in reasonable detail any amount or amounts that Buyer is
entitled to receive pursuant to this Section 12.03 shall be delivered to Seller
and shall be conclusive to the extent calculated in good faith and absent
manifest error. Seller shall pay Buyer the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
Section 12.04    Increased Costs. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement shall: (a) subject Buyer to any Taxes (other than (i) Indemnified
Taxes, (ii) Taxes


76

--------------------------------------------------------------------------------





described in clauses (b) through (d) of the definition of “Excluded Taxes” or
(iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (b) impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Buyer, or (c) impose on Buyer (other than Taxes) any other condition;
and the result of any of the preceding clauses (a), (b) and (c) is to increase
the cost to Buyer, by an amount that Buyer deems to be material, of entering
into, continuing or maintaining Transactions, or to reduce any amount receivable
under the Repurchase Documents in respect thereof, then, in any such case, upon
not less than thirty (30) days’ prior written notice to Sellers, Sellers shall
pay to Buyer such additional amount or amounts as reasonably necessary to fully
compensate Buyer for such increased cost or reduced amount receivable; provided,
however, that Buyer shall not treat Sellers differently than other similarly
situated customers in requiring the payment of such amount or amounts.
Section 12.05    Capital Adequacy. If Buyer determines that any change in a
Requirement of Law or internal policy regarding capital requirements has or
would have the effect of reducing the rate of return on Buyer’s capital as a
consequence of this Agreement or its obligations under the Transactions
hereunder to a level below that which Buyer could have achieved but for such
change in a Requirement of Law or internal policy (taking into consideration
Buyer’s policies with respect to capital adequacy), then, in any such case, upon
not less than thirty (30) days prior written notice to Sellers, Sellers will
promptly upon demand pay to Buyer such additional amount or amounts as will
compensate Buyer for any such reduction suffered; provided, however, that Buyer
shall not treat Sellers differently than other similarly situated customers in
requiring the payment of such amount or amounts.
Section 12.06    Taxes.
(a)    Any and all payments by or on account of any obligation of Sellers under
any Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Sellers shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Sellers shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 12.06) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made in respect of such
Indemnified Taxes.
(b)    In addition, each Seller shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Each Seller shall indemnify Buyer, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid


77

--------------------------------------------------------------------------------





by Buyer or required to be withheld or deducted from a payment to Buyer, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Sellers by Buyer shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Taxes by Sellers to a
Governmental Authority pursuant to this Section 12.06, Sellers shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.
(e)    (i)  If Buyer is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Repurchase Document,
Buyer shall deliver to Sellers, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Sellers as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Buyer, if reasonably requested by
Sellers, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether or not
Buyer is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and
Section 12.06(e)(ii)(D) below) shall not be required if in Buyer’s reasonable
judgment such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.
(i)    Without limiting the generality of the foregoing:
(A)    if Buyer is a U.S. Person, it shall deliver to Sellers on or prior to the
date on which Buyer becomes a Party under this Agreement (and from time to time
thereafter upon the reasonable request of Sellers), executed copies of IRS Form
W‑9 certifying that Buyer is exempt from U.S. federal backup withholding tax;
(B)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Sellers (in such number of copies as shall be
requested by Sellers) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Sellers), whichever of the following is applicable:
(I)    in the case of a Foreign Buyer claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Repurchase Document, executed copies of IRS Form W‑8BEN or
IRS Form W‑8BEN‑E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W‑8BEN


78

--------------------------------------------------------------------------------





or IRS Form W‑8BEN‑E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W‑8ECI;
(III)    in the case of a Foreign Buyer claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Buyer is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Seller
within the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E (as applicable); or
(IV)    to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, IRS
Form W‑8BEN‑E, a U.S. Tax Compliance Certificate or IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Sellers (in such number of copies as shall be
requested by Sellers) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Sellers), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Sellers to determine the
withholding or deduction required to be made; and
(D)    if a payment made to Buyer under any Repurchase Document would be subject
to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall deliver
to Sellers at the time or times prescribed by law and at such time or times
reasonably requested by Sellers such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Sellers as may be necessary for
Sellers to comply with their obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),


79

--------------------------------------------------------------------------------





“FATCA” shall include all amendments made to FATCA after the date of this
Agreement.
Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Sellers in writing of its legal inability to do
so.
(f)    If any Party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.06 (including by the payment of additional amounts
pursuant to this Section 12.06), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 12.06 with respect to the Taxes giving rise to such refund),
net of all out‑of‑pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 12.06(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 12.06(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 12.06(f) the payment of
which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 12.06(f) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(g)    For the avoidance of doubt, for purposes of this Section 12.06, the term
“applicable law” includes FATCA.
Section 12.07    Payment and Survival of Obligations. Buyer may at any time send
Sellers a notice showing the calculation of any amounts payable pursuant to this
Article 12, and each Seller shall pay such amounts to Buyer within ten (10)
Business Days after such Seller receives such notice. Each Party’s obligations
under this Article 12 shall survive any assignment of rights by, or the
replacement of the Buyer, the termination of the Transactions and the repayment,
satisfaction or discharge of all obligations under any Repurchase Document.
Section 12.08    Early Repurchase Option. If any of the events described in
Sections 12.04 or 12.05 result in Buyer’s request for additional amounts, then
Sellers shall have the option to notify Buyer in writing at any time of their
intent to terminate all of the Transactions and repurchase all of the Purchased
Assets no later than ten (10) Business Days after such notice is given to Buyer,
and such repurchase by Sellers shall be conducted pursuant to and in accordance
with Section 3.04. The election by Sellers to terminate the Transactions in
accordance with this Section 12.08 shall not relieve Sellers for liability with
respect to any additional amounts actually incurred by Buyer prior to the actual
repurchase of the Purchased Assets, except that, notwithstanding


80

--------------------------------------------------------------------------------





anything to the contrary contained herein or in any other Repurchase Document,
there shall be no Exit Fee, prepayment fee, premium or other similar payment due
in connection therewith.
ARTICLE 13    

INDEMNITY AND EXPENSES
Section 13.01    Indemnity.
(a)    Each Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, reasonable costs, expenses (including reasonable legal fees, charges, and
disbursements of any counsel for any such Indemnified Person and expenses),
penalties or fines of any kind that may be imposed on, incurred by or asserted
against any such Indemnified Person (collectively, the “Indemnified Amounts”) in
any way relating to, arising out of or resulting from or in connection with
(i) the Repurchase Documents, the Purchased Asset Documents, the Purchased
Assets, the Pledged Collateral, the Transactions, any Mortgaged Property or
related property, or any action taken or omitted to be taken by any Indemnified
Person in connection with or under any of the foregoing, or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of any Repurchase Document, any
Transaction, any Purchased Asset, any Purchased Asset Document, or any Pledged
Collateral, (ii) any claims, actions or damages by an Underlying Obligor or
lessee with respect to a Purchased Asset, (iii) any violation or alleged
violation of, non–compliance with or liability under any Requirements of Law,
(iv) ownership of, Liens on, security interests in or the exercise of rights or
remedies under any of the items referred to in the preceding clause (i), (v) any
accident, injury to or death of any person or loss of or damage to property
occurring in, on or about any Mortgaged Property or on the adjoining sidewalks,
curbs, parking areas, streets or ways, (vi) any use, nonuse or condition in, on
or about, or possession, alteration, repair, operation, maintenance or
management of, any Mortgaged Property or on the adjoining sidewalks, curbs,
parking areas, streets or ways, (vii) any failure by Seller to perform or comply
with any Repurchase Document, Purchased Asset Document or Purchased Asset,
(viii) performance of any labor or services or the furnishing of any materials
or other property in respect of any Mortgaged Property or Purchased Asset,
(ix) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any lease or other transaction involving any
Repurchase Document, Purchased Asset or Mortgaged Property, (x) the execution,
delivery, filing or recording of any Repurchase Document, Purchased Asset
Document or any memorandum of any of the foregoing, (xi) any Lien or claim
arising on or against any Purchased Asset or related Mortgaged Property under
any Requirements of Law or any liability asserted against Buyer or any
Indemnified Person with respect thereto, (xii) (1) a past, present or future
violation or alleged violation of any Environmental Laws in connection with any
Mortgaged Property by any Person or other source, whether related or unrelated
to Seller or any Underlying Obligor, (2) any presence of any Materials of
Environmental Concern in, on, within, above, under, near, affecting or emanating
from any Mortgaged Property in violation of Environmental Law, (3) the failure
to


81

--------------------------------------------------------------------------------





timely perform any Remedial Work required under the Purchased Asset Documents or
pursuant to Environmental Law, (4) any past, present or future activity by any
Person or other source, whether related or unrelated to any Seller or any
Underlying Obligor in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Mortgaged Property of any Materials of Environmental Concern at any time
located in, under, on, above or affecting any Mortgaged Property, in each case,
in violation of Environmental Law, (5) any past, present or future actual
Release (whether intentional or unintentional, direct or indirect, foreseeable
or unforeseeable) to, from, on, within, in, under, near or affecting any
Mortgaged Property by any Person or other source, whether related or unrelated
to any Seller or any Underlying Obligor, in each case, in violation of
Environmental Law, (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Lien on any Mortgaged Property with
regard to, or as a result of, any Materials of Environmental Concern or pursuant
to any Environmental Law, or (7) any misrepresentation or failure to perform any
obligations pursuant to any Repurchase Document or Purchased Asset Document
relating to environmental matters in any way, or (xiii) any Seller’s conduct,
activities, actions and/or inactions in connection with, relating to or arising
out of any of the foregoing clauses of this Section 13.01, that, in each case,
results from anything whatsoever other than any Indemnified Person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non‑appealable judgment. Notwithstanding the
foregoing, Sellers shall have no liability to any Indemnified Person under
clauses (v), (vi), (viii) or (xii) of this Section 13.01 for any claims arising
as a result of activities or events which occur at any time more than six (6)
months after Buyer (or one of its Affiliates) takes title to the related
Mortgaged Property. In any suit, proceeding or action brought by an Indemnified
Person in connection with any Purchased Asset for any sum owing thereunder, or
to enforce any provisions of any Purchased Asset, each Seller shall defend,
indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set‑off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by any Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or Underlying
Obligor from any Seller. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 13.01 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Seller, an Indemnified Person or any other Person or any
Indemnified Person is otherwise a party thereto and whether or not any
Transaction is entered into. This Section 13.01(a) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non‑Tax claim.
(b)    If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then the applicable Seller
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative benefits received by such Indemnified Person
on the one hand and such Seller on the other hand, the relative fault of such
Indemnified Person, and any other relevant equitable considerations.


82

--------------------------------------------------------------------------------





(c)    An Indemnified Person may at any time send Sellers a notice showing the
calculation of Indemnified Amounts, and Sellers shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Sellers
receive such notice. The obligations of Sellers under this Section 13.01 shall
apply (without duplication) to Eligible Assignees and Participants and survive
the termination of this Agreement.
Section 13.02    Expenses. Each Seller shall promptly on demand pay to or as
directed by Buyer all reasonable third‑party out‑of‑pocket costs and expenses
(including legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by any Seller of any
Repurchase Obligations, (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets, and
(e) the internally allocated costs of Buyer of any Appraisal ordered in
connection with an Asset proposed for purchase under Section 3.01 but
subsequently rejected by Buyer for any reason.
ARTICLE 14    

INTENT
Section 14.01    Safe Harbor Treatment. The Parties intend (a) for each
Transaction to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for Buyer to be entitled to all of the rights, benefits and protections
afforded to Persons under the Bankruptcy Code with respect to a “repurchase
agreement” as defined in Section 101(47) of the Bankruptcy Code (to the extent
that a Transaction has a maturity date of less than one (1) year) and a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments and transfers under this Agreement are deemed “margin payments”
and “settlement payments” as defined in Section 101 of the Bankruptcy Code and
constitute transfers made by, to or for the benefit of a financial institution,
financial participant or repo participant within the meaning of Section 546(e)
or 546(f) of the Bankruptcy Code, (b) for the grant of a security interest set
forth in Article 11 to also be a “securities contract” as defined in Section
741(7)(A)(xi) of the Bankruptcy Code and a “repurchase agreement” as that term
is defined in Section 101(47)(A)(v) of the Bankruptcy Code; (c) for each of the
Guarantee Agreement and the Pledge and Security Agreement to constitute a
security agreement or arrangement or other credit enhancement within the meaning
of Section 101 of the Code related to a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent that the
Guarantee Agreement and the Pledge and Security Agreement relate to a
Transaction that has a maturity date of less than one (1) year, a “repurchase
agreement” as that term is defined in Section 101(47)(A)(v) of the Bankruptcy
Code; and (d) that Buyer (for so long as Buyer is a “financial institution,”
“financial participant,” “repo participant,” “master netting participant” or
other entity listed in Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27)
of the Bankruptcy Code) shall be entitled to the “safe harbor” benefits and
protections afforded under the Bankruptcy Code with respect to a “repurchase
agreement,” “securities contract” and a “master netting agreement,”


83

--------------------------------------------------------------------------------





including (x) the rights, set forth in Article 10 and in Sections 555, 559 and
561 of the Bankruptcy Code, to liquidate the Purchased Assets and terminate this
Agreement, and (y) the right to offset or net out as set forth in Article 10 and
Section 18.17 and in Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546
of the Bankruptcy Code.
Section 14.02    Qualified Financial Contract. The Parties intend that if a
Party is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).
Section 14.03    Netting Contract. The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).
Section 14.04    Master Netting Agreement. The Parties intend that this
Agreement, the Guarantee Agreement and the Pledge and Security Agreement
constitutes a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code.
ARTICLE 15    

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The Parties acknowledge that they have been advised and understand that:
(a)    if one of the Parties is a broker or dealer registered with the
Securities and Exchange Commission under Section 14 of the Exchange Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;
(b)    if one of the Parties is a government securities broker or a government
securities dealer registered with the Securities and Exchange Commission under
Section 14C of the Exchange Act, the Securities Investor Protection Act of 1970
will not provide protection to the other Party with respect to any Transaction;
(c)    if one of the Parties is a financial institution, funds held by or on
behalf of the financial institution pursuant to any Transaction are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and
(d)    if one of the Parties is an “insured depository institution” as that term
is defined in Section 1813(c)(2) of Title 12 of the United States Code, funds
held by or on behalf of


84

--------------------------------------------------------------------------------





the financial institution pursuant to any Transaction are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation, the
Savings Association Insurance Fund or the Bank Insurance Fund, as applicable.
ARTICLE 16    

NO RELIANCE
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:
(a)    It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(b)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;
(c)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Repurchase Documents and each Transaction and is capable of assuming and willing
to assume (financially and otherwise) those risks;
(d)    It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(e)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
(f)    No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.
ARTICLE 17    

SERVICING
This Article 17 shall apply to all Purchased Assets.


85

--------------------------------------------------------------------------------





Section 17.01    Servicing Rights. Buyer is the owner of all Servicing Rights.
Without limiting the generality of the foregoing, Buyer shall have the right to
hire or otherwise engage any Person to service or sub-service all or part of the
Purchased Assets, provided, however, that if any other Person other than Buyer
is to act as Interim Servicer at any time prior to a Default or Event of
Default, Sellers may select a successor servicer to Buyer, so long as such
successor servicer is reasonably acceptable to Buyer, and such Person shall have
only such servicing obligations with respect to such Purchased Assets as are
designated by Buyer. Notwithstanding the preceding sentence, Buyer agrees with
Sellers as follows with respect to the servicing of the Purchased Assets:
(a)    Interim Servicer shall service the Purchased Assets on behalf of Buyer in
accordance with Accepted Servicing Practices. So long as Interim Servicer is an
Affiliate of Sellers, Interim Servicer shall service using its customary
servicing platform and procedures, subject to the terms of the Servicing
Agreement and the related cash management agreement, each of which shall be
mutually acceptable to Buyer, Sellers and Interim Servicer.
(b)    Contemporaneously with the execution of the Repurchase Agreement on the
Closing Date, Buyer will enter into, and cause Interim Servicer to enter into,
the Servicing Agreement and Sellers will enter into, the Servicing Agreement.
The Servicing Agreement shall automatically terminate on the last day of the
first full calendar month following the Closing Date, unless terminated sooner
pursuant to Section 17.04. To the extent Buyer desires to renew the appointment
of Interim Servicer, in connection with its delivery of a statement of Price
Differential due on the following Remittance Date, Buyer shall deliver notice to
Sellers and Interim Servicer of its intent to renew the appointment of Interim
Servicer for an additional thirty-day period, provided, if Buyer fails to
deliver such notice, Sellers shall have the right to request that Buyer deliver
such notice on or before the Remittance Date. In the event Buyer fails to renew
Interim Servicer’s appointment as Interim Servicer, Buyer shall appoint a
successor servicer (which successor servicer shall be Wells Fargo Bank, N.A. or
such other successor to whom, so long as no default or Event of Default has
occurred and is continuing, Sellers have provided their consent, such consent
not to be unreasonably withheld, conditioned or delayed). Any such successor
servicer shall be entitled to fees and other servicing compensation as agreed by
such successor servicer, Buyer and, so long as no default or Event of Default
has occurred and is continuing, Sellers. During such time as the appointment of
Interim Servicer has expired and prior to the appointment of any successor
servicer, Interim Servicer shall continue to service the Purchased Assets in
accordance with the terms of the Servicing Agreement and shall cooperate with
the transition of servicing to the successor servicer.
(c)    Each Seller shall provide all information regarding Interim Servicer
requested by Buyer and otherwise cooperate in connection with Buyer’s due
diligence regarding Interim Servicer, which due diligence with respect to
information provided prior to the Closing Date shall be completed by Buyer on or
before the Closing Date. Seller shall cause Interim Servicer to comply with all
of Interim Servicer’s obligations under the Servicing Agreement. Neither Seller
nor Interim Servicer may assign its rights or obligations under the Servicing
Agreement without the prior written consent of Buyer.
(d)    The Servicing Agreement shall grant Sellers the right, so long as no
Default or Event of Default has occurred and is continuing, to direct Interim
Servicer with respect to


86

--------------------------------------------------------------------------------





modifications, waivers, consents and other actions related to the Purchased
Assets; provided, however, that Sellers shall not and shall not direct Interim
Servicer to (i) make any Material Modification without the prior written consent
of Buyer (such consent to be given or withheld in Buyer's commercially
reasonable discretion), or (ii) take any action which would result in a
violation of the obligations of any Person under the Servicing Agreement, the
Repurchase Agreement or any other Repurchase Document, or which would otherwise
be inconsistent with the rights of Buyer under the Repurchase Documents. Buyer,
as owner of the Purchased Assets, shall own all related servicing and voting
rights and, as owner, shall act as Interim Servicer with respect to the
Purchased Assets, subject to an interim revocable option from Buyer in favor of
Sellers to direct Interim Servicer, so long as no Default or Event of Default
has occurred and is continuing; provided, however, that Sellers cannot give any
direction or take any action that could materially adversely affect the value or
collectability of any amounts due with respect to the Purchased Assets without
the consent of Buyer, such consent to be given or withheld by Buyers. Such
revocable option is not evidence of any ownership or other interest or right of
any Seller in any Purchased Asset.
(e)    The servicing fee payable to Interim Servicer shall be payable as a
servicing fee in accordance with the Repurchase Agreement and the Servicing
Agreement, including without limitation pursuant to priority first of Section
5.02 of the Repurchase Agreement or priority first of Section 5.03 of the
Repurchase Agreement, as applicable. Each Seller shall be solely responsible for
the payment, from such Seller’s own funds, of all fees and expenses of the
Interim Servicer, which shall not be payable as a servicing fee by Interim
Servicer or otherwise under the Repurchase Agreement or the Servicing Agreement.
Section 17.02    Accounts Related to Purchased Assets. All accounts directly
related to the Purchased Assets shall be maintained at Wells Fargo Bank, N.A.
acceptable to Buyer, and each Seller shall cause the Underlying Obligor to enter
into the contractual arrangements with Buyer and such Seller that are necessary
in order to create a perfected security interest in favor of Buyer in all such
accounts, including, without limitation, an Account Control Agreement in form
and substance reasonably acceptable to Buyer.
Section 17.03    Servicing Reports. Each Seller shall deliver to deliver to
Buyer and Custodian a monthly remittance report on or before the third Business
Day immediately preceding each monthly Remittance Date containing servicing
information, including those fields reasonably requested by Buyer from time to
time, on an asset by asset basis and in the aggregate, with respect to the
Purchased Assets for the month (or any portion thereof) before the date of such
report.
Section 17.04    Event of Default. If an Event of Default or an Interim Servicer
Event of Default exists, Buyer shall have the right at any time thereafter to
terminate the Servicing Agreement and transfer the Servicing of the Purchased
Assets to Buyer or its designee, at no cost or expense to Buyer, it being agreed
that each Seller will pay any fees and expenses required to terminate such
Servicing Agreement and transfer servicing to Buyer or its designee in such
event.
ARTICLE 18    

MISCELLANEOUS


87

--------------------------------------------------------------------------------





Section 18.01    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  THE PARTIES HERETO INTEND THAT
THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL
APPLY TO THIS AGREEMENT.
Section 18.02    Submission to Jurisdiction; Service of Process. Each Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, or in any court with jurisdiction that is located in
Delaware, California or the state where the related underlying Mortgaged
Property is located, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against any Seller or its properties in the courts of any jurisdiction. Each
Party irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
Section 18.03    IMPORTANT WAIVERS.
(a)    EACH SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.
(b)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF,


88

--------------------------------------------------------------------------------





CONNECTED WITH OR RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, THE
PLEDGED COLLATERAL, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN
THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER PARTY.
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
(c)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH SELLER HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION AND BOTH SELLERS AND BUYER WAIVE ANY RIGHTS THEY MAY HAVE TO RECOVER
PUNITIVE DAMAGES AGAINST THE OTHER IN ANY SUCH PROCEEDING. NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY
REPURCHASE DOCUMENT OR THE TRANSACTIONS.
(d)    EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE OTHER PARTY OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF
THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(e)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
(f)    THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND


89

--------------------------------------------------------------------------------





SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF
THE REPURCHASE DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(g)    THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.
Section 18.04    Integration. The Repurchase Documents supersede and integrate
all previous negotiations, contracts, agreements and understandings (whether
written or oral) between the Parties relating to a sale and repurchase of
Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.
Section 18.05    Single Agreement. Each Seller agrees that (a) each Transaction
is in consideration of and in reliance on the fact that all Transactions
constitute a single business and contractual relationship, and that each
Transaction has been entered into in consideration of the other Transactions,
(b) a default by it in the payment or performance of any its obligations under a
Transaction shall constitute a default by it with respect to all Transactions,
(c) Buyer may set off claims and apply properties and assets held by or on
behalf of Buyer with respect to any Transaction against the Repurchase
Obligations owing to Buyer with respect to other Transactions, and (d) payments,
deliveries and other transfers made by or on behalf of any Seller with respect
to any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers with respect to all Transactions, and
the obligations of such Seller to make any such payments, deliveries and other
transfers may be applied against each other and netted.
Section 18.06    Use of Employee Plan Assets. No assets of an employee benefit
plan subject to any provision of ERISA shall be used by any Party in a
Transaction.
Section 18.07    Survival and Benefit of Sellers’ Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of each
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Eligible
Assignees and Participants. No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.
Section 18.08    Assignments and Participations.
(a)    Each Seller shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by a Seller to do so without such consent shall be null and void. Buyer may at
any time, without the consent of or notice to any Seller, sell participations to
any Person (other than a natural person or Seller or Guarantor) (a
“Participant”)


90

--------------------------------------------------------------------------------





in all or any portion of Buyer’s rights and/or obligations under the Repurchase
Documents; provided, that (i) Buyer’s obligations and each Seller’s rights and
obligations under the Repurchase Documents shall remain unchanged, (ii) Buyer
shall remain solely responsible to Sellers for the performance of such
obligations, and (iii) Sellers shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under the Repurchase
Documents. No Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed. Each
Participant shall be entitled to the benefits of Article 12 to the same extent
as if it had acquired its interest by assignment pursuant to Section 18.08(e);
so long as such Participant agrees to be subject to Section 12.06 as if it were
an Eligible Assignee. To the extent permitted by Requirements of Law, each
Participant shall be entitled to the benefits of Sections 10.02(j) and 18.17 to
the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c).
(b)    Buyer may at any time, without consent of any Seller or Guarantor but
upon notice to Sellers, sell and assign to any Eligible Assignee all or any
portion of all of the rights and obligations of Buyer under the Repurchase
Documents and, so long as no Default or Event of Default has occurred and is
continuing, Buyer shall act as agent for the Eligible Assignee. Each such
assignment shall be made pursuant to an Assignment and Acceptance substantially
in the form of Exhibit F (an “Assignment and Acceptance”). From and after the
effective date of such Assignment and Acceptance, (i) such Eligible Assignee
shall be a Party and, to the extent provided therein, have the rights and
obligations of Buyer under the Repurchase Documents with respect to the
percentage and amount of the Repurchase Price allocated to it, (ii) Buyer shall,
to the extent provided therein, if such Assignment and Acceptance is executed
after an Event of Default, be released from such obligations (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of Buyer’s
obligations under this Agreement, Buyer shall cease to be a Party hereto),
provided that (A) at all times prior to an Event of Default, Buyer shall remain
solely responsible to Sellers for the performance of such obligations and
(B) Buyer shall remain solely responsible for all claims which are based on
events which occurred prior to the date of such Assignment and Acceptance,
(iii) at all times prior to an Event of Default, Sellers shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, (iv) the obligations of Buyer shall be deemed to
be so reduced, and (v) Buyer will give prompt written notice thereof (including
identification of the Eligible Assignee and the amount of Repurchase Price
allocated to it) to each Party (but Buyer shall not have any liability for any
failure to timely provide such notice). Any sale or assignment by Buyer of
rights or obligations under the Repurchase Documents that does not comply with
this Section 18.08(c) shall be treated for purposes of the Repurchase Documents
as a sale by such Buyer of a participation in such rights and obligations in
accordance with Section 18.08(b). Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, Buyer shall not
assign, syndicate and/or participate any of its rights to any competitor of a
Seller described on the attached Exhibit I hereto.
(c)    Each Seller shall cooperate with Buyer in connection with any such sale
and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or


91

--------------------------------------------------------------------------------





other material term of the Repurchase Documents in a manner adverse to a Seller
without the consent of such Seller.
(d)    Buyer shall have the right to partially or completely syndicate and or
all of its rights under the Agreement and the other Repurchase Documents to any
Eligible Assignee.
(e)    Each Seller, shall maintain a copy of each Assignment and Acceptance and
a register for the recordation of the names and addresses of the Eligible
Assignees that become Parties hereto and, with respect to each such Eligible
Assignee, the aggregate assigned Purchase Price and applicable Price
Differential (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Parties shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer for all
purposes of this Agreement. The Register shall be available for inspection by
the Parties at any reasonable time and from time to time upon reasonable prior
notice.
(f)    If Buyer sells a participation of its rights hereunder, it shall, acting
solely for this purpose as a non‑fiduciary agent of the applicable Seller,
maintain a register on which it enters the name and address of each Participant
and, with respect to each such Participant, the aggregate participated Purchase
Price and applicable Price Differential, and any other interest in any
obligations under the Repurchase Documents (the “Participant Register”);
provided that no Party shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Repurchase Document) to any Person except to the extent that such disclosure is
necessary to establish that such obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and the
participating Party shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
Section 18.09    Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may, at any time, without the
consent of Sellers, Pledgor or Guarantor, engage in repurchase transactions with
the Purchased Assets or otherwise sell, pledge, repledge, transfer, hypothecate,
or rehypothecate the Purchased Assets, all on terms that Buyer may determine, so
long as Buyer provides the applicable Seller with advance notice of them;
provided, that no such transaction shall affect the obligations of Buyer to
transfer the Purchased Assets to such Seller on the applicable Repurchase Dates
free and clear of any pledge, Lien, security interest, encumbrance, charge or
other adverse claim. In the event Buyer engages in a repurchase transaction with
any of the Purchased Assets or otherwise pledges or hypothecates any of the
Purchased Assets, Buyer shall have the right to assign to Buyer’s counterparty
any of the applicable representations or warranties herein and the


92

--------------------------------------------------------------------------------





remedies for breach thereof, as they relate to the Purchased Assets that are
subject to such repurchase transaction.
Section 18.10    Confidentiality. All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by Requirements of Law or necessary or advisable in connection with any
public company filing requirements under federal securities laws, (c) to the
extent required to be included in the financial statements of either Party or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents, Purchased Assets or Mortgaged Properties, (e) to
the extent required to consummate and administer a Transaction, (f) in the event
any Party is legally compelled to make pursuant to deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process
by court order of a court of competent jurisdiction, and (g) to any actual or
prospective Participant, Eligible Assignee or Hedge Counterparty that agrees to
comply with this Section 18.10, and (h) in connection with a public market
transaction of Guarantor, but only to the extent such disclosure is legally
required pursuant to an applicable Requirement of Law; provided, that, except
with respect to the disclosures by Buyer under clause (g) of this Section 18.10,
no such disclosure made with respect to any Repurchase Document shall include a
copy of such Repurchase Document to the extent that a summary would suffice, but
if it is necessary for a copy of any Repurchase Document to be disclosed, all
pricing and other economic terms set forth therein shall be redacted before
disclosure.
Section 18.11    No Implied Waivers; Amendments. No failure on the part of Buyer
to exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of the applicable
Seller and Buyer. Any waiver or consent under the Repurchase Documents shall be
effective only if it is in writing and only in the specific instance and for the
specific purpose for which given.
Section 18.12    Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party. Any of


93

--------------------------------------------------------------------------------





the foregoing communications shall be effective when delivered, if delivered
prior to 4:00 PM recipient local time on a Business Day; otherwise, each such
communication shall be effective on the first Business Day following the date of
such delivery. A Party receiving a notice that does not comply with the
technical requirements of this Section 18.12 may elect to waive any deficiencies
and treat the notice as having been properly given.
Section 18.13    Counterparts; Electronic Transmission. Any Repurchase Document
may be executed in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall together
constitute but one and the same instrument. The Parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement, any other
Repurchase Document and any notices hereunder may be transmitted between them by
email and/or facsimile. The Parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.
Section 18.14     No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, any Seller, Pledgor or
Guarantor, as such, shall be subject to any recourse or personal liability under
or with respect to any obligation of Buyer, any Seller, Pledgor or Guarantor
under the Repurchase Documents, whether by the enforcement of any assessment, by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed that the obligations of Buyer, any Seller, Pledgor or
Guarantor under the Repurchase Documents are solely their respective corporate,
limited liability company or partnership obligations, as applicable, and that
any such recourse or personal liability is hereby expressly waived. This
Section 18.14 shall survive the termination of the Repurchase Documents and the
repayment in full of the Repurchase Obligations.
Section 18.15    Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.
(a)    Each Seller shall take such actions as necessary to cause the Repurchase
Documents and/or all financing statements and continuation statements and any
other necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest. Each Seller shall deliver to Buyer file–stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. Each Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.
(b)    Each Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s rights and remedies under and with respect to the Repurchase
Documents, the Transactions and the Purchased Assets. Sellers and Guarantor
shall, promptly upon Buyer’s request, deliver documentation in form and
substance satisfactory to Buyer which Buyer deems necessary or desirable to
evidence compliance with all applicable "know your customer" due diligence
checks.


94

--------------------------------------------------------------------------------





(c)    If either Seller fails to perform any of its Repurchase Obligations, then
Buyer may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the costs and expenses incurred by Buyer in
connection therewith shall be payable by Sellers. Without limiting the
generality of the foregoing, each Seller authorizes Buyer, at the option of
Buyer and the expense of such Seller, at any time and from time to time, to take
all actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce, preserve, insure, service, administer, manage, perform,
maintain, safeguard, collect or realize on the Purchased Assets and Buyer’s
Liens and interests therein or thereon and to give effect to the intent of the
Repurchase Documents. No Default or Event of Default shall be cured by the
payment or performance of any Repurchase Obligation by Buyer on behalf of a
Seller. Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by a Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP. Buyer shall endeavor to give
Sellers notice prior to commencing any action under this Section 18.15(c), but
the failure to do so shall have no adverse effect of any kind on Buyer.
(d)    Without limiting the generality of the foregoing, each Seller will no
earlier than six (6) months or later than three (3) months before the
fifth (5th) anniversary of the date of filing of each UCC financing statement
filed in connection with to any Repurchase Document or any Transaction,
(i) deliver and file or cause to be filed an appropriate continuation statement
with respect to such financing statement (provided that Buyer may elect to file
such continuation statement), and (ii) if requested by Buyer, deliver or cause
to be delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, subject to no other Liens of record except as
expressly permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.
(e)    Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to any Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer’s failure to provide adequate protection or insurance for the Purchased
Assets. Buyer shall have no obligation to take any action to preserve any rights
of any Seller in any Purchased Asset against prior parties, and each Seller
hereby agrees to take such action. Buyer shall have no obligation to realize
upon any Purchased Asset except through proper application of any distributions
with respect to the Purchased Assets made directly to Buyer or its agent(s). So
long as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, each Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.


95

--------------------------------------------------------------------------------





(f)    At Buyer’s election (at Buyer’s sole cost and expense) and at any time
during the term of this Agreement, Buyer may complete and record any or all of
the Blank Assignment Documents as further evidence of Buyer’s ownership interest
in the related Purchased Assets.
Section 18.16    Default Rate. To the extent permitted by Requirements of Law,
each Seller shall pay interest at the Default Rate on the amount of all
Repurchase Obligations (other than payments of Price Differential calculated at
the Default Rate) not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.
Section 18.17    Set-off. In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, each Seller
hereby grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, a right of set‑off upon any and all of the following:
monies, securities, collateral or other property of each Seller and any proceeds
from the foregoing, now or hereafter held or received by Buyer, any Affiliate of
Buyer or any Indemnified Person, for the account of any Seller, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of a Seller at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to a
Seller and to set–off against any Repurchase Obligations or Indebtedness owed by
any Seller and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Seller, in each case whether direct or indirect, absolute or contingent, matured
or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of a Seller, without
prejudice to Buyer’s right to recover any deficiency. Each of Buyer, each
Affiliate of Buyer and each Indemnified Person is hereby authorized upon any
amount becoming due and payable by a Seller to Buyer or any Indemnified Person
under the Repurchase Documents, the Repurchase Obligations or otherwise or upon
the occurrence of an Event of Default, without notice to any Seller, any such
notice being expressly waived by each Seller to the extent permitted by any
Requirements of Law, to set–off, appropriate, apply and enforce such right of
set–off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Indemnified Person by a Seller under the Repurchase
Documents and the Repurchase Obligations, irrespective of whether Buyer, any
Affiliate of Buyer or any Indemnified Person shall have made any demand under
the Repurchase Documents and regardless of any other collateral securing such
amounts, and in all cases without waiver or prejudice of Buyer’s rights to
recover a deficiency. Each Seller shall be deemed directly indebted to Buyer and
the other Indemnified Persons in the full amount of all amounts owing to Buyer
and the other Indemnified Parties by any Seller under the Repurchase Documents
and the Repurchase Obligations, and Buyer and the other Indemnified Persons
shall be entitled to exercise the rights of set–off provided for above. ANY AND
ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS, THE PLEDGED COLLATERAL
OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING
THE FOREGOING RIGHT OF SET–OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY EACH SELLER.


96

--------------------------------------------------------------------------------





Buyer or any Indemnified Person shall promptly notify the applicable Seller
after any such set‑off and application made by Buyer or such Indemnified Person,
provided that the failure to give such notice shall not affect the validity of
such set–off and application. If an amount or obligation is unascertained, Buyer
may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant Party accounting to the other Party when the
amount or obligation is ascertained. Nothing in this Section 18.17 shall be
effective to create a charge or other security interest. This Section 18.17
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Party is at any time otherwise
entitled.
Section 18.18    Sellers’ Waiver of Setoff. Each Seller hereby waives any right
of setoff it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.
Section 18.19    Power of Attorney. Each Seller hereby authorizes Buyer to file
such financing statement or statements relating to the Purchased Assets without
such Seller’s signature thereon as Buyer, at its option, may deem appropriate.
Each Seller hereby appoints Buyer as such Seller’s agent and attorney in fact to
file any such financing statement or statements in such Seller’s name and to
perform all other acts which Buyer deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable, and at all times after the occurrence of a Default or an Event of
Default to protect, preserve and realize upon the Purchased Assets, including,
but not limited to, the right to endorse notes, complete blanks in documents,
transfer servicing, and sign assignments on behalf of such Seller as its agent
and attorney in fact. This agency and power of attorney is coupled with an
interest and is irrevocable without Buyer’s consent. Each Seller shall pay the
filing costs for any financing statement or statements prepared pursuant to this
Section 18.19.
Section 18.20    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to any or all of the Purchased Assets, each
Seller, Guarantor, Interim Servicer and Manager, including ordering new third
party reports, for purposes of, among other things, verifying compliance with
the representations, warranties, covenants, agreements, duties, obligations and
specifications made under the Repurchase Documents or otherwise. Upon reasonable
prior notice to the applicable Seller, unless a Default or Event of Default
exists, in which case no notice is required, Buyer or its representatives may
during normal business hours inspect any properties and examine, inspect and
make copies of the books and records of such Seller, Guarantor, Interim Servicer
and Manager, the Purchased Asset Documents and the Servicing Files, except that
such rights shall not apply with respect to assets other than the Purchased
Assets. Each Seller shall make available to Buyer one or more knowledgeable
financial or accounting officers. Each Seller shall cause Interim Servicer to
cooperate with Buyer by permitting Buyer to conduct due diligence reviews of the
Servicing Files. Buyer may purchase Purchased Assets from a Seller based solely
on the information provided by such Seller to Buyer in the Underwriting Package
and the representations, warranties, duties, obligations and covenants contained
herein, and Buyer may at any time conduct a partial or complete due diligence
review on some or all of the Purchased Assets, including ordering new credit
reports and new Appraisals on the underlying Mortgaged Properties and otherwise
re‑generating the information used to originate and underwrite such


97

--------------------------------------------------------------------------------





Purchased Assets. Buyer may underwrite such Purchased Assets itself or engage a
mutually acceptable third‑party underwriter to do so. Each Seller shall
reimburse Buyer for all actual, out‑of‑pocket, third‑party costs and expenses
incurred in connection with the activities described in this Section 18.20,
subject to an annual, calendar year dollar cap of $30,000.
Section 18.21    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the parties under the Repurchase Documents.
Section 18.22    Joint and Several Repurchase Obligations.
(a)    Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) until all Repurchase
Obligations shall have been paid in full and the expiration of any applicable
preference or similar period pursuant to any Insolvency Law, or at law or in
equity, has expired without any claims having been made, the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (and, if suspended or terminated, shall be reinstated) and, for the
avoidance of doubt, such liability shall be absolute and unconditional and shall
remain in full force and effect even if Buyer shall not make a claim before the
expiration of such period asserting an interest in all or any part of any
payment(s) received by Buyer, and (B) shall not be discharged, affected,
modified or impaired on the occurrence from time to time of any event,
including, but not limited to, any of the following events, whether or not with
notice to, or the consent of, each or any Seller: (1) the waiver, forbearance,
compromise, settlement, release, termination, modification or amendment
(including, but not limited to, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any of the Repurchase
Obligations or Repurchase Documents, (2) the failure to give notice to each or
any Seller of the occurrence of a Default or an Event of Default, (3) the
release, substitution or exchange by Buyer of any Purchased Asset (with or
without consideration) or the acceptance by Buyer of any additional collateral
or the availability or claimed availability of any other collateral or source of
repayment or any nonperfection, subordination of priority (whether at law or
equity) or any other impairment of any collateral, (4) the full or partial
release of, or waiver or forbearance from enforcing any rights against, any
Person primarily or secondarily liable for payment or performance of all or any
part of the Repurchase Obligations, whether or not by Buyer, and whether or not
in connection with any Insolvency Proceeding affecting any Seller or any other
Person who, or any of whose property, shall at the time in question be obligated
in respect of the Repurchase Obligations or any part thereof, (5) the sale,
exchange, waiver, surrender or release of any Purchased Asset, guarantee or
other collateral by Buyer, (6) the failure of Buyer to protect, secure, perfect
or insure any Lien at any time held by Buyer as security for amounts owed by
Sellers, or (7) to the extent permitted by Requirements of Law, any other event,
occurrence, action or circumstance that would, in the absence of this
Section 18.22, result in the release or discharge, in whole or in part, of any
or all of Sellers from the payment, performance or observance of any Repurchase
Obligation, (iii) Buyer shall not be required first to initiate any suit or to
attempt to enforce or exhaust its remedies against any Seller or any other
Person in order to enforce the Repurchase Documents or seek payment and/or
performance of any or all of the Repurchase Obligations against any Seller and
each Seller expressly agrees that, notwithstanding the occurrence of any of the
foregoing, each


98

--------------------------------------------------------------------------------





Seller is and shall remain directly and primarily liable for all sums due under
any of the Repurchase Documents, including, but not limited to, all of the
Repurchase Obligations, (iv) when making any demand hereunder against any Seller
or any of the Purchased Assets, Buyer may, but shall be under no obligation to,
make a similar demand on any other Seller, or otherwise pursue such rights and
remedies as it may have against any Seller or any other Person or against any
collateral security or guarantee related thereto or any right of offset with
respect thereto, and any failure by Buyer to make any such demand, file suit or
otherwise pursue such other rights or remedies or to collect any payments from
any other Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right offset, or any release of
any Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Seller in a respect of which a demand
or collection is not made or Sellers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Sellers (as used
herein, the term “demand” shall include the commencement and continuation of
legal proceedings), (v) on disposition by Buyer of any property encumbered by
any Purchased Assets, each Seller shall be and shall remain jointly and
severally liable for any deficiency, (vi) each Seller waives (A) any and all
notice of the creation, renewal, extension or accrual of any amounts at any time
owing to Buyer by any other Seller under the Repurchase Documents and notice of
or proof of reliance by Buyer upon any Seller or acceptance of the obligations
of any Seller under this Section 18.22, and all such amounts, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the obligations of
Sellers under this Agreement, and all dealings between Sellers, on the one hand,
and Buyer, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the obligations of Sellers under this
Agreement, and (B) diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Seller with respect to any
amounts at any time owing to Buyer by any Seller under the Repurchase Documents,
and (vii) each Seller shall continue to be liable under this Section 18.22
without regard to (A) the validity, regularity or enforceability of any other
provision of this Agreement or any other Repurchase Document, any amounts at any
time owing to Buyer by any Seller under the Repurchase Documents, or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (B) any defense, set‑off
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by any Seller against Buyer, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of any Seller) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Seller for any amounts owing to Buyer by any
Seller under the Repurchase Documents, or of Sellers under this Agreement, in
bankruptcy or in any other instance.
(b)    Each Seller shall remain fully obligated under this Agreement
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Buyer for
payment of any amounts owing to Buyer by any other Seller under the Repurchase
Documents may be rescinded by Buyer and any the payment of any such amounts may
be continued, and the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer (including any extension or postponement


99

--------------------------------------------------------------------------------





of the time for payment or performance or renewal or refinancing of any
Repurchase Obligation), and this Agreement and the other Repurchase Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with its terms, as Buyer may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by Buyer
for the payment of amounts owing to Buyer by Sellers under the Repurchase
Documents may be sold, exchanged, waived, surrendered or released. Buyer shall
not have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for amounts owing to Buyer by Sellers under the
Repurchase Documents, or any property subject thereto.
(c)    To the extent that any Seller (the “Paying Seller”) pays more than its
proportionate share of any payment made hereunder, the Paying Seller shall be
entitled to seek and receive contribution from and against any other Seller that
has not paid its proportionate share; provided, that the provisions of this
Section 18.22 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the Paying Seller hereunder or any setoff or application of funds of the
Paying Seller by Buyer, the Paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against any other Seller or any collateral
security or guarantee or right of setoff held by Buyer, nor shall the Paying
Seller seek or be entitled to seek any contribution or reimbursement from any
other Seller in respect of payments made by the Paying Seller hereunder, until
all Repurchase Obligations are paid in full. If any amount shall be paid to the
Paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
Paying Seller in trust for Buyer, segregated from other funds of the Paying
Seller, and shall, forthwith upon receipt by the Paying Seller, be turned over
to Buyer in the exact form received by the Paying Seller (duly indorsed by the
Paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.
(d)    The Repurchase Obligations are full recourse obligations to each Seller,
and each Seller hereby forever waives, demises, acquits and discharges any and
all defenses, and shall at no time assert or allege any defense, to the
contrary.
Section 18.23    PATRIOT Act Notice. Buyer hereby notifies each Seller that
Buyer is required by the PATRIOT Act to obtain, verify and record information
that identifies such Seller.
Section 18.24    Successors and Assigns. Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.
Section 18.25    Acknowledgement of Anti-Predatory Lending Policies. Each Seller
and Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.
Section 18.26    Effect of Amendment and Restatement. From and after the date
hereof, the Original Repurchase Agreement shall be amended, restated and
superseded in its entirety by this Agreement. The parties hereto acknowledge and
agree that the liens and security interests granted under the Original
Repurchase Agreement are, in each case, continuing in full force and


100

--------------------------------------------------------------------------------





effect and, upon the amendment and restatement of the Original Repurchase
Agreement pursuant to this Agreement, such liens and security interests secure
and continue to secure the payment of the Repurchase Obligations.
Section 18.27 No Novation, Effect of Agreement. Sellers and Buyer have entered
into this Agreement solely to amend and restate in their entirety the terms of
the Original Repurchase Agreement and do not intend this Agreement or the
transactions contemplated hereby to be, and this Agreement and the transactions
contemplated hereby shall not be construed to be, a novation of any of the
obligations owing by Sellers, Guarantor or Pledgor (the “Repurchase Parties”)
under or in connection with the Original Repurchase Agreement, the Pledge
Agreement or any of the other Repurchase Documents to which any Repurchase Party
is a party. It is the intention of each of the parties hereto that (i) the
perfection and priority of all security interests securing the payment of the
Repurchase Obligations of the Repurchase Parties under the Original Repurchase
Agreement and the Pledge Agreement are preserved, (ii) the liens and security
interests granted under the Original Repurchase Agreement and the Pledge
Agreement continue in full force and effect, and (iii) any reference to the
Original Repurchase Agreement in any such Repurchase Document shall be deemed to
reference this Agreement.
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]




101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
SELLERS:
ACRC LENDER W LLC, a Delaware limited liability company
   
   
By: /s/ John B. Jardine    
Name: John B. Jardine
Title: President and Co-Chief Executive Officer
                                                                                


ACRC LENDER W TRS LLC, a Delaware limited liability company




By: /s/ John B. Jardine        
Name: John B. Jardine
Title: President and Co-Chief Executive Officer
 


BUYER:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
By: /s/ Melissa A. Dolski
Name: Melissa A. Dolski
Title: Director



